485BPOS File Nos. 333-06709 Allianz Valuemark IV 811-05618 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 36 X and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. X (Check appropriate box or boxes.) ALLIANZ LIFE VARIABLE ACCOUNT B (Exact Name of Registrant) ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA (Name of Depositor) 5701 Golden Hills Drive, Minneapolis, MN 55416-1297 (Address of Depositor's Principal Executive Offices) (Zip Code) (763) 765-2913 (Depositor's Telephone Number, including Area Code) Stewart D. Gregg, Senior Securities Counsel Allianz Life Insurance Company of North America 5701 Golden Hills Drive Minneapolis, MN 55416-1297 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check the appropriate box): immediately upon filing pursuant to paragraph (b) of Rule 485 x on May 1, 2011pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on (date) pursuant to paragraph (a)(1) of Rule 485 If appropriate, check the following: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Approximate Date of the Proposed Public Offering: May 1, 2011 Titles of Securities Being Registered: Individual Flexible Purchase Payment Variable Deferred Annuity Contracts PART A – PROSPECTUS THE VALUEMARK® IV VARIABLE ANNUITY CONTRACT ISSUED BY ALLIANZ LIFE® VARIABLE ACCOUNT B AND ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA This prospectus describes an individual flexible purchase payment variable deferred annuity contract (Contract) issued by Allianz Life Insurance Company of North America (Allianz Life, we, us, our). The Contract is a “flexible purchase payment” contract because you (the Owner) can make more than one Purchase Payment, subject to certain restrictions. The Contract is “variable” because the Contract Value and any variable Annuity Payments you receive will increase or decrease depending on the performance of the Investment Options you select (in this prospectus, the term “Investment Options” refers only to the variable Investment Choices listed on the following page, and not to any fixed Investment Choices). The Contract is “deferred” because you do not begin receiving regular Annuity Payments immediately. Please read this prospectus before investing and keep it for future reference. It contains important information about your annuity and Allianz Life that you ought to know before investing. This prospectus is not an offering in any state, country, or jurisdiction in which we are not authorized to sell the Contracts. You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with information that is different. Additional information about the Separate Account has been filed with the Securities and Exchange Commission (SEC) and is available upon written or oral request without charge on the EDGAR database on the SEC’s website (http://www.sec.gov). A Statement of Additional Information (SAI) dated the same date as this prospectus includes additional information about the annuity offered by this prospectus. The SAI is incorporated by reference into this prospectus. The SAI is filed with the SEC and is available without charge by contacting us at the telephone number or address listed at the back of this prospectus. The SAI’s table of contents appears after the Privacy and Security Statement in this prospectus. The prospectus, SAI and other Contract information are also available on the EDGAR database. The SEC has not approved or disapproved these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. An investment in this Contract is not a deposit of a bank or financial institution and is not federally insured or guaranteed by the Federal Deposit Insurance Corporation or any other federal government agency. An investment in this Contract involves investment risk including the possible loss of principal. Variable annuity contracts are complex insurance and investment vehicles. Before you invest, be sure to ask your Financial Professional about the Contract’s features, benefits, risks and fees, and whether the Contract is appropriate for you based upon your financial situation and objectives. Dated: May 1, 2011 The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 1 This prospectus contains information on the most recently offered Contracts. Information regarding the product features and expenses of older Contracts can be found in the SAI. We currently offer the Investment Options listed below. You can invest in up to 15 Investment Options at any one time. Currently, the only fixed Investment Choice we offer under our general account is the DCA Fixed Option. One or more of the Investment Choices may not be available in your state. We may add, substitute or remove Investment Choices in the future. INVESTMENT OPTIONS AVAILABLE UNDER THE CONTRACT ALLIANZ FUND OF FUNDS FRANKLIN TEMPLETON (continued) AZL Balanced Index StrategySM Fund Mutual Global Discovery Securities Fund AZL FusionSM Balanced Fund Mutual Shares Securities Fund AZL FusionSM Growth Fund Templeton Foreign Securities Fund AZL FusionSM Moderate Fund Templeton Global Bond Securities Fund AZL Growth Index StrategySM Fund Templeton Growth Securities Fund ALLIANZ GLOBAL INVESTORS CAPITAL INVESCO AZL® Allianz AGIC Opportunity Fund AZL® Invesco Equity and Income Fund AZL® Invesco Growth and Income Fund BLACKROCK AZL® Invesco International Equity Fund AZL® BlackRock Capital Appreciation Fund AZL® International Index Fund J.P. MORGAN AZL® Mid Cap Index Fund AZL® JPMorgan International Opportunities Fund AZL® Money Market Fund AZL® JPMorgan U.S. Equity Fund AZL® S&P 500 Index Fund AZL® Small Cap Stock Index Fund MFS BlackRock Global Allocation V.I. Fund AZL® MFS Investors Trust Fund COLUMBIA MORGAN STANLEY AZL® Columbia Mid Cap Value Fund AZL® Morgan Stanley Global Real Estate Fund AZL® Columbia Small Cap Value Fund AZL® Morgan Stanley Mid Cap Growth Fund Columbia Variable Portfolio – Select Smaller-Cap Value Fund(1) OPPENHEIMER FUNDS DAVIS Oppenheimer Global Securities Fund/VA(3) AZL® Davis NY Venture Fund Oppenheimer High Income Fund/VA Davis VA Financial Portfolio Oppenheimer Main Street Fund®/VA(3) Davis VA Value Portfolio(3) PIMCO DREYFUS PIMCO EqS Pathfinder Portfolio AZL® Dreyfus Equity Growth Fund PIMCO VIT All Asset Portfolio PIMCO VIT CommodityRealReturn® Strategy Portfolio EATON VANCE PIMCO VIT Emerging Markets Bond Portfolio AZL® Eaton Vance Large Cap Value Fund PIMCO VIT Global Bond Portfolio (Unhedged) PIMCO VIT High Yield Portfolio FRANKLIN TEMPLETON PIMCO VIT Real Return Portfolio AZL® Franklin Small Cap Value Fund PIMCO VIT Total Return Portfolio Franklin Global Real Estate Securities Fund Franklin Growth and Income Securities Fund PRUDENTIAL Franklin High Income Securities Fund Jennison Portfolio Franklin Income Securities Fund SP International Growth Portfolio Franklin Large Cap Growth Securities Fund Franklin Rising Dividends Securities Fund SCHRODER Franklin Small-Mid Cap Growth Securities Fund AZL® Schroder Emerging Markets Equity Fund Franklin Small Cap Value Securities Fund(2) Franklin Templeton VIP Founding Funds Allocation Fund TURNER Franklin U.S. Government Fund AZL® Turner Quantitative Small Cap Growth Fund (1) Available for additional Purchase Payments and/or transfers only to Owners with Contract Value in the Investment Option on March 11, 2011. (2) Available for additional Purchase Payments and/or transfers only to Owners with Contract Value in this Investment Option on April 29, 2005. (3) Available for additional Purchase Payments and/or transfers only to Owners with Contract Value in this Investment Option on April 30, 2004. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 2 TABLE OF CONTENTS Glossary 4 Assignments, Pledges and Gratuitous Transfers 40 Fee Tables 6 Death Benefits 40 Contract Owner Transaction Expenses 6 Withholding 40 Contract Owner Periodic Expenses 7 Federal Estate Taxes 40 Annual Operating Expenses of the Investment Options 7 Generation-Skipping Transfer Tax 40 Examples 8 Foreign Tax Credits 40 Annuity Purchases by Nonresident Aliens and 1. The Variable Annuity Contract 9 Foreign Corporations 41 Ownership 10 Possible Tax Law Changes 41 Diversification 41 2. Purchase 11 Required Distributions 41 Purchase Payments 11 Automatic Investment Plan (AIP) 12 8. Access to Your Money 41 Allocation of Purchase Payments 12 Partial Withdrawal Privilege 42 Tax-Free Section 1035 Exchanges 12 Waiver of Withdrawal Charge Benefits 43 Accumulation Units/ Computing the Contract Value 13 Systematic Withdrawal Program 43 Minimum Distribution Program and Required 3. The Annuity Phase 14 Minimum Distribution (RMD) Payments 43 Income Date 14 Suspension of Payments or Transfers 44 Traditional Annuity Payments 14 Traditional Guaranteed Minimum Income Benefit 9. Death Benefit 44 (GMIB) 15 Traditional Guaranteed Minimum Death Benefit Taxation of GMIB Payments 17 (Traditional GMDB) 45 Amount Used to Calculate GMIB Payments 17 Enhanced Guaranteed Minimum Death Benefit Traditional GMIB Value 17 (Enhanced GMDB) 45 Annuity Options 17 Earnings Protection Guaranteed Minimum Death Benefit Partial Annuitization 20 ( Earnings Protection GMDB) 47 When the Death Benefit Ends 47 4. Investment Options 21 Death of the Owner Under Inherited IRA Contracts 48 Substitution and Limitation on Further Investments 27 Death of the Owner and/or Annuitant Under Transfers Between Investment Choices 28 All Other Contracts 48 Excessive Trading and Market Timing 29 Death Benefit Payment Options During the Dollar Cost Averaging (DCA) Program 31 Accumulation Phase 51 Flexible Rebalancing 31 Financial Advisers – Asset Allocation Programs 32 10. Other Information 52 Voting Privileges 32 Allianz Life 52 The Separate Account 52 5. Our General Account 32 Distribution 52 Additional Credits for Certain Groups 53 6. Expenses 32 Administration/Allianz Service Center 53 Separate Account Annual Expenses 33 Legal Proceedings 54 Contract Maintenance Charge 33 Financial Statements 54 Withdrawal Charge 34 Status Pursuant to Securities Exchange Act of 1934 54 Transfer Fee 35 Premium Tax 36 12. Table of Contents of the Statement of Additional Income Tax 36 Information (SAI) 54 Investment Option Expenses 36 13. Privacy and Security Statement 55 7. Taxes 36 Annuity Contracts in General 36 Appendix A – Condensed Financial Information 57 Qualified Contracts 36 Appendix B – GMIB Value Calculation Examples 65 Multiple Contracts 38 Appendix C – Death Benefit Calculation Examples 66 Partial 1035 Exchanges 38 For Service or More Information 68 Distributions – Non-Qualified Contracts 38 Distributions – Qualified Contracts 39 The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 3 GLOSSARY This prospectus is written in plain English. However, there are some technical words or terms that are capitalized throughout the prospectus. For your convenience, we included this glossary to define these terms. The following is a list of common abbreviations used in this prospectus: AIA Annual Increase Amount GMIB Guaranteed Minimum Income Benefit CV Plus Contract Value Plus MAV Maximum Anniversary Value GMDB Guaranteed Minimum Death Benefit Accumulation Phase – the initial phase of your Contract before you apply your total Contract Value to Annuity Payments. The Accumulation Phase begins on the Issue Date and may occur at the same time as the Annuity Phase if you take Partial Annuitizations. Accumulation Unit – the units into which we convert amounts invested in the subaccounts that invest in the Investment Options during the Accumulation Phase. AIA (Annual Increase Amount) – a calculation used in determining the Enhanced GMDB value. Annuitant – the individual upon whose life we base the Annuity Payments. Subject to our approval, the Owner designates the Annuitant and can add a joint Annuitant for the Annuity Phase if they take a Full Annuitization. Annuity Options – the income options available to you under the Contract. Annuity Payments – payments made by us to the Payee pursuant to the chosen Annuity Option. Annuity Phase – the phase the Contract is in once Annuity Payments begin. This may occur at the same time as the Accumulation Phase if you take a Partial Annuitization. Annuity Unit – the units into which we convert amounts invested in the subaccounts that invest in the Investment Options during the Annuity Phase. Beneficiary – the person(s) or entity the Owner designates to receive any death benefit. Business Day – each day on which the New York Stock Exchange is open for trading, except when an Investment Option does not value its shares. Allianz Life is open for business on each day that the New York Stock Exchange is open. Our Business Day closes when regular trading on the New York Stock Exchange closes, which is usually at 4:00 p.m. Eastern Time. Contract – the deferred annuity contract described by this prospectus. Contract Anniversary – a 12-month anniversary of the Issue Date or any subsequent 12-month Contract Anniversary. Contract Value – on any Business Day it is equal to the sum of the values in your selected Investment Choices. It does not include amounts applied to Annuity Payments. Contract Year – any period of 12 months beginning on the Issue Date or a subsequent Contract Anniversary. Financial Professional – the person who advises you regarding the Contract. Full Annuitization – the application of the total Contract Value to Annuity Payments. Good Order – a request is in “Good Order” if it contains all of the information we require to process the request. If we require information to be provided in writing, “Good Order” also includes provision of information on the correct form, with any required certifications or guarantees, sent to and received at the correct mailing address. If you have questions about the information we require, please contact the Service Center. GMDB (Guaranteed Minimum Death Benefit) – you selected one of three GMDBs at Contract issue. These GMDBs provide different guaranteed death benefit values. GMIB (Guaranteed Minimum Income Benefit) – provides guaranteed minimum fixed income in the form of Annuity Payments (GMIB Payments). The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 4 GMIB Payment – fixed Annuity Payments we make under the GMIB. Income Date – the date we begin making Annuity Payments to the Payee from the Contract. Because the Contract allows for Partial Annuitizations there may be multiple Income Dates. Investment Choices – the Investment Options and any general account Investment Choices available under the Contract for Purchase Payments or transfers. Investment Options – the variable investments available to you under the Contract whose performance is based on the securities in which they invest. Issue Date – the date shown on the Contract that starts the first Contract Year. Contract Anniversaries and Contract Years are measured from the Issue Date. Joint Owners – two Owners who own a Contract. MAV (Maximum Anniversary Value) – a calculation used in determining the Enhanced GMDB value. Non-Qualified Contract – a Contract that is not purchased under a pension or retirement plan qualified under sections of the Internal Revenue Code. Owner – “you,” “your” and “yours.” The person(s) or entity designated at Contract issue and named in the Contract who may exercise all rights granted by the Contract. Partial Annuitization – the application of only part of the Contract Value to Traditional Annuity Payments (or part of the GMIB value to GMIB Payments if your Contract includes the Traditional GMIB). If you take a Partial Annuitization, the Accumulation Phase and Annuity Phase of the Contract may occur at the same time. You can take one Partial Annuitization every 12 months. The maximum number of annuitizations we allow at any one time is five. Partial Annuitizations are not available to Joint Owners. If you take a Partial Annuitization, there can be only one Owner, the Owner must be the Annuitant, and we will not allow the Owner to designate a joint Annuitant. Payee – the person or entity you designate (subject to our approval) to receive Annuity Payments during the Annuity Phase. Purchase Payment – the money you put into the Contract. Qualified Contract – a Contract purchased under a pension or retirement plan qualified under sections of the Internal Revenue Code (for example, 401(a) and 401(k) plans), Individual Retirement Annuities (IRAs), or Tax-Sheltered Annuities (referred to as TSA or 403(b) contracts). Separate Account – Allianz Life Variable Account B is the Separate Account that issues your Contract. It is a separate investment account of Allianz Life. The Separate Account holds the assets invested in the Investment Options that underlie the Contracts. The Separate Account is divided into subaccounts, each of which invests exclusively in a single Investment Option. Service Center – the Allianz Service Center. Our Service Center address and telephone number are listed in the following section. Traditional Annuity Payments –Annuity Payments we make to the Payee based on the Contract Value. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 5 FEE TABLES The following tables describe the fees and expenses that you will pay when owning and taking a withdrawal from the Contract. For more information, see section 6, Expenses. The first tables describe the fees and expenses that you will pay if you take a withdrawal from the Contract during the Accumulation Phase or if you make transfers. CONTRACT OWNER TRANSACTION EXPENSES Withdrawal Charge During the Accumulation Phase(1),(2) (as a percentage of each Purchase Payment withdrawn) Number of Complete Years Since We Received Your Purchase Payment Charge 0 6% 1 6% 2 6% 3 5% 4 4% 5 3% 6 2% 7 years or more 0% Transfer Fee(3)…………… The lesser of $25 or 2% of the amount transferred Premium Tax(4)…………… 0% to 3.5% (as a percentage of each Purchase Payment) In Washington we waive the withdrawal charge beginning with the later of the first Contract Anniversary after you attain age 70, or the tenth Contract Anniversary. For more information, please see Section 6, Expenses – Withdrawal Charge. ( 2) The partial withdrawal privilege for each Contract Year after the first is equal to 15% of your Contract Value as of the immediately preceding Contract Anniversary, less any previous withdrawals taken during the Contract Year that were not subject to a withdrawal charge. We do not deduct a withdrawal charge from amounts withdrawn under the partial withdrawal privilege. There is no partial withdrawal privilege during the first Contract Year or during the Annuity Phase. Any unused partial withdrawal privilege in one Contract Year is not added to the amount that is available in the next Contract Year. For more details and additional information on other penalty-free withdrawal options, please see the discussion of the partial withdrawal privilege and other information that appears in section 8, Access to Your Money. (3) The first twelve transfers in a Contract Year are free. We count all transfers made in the same Business Day as one transfer. The following transfers are not subject to a transfer fee and do not count against any free transfers we allow: dollar cost averaging transfers and flexible rebalancing transfers. Currently we deduct this fee only during the Accumulation Phase, but we reserve the right to deduct this fee during the Annuity Phase. For more information, please see section 6, Expenses – Transfer Fee. (4) It is our current practice not to make deductions from the Contract Value to reimburse ourselves for premium tax that we pay, although we reserve the right to make such a deduction in the future. For more information, please see section 6, Expenses ­– Premium Tax. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 6 CONTRACT OWNER PERIODIC EXPENSES The next tables describe the fees and expenses that you pay periodically during the time that you own your Contract, not including the Investment Options’ fees and expenses. The Separate Account annual expenses include the mortality and expense risk (M&E) charge and the administrative charge. During the Accumulation Phase: Contract Maintenance Charge(5)…………… (per Contract per year) Separate Account Annual Expenses(6) The annualized rate is realized on a daily basis as a percentage of the net asset value of an Investment Option. Contract without a GMIB Contract with the Traditional GMIB M&E Charge Admin. Charge Total M&E Charge Admin. Charge Total Traditional GMDB 1.60% 0.15% 1.75% 1.75% 0.15% 1.90% Enhanced GMDB 1.90% 0.15% 2.05% 2.00% 0.15% 2.15% Earnings Protection GMDB 1.90% 0.15% 2.05% 2.05% 0.15% 2.20% During the Annuity Phase: Contract Maintenance Charge(5)…………… (per Contract per year) Separate Account Annual Expenses – if you request variable Traditional Annuity Payments The annualized rate is realized on a daily basis as a percentage of each Investment Option’s net asset value. M&E Charge(7) 1.60% Administrative Charge 0.15% Total 1.75% We waive the contract maintenance charge if your Contract Value is at least $50,000 at the time we are to deduct the charge. For more information, please see section 6, Expenses – Contract Maintenance Charge. (6) Some or all of the guaranteed benefits may not be available in all states, check with your Financial Professional. (7) Because the Contract allows Partial Annuitization, it is possible for different portions of the Contract to be in both the Accumulation and Annuity Phases at the same time. It is also possible to have a different M&E charge on different portions of the Contract at the same time if you request variable Traditional Annuity Payments under a Partial Annuitization. For more information, please see section 3, The Annuity Phase – Partial Annuitization. ANNUAL OPERATING EXPENSES OF THE INVESTMENT OPTIONS This table describes the total annual operating expenses associated with the Investment Options and shows the minimum and maximum expenses for the period ended December 31, 2010, charged by any of the Investment Options before the effect of any contractual expense reimbursement or fee waiver. We show the expenses as a percentage of an Investment Option’s average daily net assets. Minimum Maximum Total annual Investment Option operating expenses* (including management fees, distribution or 12b-1 fees, and other expenses) before fee waivers and expense reimbursements 0.47% 1.70% * Some of the Investment Options or their affiliates may also pay service fees to us or our affiliates. The amount of these fees may be different for each Investment Option. The maximum current fee is 0.25%. The amount of these fees, if deducted from Investment Option assets, is reflected in the above table. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 7 EXAMPLES The expenses for your Contract may be different from those shown in the examples below depending upon which Investment Option(s) you select and the benefits that apply. These examples are intended to help you compare the cost of investing in a Contract with the cost of investing in other variable annuity contracts. These costs include Contract Owner transaction expenses, Contract Owner periodic expenses, and the annual operating expenses of the Investment Options before the effect of reimbursements and waivers. You should not consider the examples below as a representation of past or future expenses. Actual expenses may be greater or less than those shown. We deduct the total $30 contract maintenance charge in the examples at the end of each year during the Accumulation Phase. Please note that this charge does not apply during the Accumulation Phase if your Contract Value at the end of year is at least $50,000, or during the Annuity Phase if your Contract Value on the Income Date is at least $50,000 (see section 6, Expenses – Contract Maintenance Charge). A transfer fee may apply, but is not reflected in the tables (see section 6, Expenses – Transfer Fee). If you take a full withdrawal at the end of each time period, and assuming a $10,000 investment and a 5% annual return on your money, you may pay expenses as follows. a) The Earnings Protection GMDB and the Traditional GMIB (which carries the highest Separate Account annual expense of 2.20%). b) The Traditional GMDB and no GMIB (which carries the lowest Separate Account annual expense of 1.75%). Total annual Investment Option operating expenses before any fee waivers or expense reimbursements of: 1 Year 3 Years 5 Years 10 Years 1.70% (the maximum Investment Option operating expense) a) $1,022 $1,789 $2,494 $4,421 b) $978 $1,659 $2,283 $4,030 0.47% (the minimum Investment Option operating expense) a) $900 $1,429 $1,905 $3,303 b) $855 $1,294 $1,680 $2,854 If you do not take a full withdrawal or if you take a Full Annuitization* of the Contract at the end of each time period, and assuming a $10,000 investment and a 5% annual return on your money, you may pay expenses as follows. Total annual Investment Option operating expenses before any fee waivers or expense reimbursements of: 1 Year 3 Years 5 Years 10 Years 1.70% (the maximum Investment Option operating expense) a) $422 $1,279 $2,154 $4,421 b) $378 $1,149 $1,943 $4,030 0.47% (the minimum Investment Option operating expense) a) $300 $919 $1,565 $3,303 b) $255 $784 $1,340 $2,854 * Traditional Annuity Payments are generally not available until the second Contract Anniversary in most states and GMIB Payments are not available until the seventh Contract Anniversary. See Appendix A for condensed financial information on the Accumulation Unit values (AUVs) for the highest and lowest Separate Account annual expenses. See Appendixes A and B to the Statement of Additional Information for condensed financial information regarding the AUVs for other expense levels and for older Contracts that we no longer offer. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 8 1. THE VARIABLE ANNUITY CONTRACT The Contract is no longer offered for sale. However, as an existing Owner, you can make additional Purchase Payments to your Contract during the Accumulation Phase subject to certain restrictions. An annuity is a contract between you (the Owner), and an insurance company (in this case Allianz Life), where you make payments to us and, in turn, we promise to make regular periodic payments (Annuity Payments) to the Payee. The Contract is tax deferred. You generally are not taxed on any earnings or appreciation on the assets in your Contract until you take money out of your Contract. For Qualified Contracts, the tax deferral is provided through compliance with specialized tax-qualification rules, and you do not receive any additional tax benefit by purchasing the Contract. However, the Contract may offer other features that meet your needs. The Contract has an Accumulation Phase and an Annuity Phase. You can take withdrawals from the Contract during the Accumulation Phase and, subject to certain restrictions, you can make additional Purchase Payments. The Accumulation Phase begins on the Issue Date and ends upon the earliest of the following. · The Business Day before the Income Date if you take a Full Annuitization. · The Business Day we process your request for a full withdrawal. · Upon the death of any Owner (or the Annuitant if the Contract is owned by a non-individual), the Accumulation Phase ends on the Business Day we receive in Good Order at our Service Center, both due proof of death and an election of the death benefit payment option, unless the spouse of the deceased continues the Contract. The Annuity Phase is the period during which we make Annuity Payments from the Contract. Under all Contracts, Traditional Annuity Payments are available during the Annuity Phase. Traditional Annuity Payments must begin on a designated date (the Income Date) that is at least two years after your Issue Date. For Contracts with a GMIB, you can request fixed Annuity Payments (GMIB Payments) beginning on the seventh Contract Anniversary. If you apply the entire Contract Value to Annuity Payments, we call that a Full Annuitization, and if you apply only part of the Contract Value to Annuity Payments, we call that a Partial Annuitization.* The maximum number of annuitizations you can have at any one time is five. Because the Contract allows Partial Annuitization, it is possible that some portions of the Contract are in the Accumulation Phase and other portions are in the Annuity Phase at the same time. The Annuity Phase begins on the Income Date (or the first Income Date if you take any Partial Annuitizations) and ends when all portion(s) of the Contract that you apply to Annuity Payments have ended, as indicated in section 3, The Annuity Phase. * GMIB Partial Annuitizations are based on the GMIB value and are not available until the seventh Contract Anniversary. They are also not available if the GMIB value is less than the Contract Value. Your Investment Choices include the Investment Options and any available general account Investment Choice. You cannot invest in more than 15 Investment Options at any one time. Depending upon market conditions, you can gain or lose value in the Contract based on the investment performance of the Investment Options. The Investment Options are designed to offer the opportunity for a better return than any available general account Investment Choice; however, this is not guaranteed. The amount of Contract Value you are able to accumulate in your Contract during the Accumulation Phase and the amount of any variable Traditional Annuity Payments we make during the Annuity Phase depend in large part upon the investment performance of any Investment Options you select. We do not make any changes to your Contract without your permission except as may be required by law. The Contract ends when: · the Accumulation Phase ends, · the Annuity Phase, if any, ends and/or · all applicable death benefit payments have been made. For example, if you purchased a Contract and later take a full withdrawal of the entire Contract Value, both the Accumulation Phase and the Contract end although the Annuity Phase never began and we did not make any death benefit payments. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 9 State Specific Contract Restrictions The Contract is subject to the law of the state in which it was issued. Some of the terms of your Contract may differ from the terms of a Contract delivered in another state because of state-specific legal requirements. Areas in which there may be state-specific Contract provisions may include the following. · The withdrawal charge schedule. · Availability of Investment Options, Annuity Options, endorsements, and/or riders. · Selection of certain Income Dates. · Restrictions on your ability to make additional Purchase Payments. · Selection of certain assumed investment rates for variable Annuity Payments. · Our ability to restrict transfer rights. All material state variations in the Contract are disclosed in this prospectus. If you would like more information regarding state-specific Contract provisions, you should contact your Financial Professional or contact our Service Center at the toll free number listed at the back of this prospectus. OWNERSHIP Owner You, as the Owner, have all the rights under the Contract. The Owner was designated at Contract issue. You can change Owners at any time subject to our approval. However, Qualified Contracts can only have one Owner and there may be Internal Revenue Service (IRS) or other restrictions on changing the ownership of a Qualified Contract. Upon our approval, any ownership change becomes effective as of the date you sign the request. Changing ownership may be a taxable event. You should consult with your tax adviser before doing this. Joint Owner A Non-Qualified Contract can be owned by up to two Owners. Upon the death of either Joint Owner, the surviving Joint Owner becomes the sole primary Beneficiary. We then treat any other Beneficiary designation on record at the time of death as a contingent Beneficiary. You can change Joint Owners under the same conditions as described for an Owner. If a Contract has Joint Owners, we generally require the signature of both Owners on any forms that are submitted to our Service Center. NOTE FOR PARTIAL ANNUITIZATIONS: Partial Annuitizations are not available to Joint Owners. There can be only one Owner, the Owner must be the Annuitant, and we do not allow the Owner to add a joint Annuitant. Annuitant The Annuitant is the individual on whose life we base Annuity Payments. You designated an Annuitant when you purchased a Contract. For Qualified Contracts, before the Income Date the Owner must be the Annuitant unless the Contract is owned by a qualified plan or is part of a custodial arrangement. You can change the Annuitant on an individually owned Non-Qualified Contract at any time before the Income Date, but you cannot change the Annuitant if the Owner is a non-individual (for example, a qualified plan or trust). Subject to our approval, you can add a joint Annuitant on the Income Date if you take a Full Annuitization. For Qualified Contracts, the ability to add a joint Annuitant is subject to any plan requirements associated with the Contract, and the joint Annuitants must be spouses. If the Annuitant of a jointly, individually owned Contract dies before the Annuity Date, the younger Owner automatically becomes the new Annuitant, but the Owner can subsequently name another Annuitant. Designating different persons as Owner(s) and Annuitant(s) can have important impacts on whether a death benefit is paid, and on who would receive it. For example, if a sole Owner dies during the Accumulation Phase of the Contract, we pay a death benefit to the Beneficiary(s). If the Annuitant is not an Owner and he/she dies during the Accumulation Phase of the Contract, the Owner can name a new Annuitant (subject to our approval) and we do not pay a death benefit. If a sole Owner who is not an Annuitant dies during the Annuity Phase, the Beneficiary becomes the Owner, Annuity Payments continue and we do not pay a death benefit. If an Annuitant dies after a Full Annuitization under an Annuity Option with a guaranteed period, Annuity Payments to the Payee continue until the Contract ends and are paid at least as rapidly as they were being paid at the time of the Annuitant’s death. Use care when designating Owners and Annuitants, and consult your Financial Professional if you have questions. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 10 Payee The Payee is the person you designate (subject to our approval) to receive Annuity Payments during the Annuity Phase. The Owner receives tax reporting on those payments. For Non-Qualified Contracts, an Owner or Annuitant can be the Payee, but it is not required. For Qualified Contracts owned by a qualified plan, the qualified plan must be the Payee. For all other Qualified Contracts, the Owner is not required to be the Payee, but the Owner cannot transfer or assign his or her rights under the Contract to someone else. If you do not designate a Payee by the Income Date, we make Annuity Payments to the Owner. The Owner can change the Payee at any time, subject to our approval, provided that designation of a Payee is consistent with federal and state laws and regulations. Beneficiary The Beneficiary is the person(s) or entity you designated at Contract issue to receive any death benefit. You can change the Beneficiary or contingent Beneficiary at any time before your death unless you name an irrevocable Beneficiary. If you do not designate a Beneficiary, any death benefit is paid to your estate. NOTE FOR JOINT OWNERS: For jointly owned Contracts, the sole primary Beneficiary is the surviving Joint Owner. For Contracts that are jointly owned by spouses, if both spousal Joint Owners die before we pay the death benefit, we pay the death benefit to the contingent Beneficiaries, or to the estate of the Joint Owner who died last if there are no named contingent Beneficiaries. However, if the Joint Owners were not spouses and both Joint Owners die before we pay the death benefit, we pay the death benefit to the estate of the Joint Owner who died last. Assignment, Changes of Ownership and Other Transfers of a Contract An authorized request specifying the terms of an assignment (including any assignment, change of ownership or other transfer) of a Contract must be provided to our Service Center and approved by us. To the extent permitted by state law, we reserve the right to refuse to consent to any assignment at any time on a nondiscriminatory basis. We withhold our consent if the assignment would violate or result in noncompliance with any applicable state or federal law or regulation. We are not liable for any payment made or action taken before we consent and record the assignment. An assignment may be a taxable event. We are not responsible for the validity or tax consequences of any assignment. After the death benefit has become payable, an assignment can only be made with our consent. If the Contract is assigned, your rights may only be exercised with the consent of the assignee of record. Qualified Contracts generally cannot be assigned. 2. PURCHASE PURCHASE PAYMENTS A Purchase Payment is the money you put into the Contract. The Purchase Payment requirements for this Contract are as follows. · You can make additional Purchase Payments of at least $250 (or as low as $100 if you have selected the automatic investment plan) during the Accumulation Phase. · You cannot make any additional Purchase Payments to the Contract after the Income Date that you take a Full Annuitization (including a required Full Annuitization on the maximum permitted Income Date). In certain states, additional Purchase Payments can only be made during the first Contract Year or may be otherwise restricted. · The maximum total amount we accept without our prior approval is $1 million (including amounts already invested in other Allianz Life variable annuities). · If you purchased this Contract as an Inherited IRA, the death benefit proceeds of the previous tax-qualified investment were directly transferred into this Contract (see section 8, Access to Your Money – The Minimum Distribution Program and Required Minimum Distribution (RMD) Payments). A beneficiary can apply the death benefit proceeds from multiple tax-qualified investments that were owned by the same owner to the purchase of an Inherited IRA Contract. We do not accept any other forms of Purchase Payment on an Inherited IRA Contract. The death benefit proceeds cannot be received by the beneficiary and then applied to an Inherited IRA Contract. For more information on Inherited IRA Contracts, see section 7, Taxes – Qualified Contracts – Inherited IRA. Purchase Payments to Qualified Contracts are limited by federal law and must be from earned income or a qualified transfer or rollover. Purchase Payments to Qualified Contracts other than from a qualified transfer may be restricted after the Owner reaches age 70½. We reserve the right to decline any Purchase Payment, and if mandated under applicable law, we may be required to reject a Purchase Payment. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 11 AUTOMATIC INVESTMENT PLAN (AIP) The automatic investment plan (AIP) is a program that allows you to make additional Purchase Payments to your Contract during the Accumulation Phase on a monthly or quarterly basis by electronic transfer of money from your savings, checking or brokerage account. You may participate in this program by completing the appropriate form. Our Service Center must receive your form in Good Order by the first of the month in order for AIP to begin that same month. Investments take place on the 20th of the month or the next Business Day if the 20th is not a Business Day. The minimum investment that you can make by AIP is $100. You may stop or change AIP at any time. We must be notified by the first of the month in order to stop or change AIP for that month. If AIP is used for a Qualified Contract, you should consult your tax adviser for advice regarding maximum contributions. AIP is not available if the Qualified Contract is funding a plan that is tax qualified under Section 401of the Internal Revenue Code. AIP is no longer available to you after the Income Date on which you take a Full Annuitization. ALLOCATION OF PURCHASE PAYMENTS We allocate your Purchase Payments to the Investment Choices you select. We ask that you allocate your money in whole percentages. Transfers of Contract Value between Investment Choices do not change your future allocation instructions. You can change your future allocation instructions at any time without fee, penalty or other charge upon written notice or telephone instructions to our Service Center, or by our website. We do not currently accept future Purchase Payment allocation instructions from you via email or other electronic communications, other than our website. These other communication methods may be available to you in the future. Changes to your future allocation instructions we receive in Good Order, in writing or by telephone at our Service Center, or by our website, are effective on the Business Day that we receive them. If you change your future allocation instructions by writing or telephone, and you are participating in the automatic investment plan, dollar cost averaging program or the flexible rebalancing program, your instructions must include directions for the plan/program. If you change your future allocation instructions on our website and you are participating in a plan/program, you must contact us to change direction for the plan/program. We accept changes to future allocation instructions from any Owner unless you instruct otherwise. We may allow you to authorize someone else to change allocation instructions on your behalf. We reserve the right to limit the number of Investment Options that you can invest in at any one time. Currently, you can invest in up to 15 of the Investment Options at any one time. We may change this in the future; however, we always allow you to invest in at least ten Investment Options. If you make additional Purchase Payments, we add this money to your Contract on the Business Day we receive it in Good Order. Our Business Day closes when regular trading on the New York Stock Exchange closes. If you submit a Purchase Payment to your Financial Professional, we do not begin processing the Purchase Payment until it is received at our Service Center. We consider a Purchase Payment to be “received” when it is received at our Service Center regardless of how or when you made the payment. TAX-FREE SECTION 1035 EXCHANGES Subject to certain restrictions, you can make a “tax-free” exchange under Section 1035 of the Internal Revenue Code for all or a portion of one annuity contract for another, or all of a life insurance policy for an annuity contract. Before making an exchange, you should compare both contracts carefully. Remember that if you exchange a life insurance policy or annuity contract for the Contract described in this prospectus: · you might have to pay a withdrawal charge on your previous contract, · there is a new withdrawal charge period for this Contract, · other charges under this Contract may be higher (or lower), · the benefits may be different, and · you no longer have access to any benefits from your previous contract. If the exchange does not qualify for Section 1035 treatment, you also may have to pay federal income tax, including a possible federal penalty tax, on the exchange. You should not exchange an existing life insurance policy or another annuity contract for this Contract unless you determine the exchange is in your best interest and not just better for the person selling you the Contract who generally earns a commission on each sale. You should consult a tax adviser to discuss the potential tax effects before making a 1035 exchange. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 12 ACCUMULATION UNITS/COMPUTING THE CONTRACT VALUE Your Contract Value in the subaccounts increase and decrease based upon the investment performance of the Investment Option(s) you choose. Your Contract Value is also affected by the charges of the Contract and any interest you earn on any general account Investment Choices. In order to keep track of your Contract Value in the Separate Account, we use a measurement called an Accumulation Unit. If you request variable Traditional Annuity Payments during the Annuity Phase of the Contract, we call this measurement an Annuity Unit. When we receive a Purchase Payment, we credit your Contract with Accumulation Units for any portion of your Purchase Payment allocated to an Investment Option at the daily price next determined after receipt of the Purchase Payment at our Service Center. The daily purchase price is normally determined at the end of each Business Day and any Purchase Payment received at or after the end of the current Business Day receives the next Business Day’s price. The Purchase Payments you allocate to the Investment Options are actually placed into subaccounts. Each subaccount invests exclusively in one Investment Option. We determine the number of Accumulation Units we credit to your Contract by dividing the amount of the Purchase Payment allocated to a subaccount by the value of the corresponding Accumulation Unit. Every Business Day, we determine the value of an Accumulation Unit for each subaccount by multiplying the Accumulation Unit value for the previous Business Day by the net investment factor for the current Business Day. We determine the net investment factor by: · Adding accrued but unpaid distributions (daily interest, dividends, long term gains and short term gains) for an Investment Option to its net asset value (NAV), then subtracting the NAV at the end of the prior business day. · That change is then divided by the NAV the end of the prior business day to determine the overall daily performance in the Investment Option. · That calculation is then multiplied by one minus the current Business Day’s mortality and expense risk charge and any additional calendar days since the prior Business Day. We calculate the value of each Accumulation Unit after regular trading on the New York Stock Exchange closes each Business Day. The value of an Accumulation Unit may go up or down from Business Day to Business Day. We calculate your Contract Value in the Separate Account by multiplying the Accumulation Unit value in each subaccount by the number of Accumulation Units for each subaccount and then adding those results together. (For example, the Contract Value on any Contract Anniversary reflects the number and value of the Accumulation Units at the end of the previous Business Day.) Example · On Wednesday, we receive at our Service Center an additional Purchase Payment of $3,000 from you before the end of the Business Day. · When the New York Stock Exchange closes on that Wednesday, we determine that the value of an Accumulation Unit based on the Investment Option you chose is $13.25. We then divide $3,000 by $13.25 and credit your Contract on Wednesday night with 226.415094 subaccount Accumulation Units for the Investment Option you chose. If the $3,000 payment had been received at or after the end of the current Business Day, it would have received the next Business Day’s price. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 13 3. THE ANNUITY PHASE You can apply your Contract Value to regular periodic payments (Annuity Payments). A Full Annuitization occurs when you apply the entire Contract Value to Annuity Payments. A Partial Annuitization occurs when you apply only part of your Contract Value to Annuity Payments. The Payee receives the Annuity Payments.* You receive tax reporting on the payments, whether or not you are the Payee. We may require proof of the Annuitant(s)’ age before we make any life contingent Annuity Payment. If you misstate the Annuitant(s)’ age or gender, the amount payable is the amount that would have been provided at the true age or gender. * GMIB Partial Annuitizations are based on the GMIB value and are not available until the seventh Contract Anniversary. They are also not available if the GMIB value is less than the Contract Value. INCOME DATE The Income Date is the date Annuity Payments (GMIB Payments or Traditional Annuity Payments) begin. Your scheduled Income Date in your Contract is the maximum permitted Income Date allowed for your Contract, which is the first day of the calendar month following the later of: a) the Annuitant’s 85th birthday, or b) the tenth (fifth in Pennsylvania) Contract Anniversary. Your scheduled Income Date may be different if the Contract is issued to a charitable remainder trust. An earlier Income Date or a withdrawal may be required to satisfy minimum required distribution rules under certain Qualified Contracts. You can make an authorized request for a different Income Date, but any such request is subject to applicable law and our approval. The extension available to you may vary depending on the Financial Professional you purchased your Contract through and your state of residence. Your Income Date must be the first day of a calendar month and must be at least two years after the Issue Date. The Income Date cannot be later than what is permitted under applicable law. To receive the annuity income protection of the GMIB, your Income Date must be within 30 days following a Contract Anniversary beginning with the seventh Contract Anniversary (and certain other conditions must also be met). NOTE: You must take a Full Annuitization of your total Contract Value on the maximum permitted Income Date if, at that time, your Contract Value is greater than zero. We base your Annuity Payments on your Contract Value. If you have not selected an Annuity Option we make payments under the default option described in the “Annuity Payments” discussion of this section. Upon Full Annuitization you no longer have a Contract Value, any periodic withdrawal or payments (other than Annuity Payments) stop, and the death benefit ends. TRADITIONAL ANNUITY PAYMENTS Annuity Payments offer a guaranteed income stream with certain tax advantages and are designed for Owners who are not concerned with continued access to Contract Value. You can request Traditional Annuity Payments under Annuity Options 1-5 as: · a variable payout, · a fixed payout, or · a combination of both. We base Annuity Payments on your Contract Value. Under a fixed payout, all of the Annuity Payments are the same dollar amount (equal installments) except as provided under Annuity Option 3. Guaranteed fixed Traditional Annuity Payments are based on an interest rate and mortality table specified in your Contract. The payout rates for fixed Traditional Annuity Payments provided by your Contract are guaranteed and in no event do we use lower fixed payout rates to calculate your fixed Traditional Annuity Payments. However, we may use higher fixed payout rates to calculate fixed Traditional Annuity Payments than the guaranteed rates provided by your Contract. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 14 If you choose a variable payout, the dollar amount of the payments depend upon the following factors. · The Contract Value on the Income Date. · The age of the Annuitant and any joint Annuitant on the Income Date. · The gender of the Annuitant and any joint Annuitant, where permitted. · The Annuity Option you select. · The 5% assumed investment rate (AIR) you select. · Your Contract’s mortality table. · The future performance of the Investment Option(s) you select. The AIR is 5%. We may agree with you to use a different value, however, the AIR cannot exceed 7%. The 7% AIR is not available in all states. Using a higher AIR results in a higher initial variable Traditional Annuity Payment, but later payments increase more slowly when investment performance rises and decrease more rapidly when investment performance declines. If the actual performance of your Investment Options exceeds the AIR you selected, the variable Traditional Annuity Payments increase. Similarly, if the actual performance is less than the AIR you selected, the variable Traditional Annuity Payments decrease. If you choose a variable payout, you can continue to invest in up to 15 of the available Investment Options. We may change this in the future, but we always allow you to invest in at least five Investment Options. If you do not tell us otherwise, we base variable Traditional Annuity Payments on the investment allocations that were in place on the Income Date. Currently, it is our business practice that your initial Traditional Annuity Payment must be more than $50. Each portion of the Contract that you apply to Traditional Annuity Payments ends upon the earliest of the following. · Under Annuity Options 1 and 3, the death of the last surviving Annuitant. · Under Annuity Options 2 and 4, the death of the last surviving Annuitant and expiration of the guaranteed period. If we make a lump sum payment of the remaining guaranteed Traditional Annuity Payments at the death of the last surviving Annuitant, this portion of the Contract ends upon payment of the lump sum. · Under Annuity Option 5, the death of the Annuitant and payment of any lump sum refund. ·When the Contract ends. TRADITIONAL GUARANTEED MINIMUM INCOME BENEFIT (GMIB) The GMIB offers a minimum guaranteed income stream for Owners who can wait at least seven years before taking income. The optional Traditional GMIB was available at Contract issue for an additional M&E charge. We calculate the additional M&E charge as discussed in section 6, Expenses – Separate Account Annual Expenses. The additional M&E charge will reduce the performance of your selected Investment Options and in the long term may provide less Contract Value to you than would otherwise be available from the same Contract without the Traditional GMIB. The Traditional GMIB does not create Contract Value or guarantee the performance of any Investment Option. Once you select the Traditional GMIB, you cannot cancel it. If you purchased this Contract under a qualified plan that is subject to required minimum distributions (RMDs) and you do not exercise the GMIB on or before the date RMD payments must begin under a qualified plan, the Owner or Beneficiary may not be able to exercise the GMIB due to the restrictions imposed by the minimum distribution requirements. You must hold your Contract for seven complete Contract Years before you can exercise the Traditional GMIB. If your Contract includes the Traditional GMIB and you do not exercise it, you will have incurred higher Contract expenses without receiving any advantage from the Traditional GMIB. The Traditional GMIB provides guaranteed minimum fixed income in the form of Annuity Payments (GMIB Payments). Depending on the Annuity Option you select, the GMIB can provide guaranteed lifetime income, but if the Annuitant(s) die shortly after the Income Date, the Payee may receive less than your investment in Contract. You can always annuitize your Contract Value two years or more after the Issue Date under a fixed and/or variable traditional Annuity Option. However, if you do, you cannot use the Traditional GMIB value. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 15 The annuity income protection provided by the Traditional GMIB applies only under the following circumstances. · Your Income Date must be within 30 days following a Contract Anniversary, beginning with the seventh Contract Anniversary. · GMIB Payments can only be made as fixed payouts, regardless of the Annuity Option you select. Under the GMIB, you can take either a Full Annuitization, or you can take Partial Annuitization(s) if the GMIB value is greater than the Contract Value. If you exercise the Traditional GMIB under a Full Annuitization: · The Accumulation Phase ends and the Annuity Phase begins. · The portion of the Contract that you apply to the GMIB is no longer subject to the Separate Account annual expense, but any portion of the Contract that has been applied to variable Traditional Annuity Payments continues to be subject to a 1.75% Separate Account annual expense. · The GMDB endorsement ends. If you exercise the Traditional GMIB under a Partial Annuitization*: · The Annuity Phase begins and the Accumulation Phase continues. · The portion of the Contract that you apply to the GMIB is no longer subject to the Separate Account annual expense, but any portion of the Contract that is in the Accumulation Phase or that has been applied to variable Traditional Annuity Payments continues to be subject to the appropriate Separate Account annual expense. · If any portion of the Contract is still in the Accumulation Phase, you may be able to make additional Purchase Payments to the Contract, but you cannot make additional Purchase Payments to any portion of the Contract that is in the Annuity Phase. · The Partial Annuitization reduces the Contract Value and GMDB value proportionately by the percentage of GMIB value you apply to the GMIB. · GMIB Payments do not affect the Contract Value available under the portion of the Contract that is in the Accumulation Phase. * Not available if the GMIB value is less than the Contract Value. If you take a Partial Annuitization you cannot do any of the following. · Transfer any amounts you allocated to GMIB Payments back to the portion of the Contract that is in the Accumulation Phase. · Transfer amounts from one Annuity Payment stream to another. · Allocate additional GMIB value (or Contract Value) to an existing stream of Annuity Payments. In order to begin receiving GMIB Payments, you must submit an income option election form to our Service Center after the expiration of the seven-year waiting period and within 30 days following a Contract Anniversary. GMIB Payments begin after your request has been received at our Service Center and is determined to be in good order. We make GMIB Payments to you beginning on the 30th day after your Contract Anniversary. If the scheduled GMIB Payment date does not fall on a Business Day, we make payment to you on the next Business Day. Each portion of the Contract that you apply to GMIB Payments ends upon the earliest of the following. · Under Annuity Options 1 and 3, the death of the last surviving Annuitant. · Under Annuity Options 2 and 4, the death of the last surviving Annuitant and expiration of the guaranteed period.* · Under Annuity Option 5, the death of the Annuitant and payment of any lump sum refund. · When the Contract ends. * If we make a lump sum payment of the remaining guaranteed GMIB Payments at the death of the last surviving Annuitant, this portion of the Contract ends upon payment of the lump sum. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 16 TAXATION OF GMIB PAYMENTS If you take a GMIB Partial Annuitization, GMIB Payments are treated as withdrawals and not annuity payments for tax purposes. This means that for tax purposes, any Contract earnings in the entire Contract is considered to be distributed before Purchase Payments and may be subject to a 10% federal penalty tax. For Non-Qualified Contracts, gains are generally subject to income tax and Purchase Payments are not. For Qualified Contracts, the entire GMIB Payment under a Partial Annuitization is most likely subject to income taxes. For more information on Partial Annuitizations, please see the discussion that appears earlier in this section. If you take a Full Annuitization under the GMIB, GMIB Payments should be treated as annuity payments for tax purposes. If you take a GMIB Partial Annuitization, it should be treated as annuity payments (and not withdrawals) for tax purposes only after the Income Date on which you have applied the entire remaining Contract Value to Annuity Payments under the GMIB and/or Traditional Annuity Payments, that is, the Income Date after the Contract has been fully annuitized. For Non-Qualified Contracts that have been fully annuitized, a portion of each payment may be treated as gains that are subject to tax as ordinary income, and the remaining portion of the payment is considered to be a return of your investment and not be subject to income tax. Once we have paid out all of your Purchase Payments, however, the full amount of each GMIB Payment is subject to tax as ordinary income. For Qualified Contracts, the entire GMIB Payment is most likely subject to tax as ordinary income. Once you apply the entire Contract Value to Annuity Payments, GMIB Payments are not generally subject to the 10% federal penalty tax. AMOUNT USED TO CALCULATE GMIB PAYMENTS The GMIB guarantees that the GMIB Payments are equal to the guaranteed fixed payout rates applied to the GMIB value. There may be situations where the GMIB value is greater than the Contract Value, but the GMIB Payments are less than fixed Traditional Annuity Payments based on the Contract Value. This may occur because the guaranteed fixed payout rates available with the GMIB may be less than the current fixed payout rates that are otherwise available under Traditional Annuity Payments. We base your Annuity Payments on whichever amount (GMIB value or Contract Value) produces the greater payment. However, if we use the Contract Value and the current fixed payout rates to calculate Traditional Annuity Payments, you will have incurred higher Contract expenses without receiving any explicit benefit from the GMIB. TRADITIONAL GMIB VALUE The Traditional GMIB value before the date of your death is equal to: · total Purchase Payments received, · reduced proportionately by the percentage of Contract Value applied to a traditional Partial Annuitization or withdrawn (including any withdrawal charge) for each traditional annuitization or withdrawal taken, and · if you took a GMIB Partial Annuitization, reduced by the dollar amount applied to the GMIB Payments. Any traditional Partial Annuitizations or withdrawals you take may reduce the Traditional GMIB value by more than the amount annuitized or withdrawn. If the Contract Value at the time of annuitization or withdrawal is less than the GMIB value, we deduct more than the amount annuitized or withdrawn from the GMIB value. Please see Appendix B for examples of the calculations of the Traditional GMIB value. ANNUITY OPTIONS You can choose one of the Annuity Options described below or any other payment option to which we agree. Before the Income Date, you can select and/or change the Annuity Option with at least 30 days written notice to us. After Annuity Payments begin, you cannot change the Annuity Option. Annuity Payments usually are lower if you select an Annuity Option that requires us to make more frequent Annuity Payments or to make payments over a longer period of time. If you choose life contingent Annuity Payments, payout rates for a younger Annuitant are lower than the payout rates for an older Annuitant and payout rates for life with a guaranteed period are typically lower than life only payments. Monthly payout rates are lower than annual payout rates, payout rates for a 20-year guaranteed period are less than payout rates for a 10-year guaranteed period, and payout rates for a 50-year-old Annuitant are less than payout rates for a 70-year-old Annuitant. If you do not choose an Annuity Option before the Income Date, we make variable Annuity Payments to the Payee under Annuity Option 2 with five years of guaranteed monthly payments. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 17 Option 1. Life Annuity. We make Annuity Payments during the life of the Annuitant, and the last payment is the one that is due before the Annuitant’s death. If the Annuitant dies shortly after the Income Date, the Payee may receive less than your investment in the Contract. Option 2. Life Annuity with Payments Over 5, 10, 15 or 20 Years Guaranteed. We make Annuity Payments during the life of the Annuitant. If you take one single Full Annuitization and the Annuitant dies before the end of the selected guaranteed period, we continue to make Annuity Payments to the Payee for the rest of the guaranteed period. If the Payee and Annuitant were the same person, we make payments to the Owner. If the Payee, Annuitant and Owner were the same person, we make payments to the Beneficiary(s). If the Annuitant dies after the selected guaranteed period, the last payment is the one that is due before the Annuitant’s death. Alternatively, the Owner may elect to receive a lump sum payment. Under a Partial Annuitization, if the Annuitant dies before the end of the selected guaranteed period, we make a lump sum payment to the Beneficiary. The lump sum payment is equal to the present value of the remaining guaranteed Annuity Payments as of the date we receive proof of the Annuitant’s death and a payment election form at our Service Center. For variable Traditional Annuity Payments, in most states, we base the remaining guaranteed Traditional Annuity Payments on the current value of the Annuity Units and we use the assumed investment rate to calculate the present value. For fixed payouts, in most states, we calculate the present value of the remaining guaranteed Annuity Payments using the Statutory Calendar Year Interest Rate based on the NAIC Standard Valuation Law for Single Premium Immediate Annuities corresponding to the Income Date. However, some states require us to use different interest rates for variable and fixed payouts for the present value calculation. We require proof of the Annuitant’s death and return of the Contract before we make any lump sum payment on a Full Annuitization. There are no additional costs associated with a lump sum payment. Option 3. Joint and Last Survivor Annuity. We make Annuity Payments during the lifetimes of the Annuitant and the joint Annuitant. Upon the death of one Annuitant, Annuity Payments to the Payee continue during the lifetime of the surviving joint Annuitant, at a level of 100%, 75% or 50% of the previous amount, as selected by the Owner. Annuity Payments stop with the last payment that is due before the last surviving joint Annuitant’s death. If both Annuitants die shortly after the Income Date, the Payee may receive less than your investment in the Contract. This Annuity Option is not available to you under a Partial Annuitization. Option 4. Joint and Last Survivor Annuity with Payments Over 5, 10, 15 or 20 Years Guaranteed. We make Annuity Payments during the lifetimes of the Annuitant and the joint Annuitant. Upon the death of one Annuitant, Annuity Payments continue to the Payee during the lifetime of the surviving joint Annuitant at 100% of the amount that was paid when both Annuitants were alive. However, if both joint Annuitants die before the end of the selected guaranteed period, we continue to make Annuity Payments to the Payee for the rest of the guaranteed period. If the Payee and Annuitant were the same person, we make payments to the Owner. If the Payee, Annuitant and Owner were the same person, we make payments to the Beneficiary(s). If the Annuitant dies after the selected guaranteed period, the last payment is the one that is due before the Annuitant’s death. Alternatively, the Owner may elect to receive a lump sum payment equal to the present value of the remaining guaranteed Annuity Payments as of the date we receive proof of the last surviving joint Annuitant’s death and a payment election form at our Service Center. For variable Traditional Annuity Payments, in most states, we base the remaining guaranteed Traditional Annuity Payments on the current value of the Annuity Units and we use the assumed investment rate to calculate the present value. For fixed payouts, in most states, we calculate the present value of the remaining guaranteed Annuity Payments using the Statutory Calendar Year Interest Rate based on the NAIC Standard Valuation Law for Single Premium Immediate Annuities corresponding to the Income Date. However, some states require us to use different interest rates for variable and fixed payouts for the present value calculation. We require proof of death of both joint Annuitants and return of the Contract before we make any lump sum payment. There are no additional costs associated with a lump sum payment. This Annuity Option is not available to you under a Partial Annuitization. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 18 Option 5. Refund Life Annuity. We make Annuity Payments during the lifetime of the Annuitant, and the last payment is the one that is due before the Annuitant’s death. After the Annuitant’s death, the Payee may receive a lump sum refund. For a fixed payout, the amount of the refund equals the amount applied to this Annuity Option minus the total of all Annuity Payments made under this option. For variable Traditional Annuity Payments, the amount of the refund depends on the current Investment Option allocation and is the sum of refund amounts attributable to each Investment Option. We calculate the refund amount for a given Investment Option using the following formula. (A) x {[(B) x (C) x (D)/(E)] - [(D) x (F)]} where: (A) Annuity Unit value of the subaccount for that given Investment Option when due proof of the Annuitant’s death is received at our Service Center. (B) The amount applied to variable Traditional Annuity Payments on the Income Date. (C) Allocation percentage in a given subaccount (in decimal form) when due proof of the Annuitant’s death is received at our Service Center. (D) The number of Annuity Units used in determining each variable Traditional Annuity Payment attributable to that given subaccount when due proof of the Annuitant’s death is received at our Service Center. (E) Dollar value of first variable Traditional Annuity Payment. (F) Number of variable Traditional Annuity Payments made since the Income Date. We base this calculation upon the allocation of Annuity Units actually in force at the time due proof of the Annuitant’s death is received at our Service Center. We do not pay a refund if the total refund determined using the above calculation is less than or equal to zero. EXAMPLE · The Contract has one Owner who is a 65-year-old male. He selects variable Annuity Payments under Annuity Option 5 based on a Contract Value of $100,000 (item “B”). · The Owner who is also the Annuitant allocates all the Contract Value to one Investment Option, so the allocation percentage in this subaccount is 100% (item “C”). · The purchase rate for the selected assumed investment rate is $6.15 per month per thousand dollars of Contract Value annuitized. Therefore, the first variable Annuity Payment is:$6.15 x ($100,000 / $1,000) $615 (item “E”). · Assume the Annuity Unit value on the Income Date is $12, then the number of Annuity Units used in determining each Annuity Payment is:$615 / $12 51.25 (item “D”). · The Owner who is also the Annuitant dies after receiving 62 Annuity Payments (item “F”) and the Annuity Unit value for the subaccount on the date the Service Center receives due proof of death is $10 (item “A”). We calculate the refund as follows: (A) x {[(B) x (C) x (D)/(E)] – [(D) x (F)]} 10 x {[100,000 x 1.00 x (51.25 / 615)] – [51.25 x 62]} 10 x {[100,000 x 0.083333] – 3,177.50} 10 x {8,333.33 – 3,177.50} 10 x 5,155.83 $51,558.30 The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 19 PARTIAL ANNUITIZATION Partial Annuitizations are not available to everyone. There can be only one Owner, the Owner must be the Annuitant, and we do not allow the Owner to add a joint Annuitant. You can take Partial Annuitizations as Traditional Annuity Payments after the second Contract Anniversary, and/or as GMIB Payments beginning on the seventh Contract Anniversary. Partial Annuitizations are not available after you take a Full Annuitization. If you take a Full Annuitization, the Accumulation Phase of the Contract ends. You can take one Partial Annuitization every 12 months. The maximum number of annuitizations we allow at any one time is five. We do not allow you to allocate additional Contract Value (or GMIB value) to an existing stream of Annuity Payments. You also cannot transfer any amounts allocated to a stream of Annuity Payments to any other portion of the Contract. If you have four Partial Annuitizations and you would like to take a fifth, you must take a Full Annuitization and apply the entire remaining Contract Value to Annuity Payments, and the Accumulation Phase of the Contract ends. The amounts you apply to a Partial Annuitization and Annuity Payments we make under a Partial Annuitization are not subject to the withdrawal charge. A Partial Annuitization decreases the Contract Value, the GMDB value, and any GMIB value. This decreases the amounts available for withdrawals, additional Annuity Payments and payment of the death benefit. The type of Annuity Payments (traditional or GMIB) you request under a Partial Annuitization reduces the GMIB and GMDB values differently. For more information, see section 3, The Annuity Phase – Traditional Guaranteed Minimum Income Benefit (GMIB); and see the discussion of the GMDB that applies to your Contract in section 9, Death Benefit. For tax purposes, Annuity Payments we make under a Partial Annuitization are treated as partial withdrawals and not as annuity payments. However, once the entire Contract Value has been reduced to zero, we intend to treat all Annuity Payments we make after that as annuity payments (and not withdrawals) for tax purposes. If you take a Partial Annuitization(s) and subsequently take a full withdrawal of the entire remaining Contract Value, all Annuity Payments we make on or after the Business Day you take the withdrawal, should be treated as annuity payments (and not withdrawals) for tax purposes. NOTE:A recent tax law change allows a Partial Anuitization under a life Annuity Option on a Non-Qualified Contract to receive the same income tax treatment as a Full Annuitization. However, this income tax treatment does not apply to a Partial Annuitization on a Qualified Contract. You should consult a tax adviser before requesting a Partial Annuitization. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 20 4. INVESTMENT OPTIONS The Contract offers the Investment Options listed in the following table. Each Investment Option has its own investment objective. In the future, we may add, eliminate or substitute Investment Options. Depending on market conditions, you can gain or lose value by investing in the Investment Options. You should read the Investment Options’ prospectuses carefully. The Investment Options invest in different types of securities and follow varying investment strategies. There are potential risks associated with each of these types of securities and investment strategies. For example, an Investment Option’s performance may be affected by risks specific to certain types of investments, such as foreign securities, derivative investments, non-investment grade debt securities, initial public offerings (IPOs) or companies with relatively small market capitalizations. IPOs and other investment techniques may have a magnified performance impact on an Investment Option with a small asset base. An Investment Option may not experience similar performance as its assets grow. The operation of the Investment Options and the various risks associated with the Investment Options are described in the Investment Options’ prospectuses. To obtain a current prospectus for any of the Investment Options, contact your Financial Professional or call us at the toll free telephone number listed at the back of this prospectus. Certain Investment Options issue two or more classes of shares and certain share classes may have Rule 12b-1 fees. For more information about share classes, see the Investment Options’ prospectuses. Currently, the Investment Options are not publicly traded mutual funds. They are available only as investment options in variable annuity contracts or variable life insurance policies issued by life insurance companies or in some cases, through participation in certain qualified pension or retirement plans. The names, investment objectives and policies of certain Investment Options may be similar to the names, investment objectives and policies of other portfolios that the same investment advisers manage. Although the names, objectives and policies may be similar, the investment results of the Investment Options may be higher or lower than the results of such portfolios. The investment advisers cannot guarantee, and make no representation, that the investment results of similar funds will be comparable even though the Investment Options have the same names, investment advisers, objectives and policies. Each of the Investment Options offered by the Allianz Variable Insurance Products Fund of Funds Trust (Allianz VIP Fund of Funds Trust), is a “fund of funds” and diversifies its assets by investing primarily in the shares of several other affiliated mutual funds. The underlying funds may pay 12b-1 fees to the distributor of the Contracts, our affiliate, Allianz Life Financial Services, LLC, for distribution and/or administrative services. The underlying funds do not pay service fees or 12b-1 fees to the Allianz VIP Fund of Funds Trust and the Allianz VIP Fund of Funds Trust does not charge service fees or 12b-1 fees. The underlying funds of the Allianz VIP Fund of Funds Trust or their advisers may pay service fees to us and our affiliates for providing customer service and other administrative services to Contract Owners. The amount of such service fees may vary depending on the underlying fund. We offer other variable annuity contracts that may invest in the same Investment Options. These contracts may have different charges and may offer different benefits more appropriate to your needs. For more information about these contracts, please contact our Service Center. The following advisers and subadvisers are affiliated with us: Allianz Investment Management LLC, Allianz Global Investors Capital and Pacific Investment Management Company LLC. The following is a list of the Investment Options available under the Contract, the investment advisers and subadvisers for each Investment Option, the investment objectives for each Investment Option, and the primary investments of each Investment Option. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 21 INVESTMENT OPTIONS Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) ALLIANZ FUND OF FUNDS Managed by Allianz Investment Management LLC AZL Balanced Index Strategy Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation with preservation of capital as an important consideration Invests primarily in a combination of five underlying bond and equity index funds, to achieve a range generally from 40% to 60% of assets in the underlying equity index funds and 40% to 60% in the underlying bond index fund. AZL Fusion Balanced Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation with preservation of capital as an important consideration Allocation among the underlying investments, to achieve a range generally from 40% to 60% of assets in equity funds and approximately 40% to 60% invested in fixed income funds. AZL Fusion Growth Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation Allocation among the underlying investments, to achieve a range generally from 70% to 90% of assets in equity funds and approximately 10% to 30% invested in fixed income funds. AZL Fusion Moderate Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation Allocation among the underlying investments, to achieve a range generally from 55% to 75% of assets in equity funds and approximately 25% to 45% invested in fixed income funds. AZL Growth Index Strategy Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation Invests primarily in a combination of five underlying bond and equity index funds, to achieve a range generally from 65% to 85% of assets in the underlying equity index funds and 15% to 35% in the underlying bond index fund. ALLIANZ GLOBAL INVESTORS CAPITAL Managed by Allianz Global Investors Capital AZL Allianz AGIC Opportunity Fund Small Cap Capital appreciation At least 65% of its assets in common stocks of “growth” companies (believed by the subadviser to have above-average growth prospects), with market capitalizations of less than $2 billion at the time of investment. BLACKROCK Managed by Allianz Investment Management LLC/BlackRock Capital Management, Inc. AZL BlackRock Capital Appreciation Fund Large Growth Long-term growth of capital Invests at least 80% of total assets in common and preferred stock and securities convertible into common and preferred stock of mid-size and large-size companies. Managed by Allianz Investment Management LLC/BlackRock Investment Management, LLC AZL International Index Fund International Match the performance of the MSCI EAFE® Index as closely as possible Invests at least 80% of its assets in a statistically selected sampling of equity securities of companies included in the Morgan Stanley Capital International Europe, Australasia and Far East Index (MSCI EAFE) and in derivative instruments linked to the MSCI EAFE Index. AZL Mid Cap Index Fund Mid Cap Match the performance of the Standard & Poor’s MidCap 400® Index (“S&P 400 Index”) as closely as possible Invests at least 80% of the value of its net assets in a statistically selected sampling of equity securities of companies included in the S&P 400 Index and in derivative instruments linked to the S&P 400 Index, primarily futures contracts. Managed by Allianz Investment Management LLC/BlackRock Institutional Management Corporation AZL Money Market Fund Cash Equivalent Current income consistent with stability of principal Invests in a broad range of short-term, high quality U.S. dollar-denominated money market instruments, including government, U.S. and foreign bank, commercial and other obligations. During extended periods of low interest rates, and due in part to contract fees and expenses, the yield of the AZL Money Market Fund may also become extremely low and possibly negative. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 22 Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) Managed by Allianz Investment Management LLC/BlackRock Investment Management, LLC AZL S&P 500 Index Fund Large Blend Match total return of the S&P 500® Normally invests in all 500 stocks in the S&P 500® in proportion to their weighting in the index. AZL Small Cap Stock Index Fund Small Cap Match performance of the S&P SmallCap 600 Index® Invests in a representative sample of stocks included in the S&P SmallCap 600 Index®, and in futures whose performance is related to the index, rather than attempting to replicate the index. Managed by BlackRock Advisors, LLC/BlackRock Investment Management, LLC and BlackRock International Limited BlackRock Global Allocation V.I. Fund Specialty High total investment return Invests in both equity and debt securities, including money market securities, of issuers located around the world. Seeks diversification across markets, industries, and issuers. May invest in securities of companies of any market capitalization and in REITs. COLUMBIA Managed by Allianz Investment Management LLC/Columbia Management Investment Advisers, LLC AZL Columbia Mid Cap Value Fund Mid Cap Long-term growth of capital Invests at least 80% of net assets in equity securities of companies that have market capitalizations in the range of the companies in the Russell Midcap® Value Index at the time of purchase that the fund’s subadviser believes are undervalued and have the potential for long-term growth. AZL Columbia Small Cap Value Fund Small Cap Long-term capital appreciation Invests at least 80% of net assets in equity securities of companies with market capitalizations in the range of the companies in the Russell 2000 Value Index® at the time of purchase that the subadviser believes are undervalued. Columbia Variable Portfolio – Select Smaller-Cap Value Fund Small Cap Long-term capital growth At least 80% of net assets in equity securites of companieswith market capitalizations of up to $2 billion or within the range of the Russell 2000 Index at the time of purchase. May invest up to 25% in foreign investments. DAVIS Managed by Allianz Investment Management LLC/Davis Selected Advisers, L.P. AZL Davis NY Venture Fund Large Value Long-term growth of capital Invests the majority of assets in equity securities issued by large companies with market capitalizations of at least $10billion. Managed by Davis Selected Advisers, L.P. Davis VA Financial Portfolio Specialty Long-term growth of capital At least 80% of net assets in securities issued by companiesprincipally engaged in the financial services sector. Davis VA Value Portfolio Large Value Long-term growth of capital Invests primarily in equity securities issued by large companies with market capitalizations of at least $10 billion. DREYFUS Managed by Allianz Investment Management LLC/The Dreyfus Corporation AZL Dreyfus Equity Growth Fund Large Growth Long-term growth of capital and income Primarily invests in common stocks of large, well-established and mature companies. Normally invests at least 80% of its net assets in stocks that are included in a widely recognized index of stock market performance. May invest in non-dividend paying companies and up to 30% of its total assets in foreign securities. EATON VANCE Managed by Allianz Investment Management LLC/Eaton Vance Management AZL Eaton Vance Large Cap Value Fund Large Value Total Return Invests at least 80% of net assets in equity securities, primarily in dividend-paying stocks, of large-cap companies with market capitalizations equal to or greater than the median capitalization of companies included in the Russell 1000 Value Index. May invest up to 25% of total assets in foreign securities, including emerging market securities. FRANKLIN TEMPLETON Managed by Allianz Investment Management LLC/Franklin Advisory Services, LLC AZL Franklin Small Cap Value Fund Small Cap Long-term total return Under normal market conditions, invests at least 80% of its net assets in investments of small capitalization companies with market capitalizations under $3.5 billion at the time of investment. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 23 Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) Managed by Franklin Templeton Institutional, LLC Franklin Global Real Estate Securities Fund Specialty High Total Return At least 80% of net assets in investments of companies located anywhere in the world that operate in the real estate sector. Managed by Franklin Advisers, Inc. Franklin Growth and Income Securities Fund Large Value Capital appreciation, with current income as a secondary goal Invests predominantly in equity securities, including securities convertible into common stock. Franklin High Income Securities Fund High-Yield Bonds High current income with capital appreciation as a secondary goal Invests primarily to predominantly in high yield, lower-rated debt securities (“junk bonds”) and preferred stocks. Franklin Income Securities Fund Specialty Maximize income while maintaining prospects for capital appreciation Normally invests in debt and equity securities. Franklin Large Cap Growth Securities Fund Large Growth Capital appreciation At least 80% of net assets in investments of large capitalization companies. Managed by Franklin Advisory Services, LLC Franklin Rising Dividends Securities Fund Mid Cap Long-term capital appreciation with preservation of capital as an important consideration At least 80% of net assets in investments of companies that have paid rising dividends. Managed by FranklinAdvisers, Inc. Franklin Small–Mid Cap Growth Securities Fund Mid Cap Long-term capital growth At least 80% of net assets in investments of small capitalization and mid capitalization companies. Managed by Franklin Advisory Services, LLC Franklin Small Cap Value Securities Fund Small Cap Long term total return At least 80% of net assets in investments of small capitalization companies. Administered by Franklin Templeton Services, LLC Franklin Templeton VIP Founding Funds Allocation Fund Model Portfolio (Fund of Funds) Capital appreciation with income as a secondary goal. Invests equal portions in Class 1 shares of the Franklin Income Securities Fund, Mutual Shares Securities Fund, and Templeton Growth Securities Fund. Managed by Franklin Advisers, Inc. Franklin U.S. Government Fund Intermediate-Term Bonds Income At least 80% of its net assets in U.S. government securities. Managed by Franklin Mutual Advisers, LLC Mutual Global Discovery Securities Fund International Equity Capital appreciation Invests primarily in U.S. and foreign equity securities that the manager believes are undervalued. Mutual Shares Securities Fund Large Value Capital appreciation, with income as a secondary goal Invests primarily in U.S. and foreign equity securities that the manager believes are undervalued. Managed by Templeton Investment Counsel, LLC Templeton Foreign Securities Fund International Equity Long-term capital growth Normally invests at least 80% of net assets in investments of issuers located outside the U.S., including those in emerging markets. Managed by Franklin Advisers, Inc. Templeton Global Bond Securities Fund Intermediate-Term Bonds High current income, consisent with preservation of capital, with capital appreciation as a secondary consideration Normally invests at least 80% of its net assets in bonds, which include debt securities of any maturity, such as bonds, notes, bills and debentures. Managed by Templeton Global Advisors Limited Templeton Growth Securities Fund International Equity Long-term capital growth Normally invests primarily in equity securities of companies located anywhere in the world, including those in the U.S. and in emerging markets. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 24 Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) INVESCO Managed by Allianz Investment Management LLC/Invesco Advisers, Inc. AZL Invesco Equity and Income Fund Specialty Highest possible income consistent with safety of principal. Secondary objective of long-term growth of capital Invests at least 65% of its total assets in income-producing equity securities and also invests in investment grade quality debt securities. May invest up to 25% ot total assets in foreign securities, including emerging market securities. AZL Invesco Growth and Income Fund Large Value Income and long-term growth of capital Invests primarily in income-producing equity securities, including common stocks and convertible securities; also in non-convertible preferred stocks and debt securities rated “investment grade.” May investup to 25% of total assets in foreign securities, including emerging markets. AZL Invesco International Equity Fund International Long-term growth of capital At least 80% of its assets in a diversified portfolio of equity securities of foreign issuers that are considered by the fund’s subadviser to have strong earnings growth. J.P. MORGAN Managed by Allianz Investment Management LLC/J.P. Morgan Investment Management, Inc. AZL JPMorgan International Opportunities Fund International Long term capital appreciation Invests at least 80% of assets in a diversified portfolio of equity securities of issuers primarily from developed countries other than the U.S. AZL JPMorgan U.S. Equity Fund Large Blend High total return Invests at least 80% of its net assets, plus any borrowings for investment purposes, primarily in equity securities of large- and medium-capitalization U.S. companies. MFS Managed by Allianz Investment Management LLC/Massachusetts Financial Services Company AZL MFS Investors Trust Fund Large Blend Capital appreciation Invests primarily in equity securities of companies with large capitalizations that the subadviser believes has above average earnings growth potential, are undervalued, or in a combination of growth and value companies. MORGAN STANLEY Managed by Allianz Investment Management LLC/Morgan Stanley Investment Management, Inc. AZL Morgan Stanley Global Real Estate Fund Specialty Income and capital appreciation Invests at least 80% of assets in equity securities of companies in the real estate industry located throughout the world, including real estate investment trusts and real estate operating companies established outside the U.S. AZL Morgan Stanley Mid Cap Growth Fund Mid Cap Capital growth At least 80% of net assets in common stocks and other equity securities of mid capitalization growth companies, with market capitalizations within the range of the Russell Midcap Growth Index. OPPENHEIMERFUNDS Managed by OppenheimerFunds, Inc. Oppenheimer Global Securities Fund/VA International Equity Long-term capital appreciation Invests mainly in common stocks of U.S. and foreign issuers, currently with an emphasis in developed markets. Oppenheimer High Income Fund/VA High-Yield Bonds High level of current income Invests in a variety of high-yield debt securities of domestic and foreign issuers with at least 65% of total assets in high-yield, lower-grade fixed income securities commonly known as “junk” bonds. Oppenheimer Main Street Fund®/VA Large Blend High total return Invests mainly in common stocks of U.S. companies of different capitalization ranges, presently focusing on large-capitalization issuers. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 25 Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) PIMCO Managed by Pacific Investment Management Company LLC PIMCO EqS Pathfinder Portfolio International Equity Capital appreciation Normally invests in equity securities, including common and preferred stock, of issuers that PIMCO believes are undervalued by the market in comparison to PIMCO’s own determination of the company’s value. May invest in securities and instruments that are economically tied to foreign countries. PIMCO VIT All Asset Portfolio Specialty (Fund of Funds) Maximum real return consistent with preservation of real capital and prudent investment management Invests substantially all of its assets in institutional class shares of the underlying PIMCO Funds. PIMCO VIT CommodityReal Return® Strategy Portfolio Specialty Maximum real return consistent with prudent investment management Invests in commodity linked derivative instruments backed by a portfolio of inflation-indexed securities and other fixed income securities. PIMCO VIT Emerging Markets Bond Portfolio Intermediate-Term Bonds Maximum total return, consistent with preservation of capital and prudent investment management At least 80% of its assets in fixed income instruments of issuers that economically are tied to emerging markets countries. PIMCO VIT Global Bond Portfolio (Unhedged) Intermediate-Term Bonds Maximum total return, consistent with preservation of capital and prudent investment management At least 80% of its assets in fixed income instruments of issuers in at least three countries (one of which may be the U.S.), which may be represented by forwards or derivatives. May invest, without limitation, in securities economically tied to emerging market countries. PIMCO VIT High Yield Portfolio High-Yield Bonds Maximum total return, consistent with preservation of capital and prudent investment management At least 80% of assets in a diversified portfolio of high-yield securities (“junk bonds”) rated below investment grade, but at least Caa by Moody’s or equivalently rated by S&P or Fitch. May invest up to 20% of total asets in securities denominated in foreign currencies. PIMCO VIT Real Return Portfolio Intermediate-Term Bonds Maximum real return, consistent with preservation of real capital and prudent investment management At least 80% of its net assets in inflation-indexed bonds of varying maturities issued by the U.S. and non-U.S. governments, their agencies or instrumentalities and corporations. PIMCO VIT Total Return Portfolio Intermediate-Term Bonds Maximum total return, consistent with preservation of capital and prudent investment management At least 65% of total assets in a diversified portfolio of fixed income instruments of varying maturities, which may be represented by forwards or derivatives such as options, futures contracts, or swap agreements. PRUDENTIAL Managed by Prudential Investments LLC/Jennison Associates LLC Jennison Portfolio Large Growth Long-term growth of capital At least 65% of total assets in equity and equity-related securities of U.S. companies that the adviser believes to have above average growth prospects. Managed by Prudential Investments LLC/William Blair & Company LLC and Marsico Capital Management LLC SP International Growth Portfolio International Equity Long-term growth of capital Invests primarily in equity-related securities of foreign issuers with at least 65% of its total assets in common stocks of foreign companies operating or based in at least five different countries. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 26 Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) SCHRODER Managed by Allianz Investment Management LLC/Schroder Investment Management North America Inc. AZL Schroder Emerging Markets Equity Fund Specialty Capital appreciation Invests at least 80% of its net assets in equity securities of companies that the subadviser believes to be “emerging market” issuers. May invest remainder of assets in securities of issuers located anywhere in the world. TURNER Managed by Allianz Investment Management LLC/Turner Investment Partners, Inc. AZL Turner Quantitative Small Cap Growth Fund Small Cap Long-term growth of capital At least 80% of its net assets in common stocks and other equity securities of U.S. companies with small market capitalizations (in the range of companies included in the Russell2000® Growth Index), that the subadviser believes have strong earnings growth potential. Shares of the Investment Options may be offered in connection with certain variable annuity contracts and variable life insurance policies of various insurance companies that may or may not be affiliated with us. Certain Investment Options may also be sold directly to pension and retirement plans that qualify under Section 401 of the Internal Revenue Code. As a result, a material conflict of interest may arise between insurance companies, owners of different types of contracts and retirement plans or their participants. Each Investment Option’s Board of Directors monitor for the existence of any material conflicts, and determine what action, if any, should be taken. We may enter into certain arrangements under which we, or our affiliate Allianz Life Financial Services, LLC, the principal underwriter for the Contracts, are compensated by the Investment Options’ advisers, distributors and/or affiliates for the administrative services and benefits that we provide to the Investment Options. The amount of the compensation usually is based on the aggregate assets of the Investment Options or other investment portfolios that are attributable to contracts that we issue or administer. Some advisers may pay us more or less than others. The maximum fee that we currently receive is at the annual rate of 0.50% of the average aggregate amount invested by us in the Investment Options. In addition, our affiliate Allianz Life Financial Services, LLC, may receive Rule 12b-1 fees deducted from certain Investment Option assets attributable to the Contract for providing distribution and support services to some Investment Options. Because 12b-1 fees are paid out of an Investment Option’s assets on an ongoing basis, over time they increase the cost of an investment in the Investment Option. SUBSTITUTION AND LIMITATION ON FURTHER INVESTMENTS We may substitute another Investment Option for one of your selected Investment Options, for any reason in our sole discretion. To the extent required by the Investment Company Act of 1940 or other applicable law, we do not substitute any shares without SEC approval and providing you notice. We may make substitutions with respect to your existing allocations, future Purchase Payment allocations, or both. New or substitute Investment Options may have different fees and expenses, and their availability may be limited to certain purchaser classes. We may limit further Investment Option allocations if marketing, tax or investment considerations warrant, or for any reason in our sole discretion. We may also close Investment Options to additional allocations. The fund companies that sell Investment Option shares to us, pursuant to participation agreements, may end those agreements and discontinue offering us their shares. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 27 TRANSFERS BETWEEN INVESTMENT CHOICES You can make transfers among the Investment Choices, subject to certain restrictions. Currently there is no maximum limit on the number of transfers we allow, but we may change this in the future. Transfers may be subject to a transfer fee. For more information, see section 6, Expenses – Transfer Fee. The following applies to any transfer. · The minimum amount that you can transfer is $1,000 ($500 in New Jersey) or the entire amount in the Investment Choice, if less. We waive this requirement if the transfer is made under the dollar cost averaging or flexible rebalancing programs. · Your request for a transfer must clearly state: – which Investment Choices are involved in the transfer; and – how much you wish to transfer. · After the Income Date, you cannot make a transfer from a fixed Annuity Payment stream to a variable Annuity Payment stream. · After the Income Date, you can make a transfer from a variable Annuity Payment stream to establish a new fixed Annuity Payment stream. · Your right to make transfers is subject to the Excessive Trading and Market Timing policy discussed later in this section. · Transfer instructions apply equally to the accumulation and annuitization portions of the Contract. You cannot make transfers selectively within different portions of the Contract. · Transfers of Contract Value between Investment Options do not change the allocation instructions for any future Purchase Payments. When you make a transfer request, we process the request based on the Accumulation Unit values and/or Annuity Unit values next determined after receipt of the request in Good Order at our Service Center. The Accumulation Unit values and Annuity Unit values are normally determined at the end of each Business Day and any transfer request received at or after the end of the current Business Day receives the next Business Day’s Accumulation Unit values and/or Annuity Unit values. Electronic Transfers You can currently request transfers by telephone, fax, or by website at http:// www.allianzlife.com. We do not currently accept transfer instructions from you through any other form of electronic communication. Unless you instruct us not to, we accept transfer instructions from any Owner. We may also allow you to authorize someone else to request transfers on your behalf. We use reasonable procedures to confirm that electronic instructions given to us are genuine. If we do not use such procedures, we may be liable for any losses due to unauthorized or fraudulent instructions. We record all telephone instructions and log all website instructions. We reserve the right to deny any transfer request and to discontinue or modify our electronic transfer privileges at any time and for any reason. When you make an electronic transfer request, we process the request based on the Accumulation Unit values next determined after receipt of the request at our Service Center. If a Service Center representative does not receive your transfer request before the end of the current Business Day, even if due to our delay in answering your call or a delay caused by our electronic systems, you receive the next Business Day’s Accumulation Unit values. Please note that telephone, fax and/or the website may not always be available. Any electronic system, whether it is ours, yours, your service provider’s, or your Financial Professional’s, can experience outages or slowdowns for a variety of reasons, which may delay or prevent our processing of your request or allocation instruction change. Although we have taken precautions to help our systems handle heavy use, we cannot promise complete reliability. If you are experiencing problems, you should submit your transfer request in writing to our Service Center. By authorizing electronic transfers, you authorize us to accept and act upon such instructions for your Contract. There are risks associated with electronic transactions that do not occur if you submit a written request. Anyone authorizing or making such requests bears those risks. You should protect your website password, because the website is available to anyone who provides your password; we cannot verify that the person providing electronic transfer instructions via the website is you or is authorized by you. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 28 EXCESSIVE TRADING AND MARKET TIMING We may restrict or modify your right to make transfers to prevent any use that we consider to be part of a market timing program. Frequent transfers, programmed transfers, transfers into and then out of an Investment Option in a short period of time, and transfers of large amounts at one time (collectively referred to as “potentially disruptive trading”) may have harmful effects for other Owners, Annuitants and Beneficiaries. These risks and harmful effects include the following. · Dilution of the interests of long-term investors in an Investment Option, if market timers or others transfer into an Investment Option at prices that are below their true value, or transfer out at prices above their true value. · An adverse effect on portfolio management, such as causing an Investment Option to maintain a higher level of cash or causing an Investment Option to liquidate investments prematurely. · Increased brokerage and administrative expenses. We attempt to protect our Owners and the Investment Options from potentially disruptive trading through our excessive trading and market timing policies and procedures. Under these policies and procedures, we could modify your transfer privileges for some or all of the Investment Options. Unless prohibited by your Contract or applicable state law, we may: · Limit transfer frequency (for example, prohibit more than one transfer a week, or more than two a month, etc.). · Restrict the transfer method (for example, requiring all transfers be sent by first class U.S. mail and rescinding electronic transfer privileges). · Require a minimum time period between each transfer into or out of the same Investment Option. Our current policy, which is subject to change without notice, prohibits “round trips” within 14 calendar days. We do not include transfers into and/or out of the following Investment Options when available in your Contract: any fixed option, the AZL Money Market Fund, and Investment Options offered through the Allianz Variable Insurance Products Fund of Funds Trust. Round trips are transfers into and back out of the same Investment Option, or transfers out of and back into the same Investment Option. · Refuse transfer requests made on your behalf by an asset allocation and/or market timing service. · Limit the dollar amount of any single Purchase Payment or transfer request to an Investment Option. · Impose redemption fees on short-term trading (or implement and administer an Investment Option’s redemption fees). · Prohibit transfers into specific Investment Options. · Impose other limitations or restrictions. We also reserve the right to reject any specific Purchase Payment allocation or transfer request from any person if in the investment adviser’s, subadviser’s or our judgment, an Investment Option may be unable to invest effectively in accordance with its investment objectives and policies. Currently, we attempt to deter disruptive trading as follows. If a transfer(s) is/are identified as potentially disruptive trading, we may (but are not required to) send a warning letter. If the conduct continues and we determine it constitutes disruptive trading, we also impose transfer restrictions. Transfer restrictions may include refusing electronic transfers and requiring all transfers be sent by first-class U.S. mail. We do not enter into agreements permitting market timing and would not permit activities determined to be disruptive trading to continue. We also reserve the right to impose transfer restrictions if we determine, in our sole discretion, that transfers disadvantage other Owners. We notify you in writing if we impose transfer restrictions on you. We do not include automatic transfers made under any of our programs or Contract features when applying our market timing policy. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 29 We adopted these policies and procedures as a preventative measure to protect all Owners from the potential effects of disruptive trading, while also abiding by your legitimate interest in diversifying your investment and making periodic asset re-allocations based on your personal situation or overall market conditions. We attempt to protect your interests in making legitimate transfers by providing reasonable and convenient transfer methods that do not harm other Owners. We may make exceptions when imposing transfer restrictions if we determine a transfer is appropriate, although it may technically violate our policies and procedures discussed here. In determining if a transfer is appropriate, we may, but are not required to, take into consideration its relative size, whether it was purely a defensive transfer into the AZL Money Market Fund, and whether it involved an error or similar event. We may also reinstate electronic transfer privileges after we revoke them, but we do not reinstate these privileges if we believe they might be used for future disruptive trading. We cannot guarantee the following. · Our monitoring will be 100% successful in detecting all potentially disruptive trading activity. · Revoking electronic transfer privileges will successfully deter all potentially disruptive trading. In addition, some of the Investment Options are available to other insurance companies and we do not know if they adopted policies and procedures to detect and deter potentially disruptive trading, or what their policies and procedures might be. Because we may not be completely successful at detecting and preventing market timing activities, and other insurance companies that offer the Investment Options may not have adopted adequate market timing procedures, there is some risk that market timing activity may occur and negatively affect other Owners. We may, without prior notice to any party, take whatever action we deem appropriate to comply with any state or federal regulatory requirement. In addition, purchase orders for an Investment Option’s shares are subject to acceptance by that Investment Option’s manager. We reserve the right to reject, without prior notice, any Investment Option transfer request or Purchase Payment if the purchase order is rejected by the investment manager. We have entered into agreements required under SEC Rule22c-2 (Rule22c-2 agreements) whereby, upon request by an underlying fund or its designee, we must provide information about you and your trading activities to the underlying fund or its designee. Under the terms of the Rule22c-2 agreements, we are required to: (1) provide details concerning every purchase, redemption, transfer, or exchange of Investment Options during a specified period; and (2) restrict your trading activity if the party receiving the information so requests. Under certain Rule 22c-2 agreements, if we fail to comply with a request to restrict trading activity, the underlying fund or its designee may refuse to accept buy orders from us until we comply. Investment Options may add or change policies designed to restrict market timing activities. For example, Investment Options may impose restrictions on transfers between Investment Options in an affiliated group if the investment adviser to one or more of the Investment Options determines that the person requesting the transfer has engaged, or is engaging in, market timing or other abusive trading activities. In addition, an Investment Option may impose a short-term trading fee on purchases and sales within a specified period. You should review the Investment Options’ prospectuses regarding any applicable transfer restrictions and the imposition of any fee to discourage short-term trading. The imposition of these restrictions would occur as a result of Investment Option restrictions and actions taken by the Investment Options’ managers. NOTE: This Contract is not designed for professional market timing organizations, other entities or persons using programmed, large, or frequent transfers, and we may restrict excessive or inappropriate transfer activity. We retain some discretion in determining what actions constitute potentially disruptive trading and in determining when and how to impose trading restrictions. Therefore, persons engaging in potentially disruptive trading may be subjected to some uncertainty as to when and how we apply trading restrictions, and persons not engaging in potentially disruptive trading may not know precisely what actions will be taken against a person engaging in potentially disruptive trading. For example, if we determine a person is engaging in potentially disruptive trading, we may revoke that person’s electronic transfer privileges and require all future requests to be sent by first class U.S. mail. In the alternative, if the disruptive trading affects only a single Investment Option, we may prohibit transfers into or Purchase Payment allocations to that Investment Option. We notify the person or entity making the potentially disruptive trade when we revoke any transfer privileges. The retention of some level of discretion by us may result in disparate treatment among persons engaging in potentially disruptive trading, and it is possible that some persons could experience adverse consequences if others are able to engage in potentially disruptive trading practices that have negative effects. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 30 DOLLAR COST AVERAGING (DCA) PROGRAM The dollar cost averaging (DCA) program allows you to systematically transfer a set amount of money each month or quarter from any one of the available Investment Choices to other Investment Options. The Investment Option you transfer from may not be the Investment Option you transfer to in this program. You cannot dollar cost average to a general account Investment Choice. The only general account Investment Choice that you can dollar cost average from is the DCA Fixed Option. By allocating amounts on a regularly scheduled basis, as opposed to allocating the total amount at one particular time, your Contract Value may be less susceptible to the impact of market fluctuations. However, dollar cost averaging does not directly result in a Contract Value gain or protect against a market loss. You may only participate in this program during the Accumulation Phase. There may be two DCA options available to you. Both options require a $1,500 minimum allocation. The first option is the DCA Fixed Option. It is only available for a period of either 6 or 12 months for additional Purchase Payments. Under the DCA Fixed Option, you receive a fixed interest rate guaranteed for the period by us. The DCA Fixed Option may not be available in your state. The second option is the Standard DCA Option. It requires participation for at least six months. Only the Investment Options are available with this option. All DCA transfers are made on the tenth of the month or the next Business Day if the tenth is not a Business Day. We must receive your DCA program form in Good Order at our Service Center by 4 p.m. Eastern Time on the Business Day before we process these transfers, or your program participation does not begin until next month. You can elect either program by properly completing the DCA form provided by us. Your participation in the program ends when any of the following occurs. · The number of desired transfers has been made. · You do not have enough money in the Investment Choices to make the transfer (if less money is available, that amount is dollar cost averaged and the program ends). · You request to end the program (your request must be received at our Service Center by 4:00 p.m. Eastern Time on the Business Day immediately before the tenth to end that month). · your Contract ends. If you participate in the DCA program, there are no fees for the transfers made under this program and we do not currently count these transfers against the free transfers that we allow. We reserve the right to discontinue or modify the DCA program at any time and for any reason. FLEXIBLE REBALANCING You can choose to have us rebalance your account. Once your money has been invested, the performance of the Investment Options may cause your chosen allocation to shift. Flexible rebalancing is designed to help you maintain your specified allocation mix among the different Investment Options. The general account Investment Choices are not part of the flexible rebalancing program. You can direct us to automatically readjust your balance in the Investment Options on a quarterly, semi-annual or annual basis to return to your selected Investment Option allocations. Flexible rebalancing transfers are made on the 20th of the month or the previous Business Day if the 20th is not a Business Day. We must receive your flexible rebalancing program form in Good Order at our Service Center by 4 p.m. Eastern Time on the Business Day before we process this rebalancing, or you program does not begin until next month. If you participate in the flexible rebalancing program, there are no fees for the transfers made under this program and we do not currently count these transfers against any free transfers that we allow. We reserve the right to discontinue or modify the flexible rebalancing program at any time and for any reason. To end your participation in this program, your request must also be received at our Service Center by 4:00 p.m. Eastern Time on the Business Day immediately before the 20th to end that month. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 31 FINANCIAL ADVISERS – ASSET ALLOCATION PROGRAMS If you have an investment adviser and want to pay their fees from this Contract, you can submit a written request to our Service Center on a form satisfactory to us. If we approve your request, we withdraw the fee and pay it to your adviser. We treat this fee payment as a withdrawal. For tax purposes, withdrawals from Non-Qualified Contracts are considered to come from earnings first, not Purchase Payments. If any Owner is under age 59½ it may be subject to a 10% federal penalty tax. You should consult a tax adviser regarding the tax treatment of adviser fee payments. Your investment adviser acts on your behalf, not ours. We are not party to your advisory agreement or responsible for your adviser’s actions. We do not set your adviser’s fee or receive any part of it. Any adviser fee you pay is in addition to this Contract’s fees and expenses. You should ask your adviser about compensation they receive for this Contract. You can submit a written request to our Service Center on a form satisfactory to us to allow your adviser to make Investment Option transfers on your behalf. However, we reserve the right to review an adviser’s trading history before allowing him or her to make transfers. If, in our sole discretion, we believe the adviser's trading history indicates excessive trading, we can deny your request. If we approve it, your adviser is subject to the same trading restrictions that apply to Owners. We can deny or revoke trading authority in our sole discretion. VOTING PRIVILEGES We legally own the Investment Option shares. However, when an Investment Option holds a shareholder vote that affects your investment, we ask you to give us voting instructions. We then vote all of our shares, including any we own on our behalf, in proportion to those instructions. Because most Owners do not give us instructions and we vote shares proportionally, a small number of Owners may determine a vote’s outcome. If we determine we no longer need to get your voting instructions, we decide how to vote the shares. Only Owners have voting privileges. Annuitants, Beneficiaries, Payees and other persons have no voting privileges unless they are also Owners. We determine your voting interest in an Investment Option as follows. · You can cast votes based on the dollar value of Investment Option’s shares in your Contract’s subaccount. We calculate this value based on the number and value of accumulation/annuity units for your Contract on the record date. We count fractional votes. · We determine the number of shares you can vote. · You receive proxy materials, a voting instruction form, and periodic reports on your selected Investment Options. 5. OUR GENERAL ACCOUNT Our general account holds all our assets other than our separate account assets. We own our general account assets and use them to support our insurance and annuity obligations, other than those funded by our separate accounts. These assets are subject to our general business operation liabilities, and may lose value. Subject to applicable law, we have sole investment discretion over our general account assets. We have not registered our general account as an investment company under the Investment Company Act of 1940, nor have we registered our general account interests under the Securities Act of 1933. As a result, the SEC has not reviewed our general account prospectus disclosures. Currently, we only offer a DCA Fixed Option as an Investment Choice under our general account during the Accumulation Phase. Any amounts you allocate to this Investment Choice under our general account become part of our general account. Any guaranteed values provided by this Contract that are in excess of the Contract Value are subject to our claims paying ability. Additionally, any amounts that you allocate to provide fixed Annuity Payments during the Annuity Phase become part of our general account. We may change the terms of the general account Investment Choices in the future. Please contact us for the most current terms. 6. EXPENSES There are charges and other expenses associated with the Contract that reduce your investment return. These charges and expenses are described in detail in this section. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 32 SEPARATE ACCOUNT ANNUAL EXPENSES Each Business Day during the Accumulation and Annuity Phases we make a deduction from your Separate Account assets for the mortality and expense risk (M&E) charge and the administrative charge (together they are called the Separate Account annual expenses). We do this as part of our calculation of the value of the Accumulation and Annuity Units. The charges are an annualized rate that is realized on a daily basis as a percentage of the net asset value of an Investment Option. The amount of the M&E charge during the Accumulation Phase depends on the benefit options that apply. The annual administrative charge is equal to 0.15% during both phases of your Contract. During the Accumulation Phase, the Separate Account annual expenses* are as follows: Contract without a GMIB Contract with the Traditional GMIB M&E Charge Admin. Charge Total M&E Charge Admin. Charge Total Traditional GMDB 1.60% 0.15% 1.75% 1.75% 0.15% 1.90% Enhanced GMDB 1.90% 0.15% 2.05% 2.00% 0.15% 2.15% Earnings Protection GMDB 1.90% 0.15% 2.05% 2.05% 0.15% 2.20% * Some or all of the guaranteed benefits may not be available in all states. During the Annuity Phase, if you request variable Traditional Annuity Payments, the Separate Account annual expenses are equal, on an annual basis, to 1.75%. Because the Contract allows Partial Annuitization, it is possible for one portion of the Contract to be in the Accumulation Phase and other portions to be in the Annuity Phase at the same time. It is also possible to have a different M&E charge on different portions of the Contract at the same time if you request a variable traditional Partial Annuitization. Mortality and Expense Risk (M&E) Charge This charge compensates us for all the insurance benefits provided by your Contract, for example: · our contractual obligation to make Annuity Payments, · the death, income, and withdrawal benefits under the Contract, · certain expenses related to the Contract, and · for assuming the risk (expense risk) that the current charge is insufficient in the future to cover the cost of administering the Contract. If the M&E charge is sufficient to cover such costs and risks, any excess is profit to us. We anticipate making such a profit, and using it to cover distribution expenses as well as the cost of providing certain features under the Contract. Administrative Charge This charge is equal to 0.15% of the average daily assets invested in a subaccount on an annual basis. We deduct this charge during both the Accumulation and Annuity Phases. This charge, together with the contract maintenance charge (which is explained next), is for all the expenses associated with the administration and maintenance of the Contracts. CONTRACT MAINTENANCE CHARGE We deduct $30 from the Contract annually as a contract maintenance charge during the Accumulation and Annuity Phases. The charge is for the expenses associated with the administration and maintenance of the Contract. We deduct this charge on the last day of each Contract Year and we deduct it proportionately from the Investment Choices. During the Annuity Phase, we collect a portion of the charge out of each variable Annuity Payment. During the Accumulation Phase, we waive this charge for all your Valuemark IV Contracts registered with the same social security or tax identification number if their total Contract Value is at least $50,000 at the time we are to deduct the charge. We also waive the charge during the Annuity Phase if the Contract Value on the Income Date is at least $50,000. If you select fixed Annuity Payments and do not qualify for the waiver, we only deduct this charge once on the Income Date. If you take a full withdrawal from your Contract (other than on a Contract Anniversary), we deduct the full contract maintenance charge. If the Contract is owned by a non-individual (for example, a qualified plan or trust), we look to the Annuitant to determine if we assess the charge. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 33 WITHDRAWAL CHARGE You can take withdrawals from the portion of the Contract that is in the Accumulation Phase. A withdrawal charge applies if any part of the withdrawal comes from a Purchase Payment that is still within seven complete years before the withdrawal. The withdrawal charge compensates us for expenses associated with selling the Contract. We do not assess the withdrawal charge on: amounts deducted to pay a transfer fee or the contract maintenance charge, Annuity Payments (including GMIB Payments), death benefits, withdrawals taken under the waiver of withdrawal charge benefits, or amounts paid as part of a required minimum distribution payment under our minimum distribution program. (For more information, see section 8, Access to Your Money – Waiver of Withdrawal Charge Benefits and The Minimum Distribution Program and Required Minimum Distribution (RMD) Payments.) In the Contract or marketing materials, the withdrawal charge may also be referred to as the surrender charge or contingent deferred sales charge (CDSC) and withdrawals may be referred to as surrenders. For purposes of calculating any withdrawal charge, we withdraw Purchase Payments on a “first-in-first-out” (FIFO) basis and we make withdrawals from your Contract in the following order. 1. First, we withdraw any Purchase Payments that are beyond your Contract’s withdrawal charge period (for example, Purchase Payments that we have had for seven or more complete years). We do not assess a withdrawal charge on these Purchase Payments. 2. Then, we withdraw any Purchase Payments that are under the partial withdrawal privilege and we do not assess a withdrawal charge. For more information, see section 8, Access to Your Money – Partial Withdrawal Privilege. 3. Next, on a FIFO basis, we withdraw Purchase Payments that are within the withdrawal charge period shown in your Contract. We do assess a withdrawal charge on these Purchase Payments, but we withdraw them on a FIFO basis, which may help reduce the total withdrawal charge you pay because the withdrawal charge declines over time. We determine your total withdrawal charge by multiplying each of these payments by the applicable withdrawal charge percentage and then totaling the charges. 4. Finally, we withdraw any Contract earnings. We do not assess a withdrawal charge on Contract earnings. We keep track of each Purchase Payment we receive. The amount of the withdrawal charge depends upon the length of time since we received each Purchase Payment. The charge as a percentage of each Purchase Payment withdrawn is as follows. Number of Complete Years Since We Received Your Purchase Payment Charge 0 6% 1 6% 2 6% 3 5% 4 4% 5 3% 6 2% 7 years or more 0% After we have had a Purchase Payment for seven complete years, there is no charge when you withdraw that Purchase Payment. In the state of Washington, we waive the withdrawal charge beginning with the later of the first Contract Anniversary after you attain age 70, or the tenth Contract Anniversary. We calculate the withdrawal charge at the time of each withdrawal. For a full withdrawal that is subject to a withdrawal charge, we deduct the withdrawal charge as a percentage of the Withdrawal Charge Basis from the amount withdrawn. For partial withdrawals, we deduct the charge from the remaining Contract Value and we deduct it proportionately from the selected Investment Choices. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 34 Example: You purchased a Contract with an initial Purchase Payment of $30,000 and made another Purchase Payment in the first month of the second Contract Year of $70,000. In the third month of the third Contract Year, your Contract Value is $110,000 and you request a withdrawal of $52,000. We would withdraw money from the Contract Value and compute the withdrawal charge as follows. 1) Purchase Payments that are beyond the withdrawal charge period. All payments are still within the withdrawal charge period so this does not apply. 2) Amounts available under the partial withdrawal privilege. You have not taken any other withdrawals this year so you can withdraw up to 15% of the Contract Value as of the date the withdrawal is processed (or $16,500) without incurring a withdrawal charge. 3) Purchase Payments on a FIFO basis. The total amount we deduct from the first Purchase Payment is $30,000, which is subject to a 6% withdrawal charge, and we pay you this entire amount. We determine the withdrawal charge on this amount as follows: x Next we determine how much we need to deduct from the second Purchase Payment. So far we have deducted $46,500 ($16,500 under the partial withdrawal privilege and $30,000 from the first Purchase Payment), so we would need to deduct $5,500 from the second Purchase Payment to get you the $52,000 you requested. The second Purchase Payment is also subject to a 6% withdrawal charge. We determine the withdrawal charge on this amount this amount as follows: x 4) Contract earnings. The withdrawal charges of $2,130 are deducted from contract earnings. In total we withdrew $54,130 from your Contract, of which you received $52,000 and paid a withdrawal charge of $2,130. NOTE: Withdrawals may have tax consequences and, if taken before age 59½, may be subject to a 10% federal penalty tax. For tax purposes, under Non-Qualified Contracts, withdrawals are considered to have come from the last money you put into the Contract. Thus, for tax purposes, earnings are considered to come out first. Reduction or Elimination of the Withdrawal Charge We may have reduced or eliminated the withdrawal charge when the Contract was sold under circumstances that reduced its sales expenses. For example, if a large group of individuals purchased the Contract, or if a purchaser already had a relationship with us. We may choose not to deduct a withdrawal charge under a Contract issued to an officer, director, or employee of Allianz Life or any of its affiliates. Also, we may reduce or waive the withdrawal charge for a Contract sold by a Financial Professional appointed with Allianz Life to any members of his or her immediate family and the Financial Professional waives their commission. We require our prior approval for any reduction or elimination of the withdrawal charge. TRANSFER FEE The Contract provides that if more than three transfers have been made in a Contract Year, we may deduct a transfer fee. However, we currently allow you to make 12 free transfers every Contract Year, and if you make more than 12 transfers in a Contract Year, we deduct a transfer fee of the lesser of $25 or 2% of the amount transferred for each additional transfer. Currently, we deduct this fee only during the Accumulation Phase, but we reserve the right to deduct it during the Annuity Phase. We deduct a transfer fee from the Investment Choice from which the transfer is made. If you transfer the entire amount in the Investment Choice, then we deduct a transfer fee from the amount transferred. If you are transferring from multiple Investment Choices, we treat the transfer as a single transfer and we deduct any transfer fee proportionately from the Investment Choices if you transfer less than the entire amount that is in the Investment Choice. If the transfer is made under the dollar cost averaging or flexible rebalancing programs, there is no fee for the transfer and we currently do not count these transfers against any free transfers we allow. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 35 PREMIUM TAX Some states and other governmental entities (for example, municipalities) assess a tax (premium tax) on us based on Purchase Payments or amounts applied to Annuity Payments. We are responsible for paying this tax. Your Contract may indicate that we deduct this tax from your Contract Value. Currently, we do not deduct this tax, although we reserve the right to do so in the future. Premium tax normally ranges from 0% to 3.5% of the Purchase Payment, depending on the state or governmental entity. INCOME TAX Currently, we do not deduct any Contract related income tax we incur, although we reserve the right to do so in the future. INVESTMENT OPTION EXPENSES There are deductions from the assets of the various Investment Options for operating expenses (including management fees) that are described in the Fee Tables in this prospectus and in the prospectuses for the Investment Options. These charges apply during the Accumulation and Annuity Phases if you make allocations to the Investment Options. These expenses reduce the performance of the Investment Options and, therefore, negatively affect your Contract Value and the amounts available for withdrawals and Annuity Payments. They may also negatively impact the death benefit proceeds. The investment advisers for the Investment Options provided the fee and expense information and we did not independently verify it. 7. TAXES NOTE: We have prepared the following information on taxes as a general discussion of the subject. The Contract offers flexibility regarding how distributions can be taken. Not all of these distributions (or their attendant tax consequences) are discussed in this section. This information is not intended as tax advice. You should, therefore, consult your own tax adviser about your own circumstances. We have included additional information regarding taxes in the Statement of Additional Information. For more information on the taxation of Annuity Payments made under a Partial Annuitization, see section 3, The Annuity Phase – Partial Annuitization. ANNUITY CONTRACTS IN GENERAL Annuity contracts are a means of setting aside money for future needs – usually retirement. Congress recognized how important saving for retirement was and provided special rules in the Internal Revenue Code (Code) for annuities. These rules generally provide that you are not taxed on any earnings on the money held in your annuity until you take the money out. This is called tax deferral. There are different rules regarding how you are taxed, depending upon how you take the money out and whether the annuity is Qualified or Non-Qualified (see the following discussion in this section). If you did not purchase the Contract under a tax qualified retirement plan, the Contract is referred to as a Non-Qualified Contract. When a Non-Qualified Contract is owned by a non-individual (for example, a corporation or certain other entities other than a trust holding the Contract as an agent for an individual), the Contract generally is not treated as an annuity for tax purposes. This means that the Contract may not receive the benefits of tax deferral and Contract earnings may be taxed as ordinary income every year. QUALIFIED CONTRACTS If you purchased the Contract under a pension or retirement plan that is qualified under the Code, the Contract is referred to as a Qualified Contract. Qualified Contracts are subject to special rules. Adverse tax consequences may result if contributions, distributions, and transactions in connection with the Qualified Contract do not comply with the law. A Qualified Contract does not provide any necessary or additional tax deferral if it is used to fund a qualified plan that is tax deferred. However, the Contract has features and benefits other than tax deferral that may make it an appropriate investment for a qualified plan. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 36 We may issue the following types of Qualified Contracts. · Traditional Individual Retirement Annuity. Section 408 of the Code permits eligible individuals to maintain Individual Retirement Annuities (IRAs). IRA contributions are limited each year to the lesser of a dollar amount specified in the Code or 100% of the amount of earned income included in the Owner’s income. You cannot make contributions once the Owner reaches age 70½. Contributions may be tax deductible based on the Owner’s income. The limit on the amount contributed to an IRA does not apply to distributions from certain other types of qualified plans that are “rolled over” on a tax-deferred basis into an IRA. · Roth IRA. Section 408A of the Code permits certain eligible individuals to contribute to a Roth IRA. Contributions to a Roth IRA are limited each year to the lesser of a dollar amount specified in the Code or 100% of the amount of earned income included in the Owner’s income. Contributions are also limited or prohibited if the Owner’s income is above certain limits. Contributions must be made in cash or as a rollover or transfer from another Roth IRA. Conversions to a Roth IRA from a Traditional IRA or other eligible qualified retirement plan are permitted regardless of an individual’s income. A conversion to a Roth IRA results in a taxable event, but not a 10% federal penalty tax for early withdrawal if certain qualifications are met (please consult your tax adviser for more details). Distributions from a Roth IRA generally are not subject to income tax if the Roth IRA has been held for five years (starting with the year in which the first contribution is made to any Roth IRA) and the Owner satisfies a triggering event such as attaining age 59½, death, disability or a first time homebuyer (subject to a $10,000 lifetime limit). Distribution before satisfying the five year period or triggering event requirement may subject the distribution to ordinary income tax and the 10% federal penalty tax for early withdrawal. Please be aware that each Roth IRA conversion has its own five year holding period requirement. · Inherited IRA. The Code permits beneficiaries of investments that were issued under certain tax-qualified pension or retirement plans to directly transfer the death benefit from that investment into a variable annuity contract (Inherited IRA Contract). Inherited IRA Contracts must satisfy the required minimum distribution rules that apply to a beneficiary. If you purchased this Contract as an Inherited IRA Contract, the beneficiary of the previous tax-qualified investment became the Owner of this Inherited IRA Contract. The ownership of the Contract also includes the name of the previous deceased owner. The purpose of the Inherited IRA Contract is to allow the Owner to change the investment vehicle to an annuity and receive required minimum distribution withdrawal payments instead of receiving a lump sum death benefit payment. The death benefit proceeds must be directly transferred into this Contract; they cannot be received by the beneficiary and then applied to the Contract. A beneficiary can apply the death benefit proceeds from multiple tax-qualified investments that were owned by the same owner to the purchase of an Inherited IRA Contract. We do not accept any other forms of Purchase Payment on an Inherited IRA Contract. We permit you to add enhanced optional benefits to an Inherited IRA Contract. We currently believe this is allowable because enhanced optional benefits can be added to traditional IRA plans. However, the Internal Revenue Service (IRS) has not yet issued any rulings on this issue with respect to Inherited IRA Contracts. Therefore, Owners should discuss this issue with their tax and legal advisers before adding enhanced optional benefits to an Inherited IRA Contract. · Simplified Employee Pension (SEP) IRA. Employers may establish Simplified Employee Pension (SEP) IRAs under Code Section 408(k) to provide IRA contributions on behalf of their employees. In addition to all of the general rules governing IRAs, such plans are subject to additional requirements and different contribution limits. · TSAs or 403(b) Contracts. Section 403(b) of the Code allows employees of certain Section 501(c)(3) organizations and public schools to exclude from their gross income the purchase payments made, within certain limits, on a contract that provides an annuity for the employee’s retirement. Qualified Plans. A qualified plan is a retirement or pension plan that meets the requirements for tax qualification under the Code. If the Contract is an investment for assets of a qualified plan under Section 401 of the Code, the plan is both the Owner and the Beneficiary. The authorized signatory or plan trustee for the plan must make representations to us that the plan is qualified under the Code on the Issue Date and is intended to continue to be qualified for the entire Accumulation Phase of the Contract, or as long as the qualified plan owns the Contract. The qualified plan may designate a third party administrator to act on its behalf. All tax reporting is the responsibility of the plan. In the event the qualified plan instructs us to roll the plan assets into an IRA for the Annuitant under this Contract, we change the qualification type of the Contract to an IRA and make the Annuitant the Owner. The qualified plan is responsible for any reporting required for the rollover transactions. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 37 MULTIPLE CONTRACTS Section 72(e)(12) of the Code provides that multiple Non-Qualified deferred annuity contracts that are issued within a calendar year period to the same owner by one company or its affiliates are treated as one annuity contract for purposes of determining the tax consequences of any distribution. Such treatment may result in adverse tax consequences, including more rapid taxation of the distributed amounts from such combination of contracts. For purposes of this rule, contracts received in a Section 1035 exchange are considered issued in the year of the exchange. PARTIAL 1035 EXCHANGES Section 1035 of the Code provides that an annuity contract may be exchanged in a tax-free transaction for another annuity contract. Historically, it was presumed that only the exchange of an entire contract (as opposed to a partial exchange) would be accorded tax-free status. Guidance from the IRS, however, confirmed that the direct transfer of a portion of an annuity contract into another annuity contract can qualify as a non-taxable exchange. IRS guidance provides that this direct transfer can go into an existing annuity contract as well as a new annuity contract. If you perform a partial 1035 exchange, please be aware that no distributions or withdrawals can occur from the old or new annuity contract within 12 months of the partial exchange, unless you qualify for an exception to this rule. IRS guidance also provides that certain partial exchanges may not qualify as tax-free exchanges. Therefore, Owners should consult their own tax advisers before entering into a partial exchange of an annuity contract. DISTRIBUTIONS – NON-QUALIFIED CONTRACTS You, as the Owner, generally are not taxed on increases in the value of the Contract until an actual or deemed distribution occurs – either as a withdrawal or as Traditional Annuity Payments or GMIB Payments. Section 72 of the Code governs treatment of distributions. When a withdrawal from a Non-Qualified Contract occurs, the amount received generally is treated as ordinary income subject to tax up to an amount equal to the excess (if any) of the Contract Value immediately before the distribution over your investment in the Contract (generally, the Purchase Payments or other consideration paid for the Contract, reduced by any amount previously distributed from the Contract that was not subject to tax) at that time. In the case of a full withdrawal under a Non-Qualified Contract, the amount received generally is taxable only to the extent it exceeds your investment in the Contract. If you take an annuitization, different rules apply. Periodic installments (for example, GMIB Payments) scheduled to be received at regular intervals (for example, monthly) should be treated as annuity payments (and not withdrawals) for tax purposes. Upon annuitization, a portion of each Annuity Payment may be treated as a partial return of your Purchase Payment and is not taxed. The remaining portion of the payment is treated as ordinary income. How the Annuity Payment is divided between taxable and non-taxable portions depends upon the period over which we expect to make the payments. Once we have paid out all of your Purchase Payment(s), the entire Annuity Payment is taxable as ordinary income. Section 72 of the Code further provides that any amount received under an annuity contract, which is included in income, may be subject to a federal penalty tax. The amount of the federal penalty tax is equal to 10% of the amount that is included in income. Some distributions are exempt from the federal penalty tax. There is an exception to this 10% federal penalty tax for amounts: 1) paid on or after you reach age 59½; 2) paid after you die; 3) paid if you become totally disabled (as that term is defined in Section 72(m)(7) of the Code); 4) paid in a series of substantially equal payments made annually (or more frequently) under a lifetime annuity; 5) paid as annuity payments under an immediate annuity; or 6) that come from Purchase Payments made before August 14, 1982. With respect to (4) above, if the series of substantially equal periodic payments is modified before the later of your attaining age 59½ or the close of the five year period that began on the Income Date, then the tax for the year of the modification is increased by the 10% federal penalty tax, plus interest, for the tax years in which the exception was used. A partial withdrawal taken after a series of substantially equal periodic payments has begun, will result in the modification of the series of substantially equal payments and therefore result in the imposition of the 10% federal penalty tax and interest for the period as described above. Adding Purchase Payments to a Contract that is making substantially equal periodic payments also results in a modification of the payments. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 38 NOTE: Beginning in 2013, distributions from Non-Qualified Contracts will be considered investment income for purposes of the newly enacted Medicare tax on investment income. Thus, in certain circumstances, a 3.8% tax may apply to some or all of the taxable portion of distributions (e.g. earnings) to individuals whose income exceeds certain threshold amounts ($200,000 for filing single, $250,000 for married filing jointly and $125,000 for married filing separately.) Please consult a tax advisor for more information. DISTRIBUTIONS – QUALIFIED CONTRACTS Distributions from Qualified Contracts are subject to ordinary income tax. Special rules may apply to withdrawals from certain types of Qualified Contracts, including Roth IRAs. You should consult with your qualified plan sponsor and tax adviser to determine how these rules affect the distribution of your benefits. Section 72(t) of the Code provides that any amount received under a Qualified Contract, which is included in income, may be subject to a federal penalty tax. The amount of the federal penalty tax is equal to 10% of the amount that is included in income. Some distributions are exempt from the federal penalty tax. There is an exception to this 10% federal penalty tax for: 1) distributions made on or after the date you (or the Annuitant as applicable) reach age 59½; 2) distributions following your death or disability (or the Annuitant as applicable) (for this purpose disability is as defined in Section 72(m)(7) of the Code); 3) after separation from service, paid in a series of substantially equal payments made annually (or more frequently) under a lifetime annuity; 4) distributions made to you to the extent such distributions do not exceed the amount allowed as a deduction under Code Section 213 for amounts paid during the tax year for medical care; 5) distributions made on account of an IRS levy upon the Qualified Contract; 6) distributions from an IRA for the purchase of medical insurance (as described in Section 213(d)(1)(D) of the Code) for you and your spouse and dependents if you have received unemployment compensation for at least 12 weeks (this exception no longer applies after you have been re-employed for at least 60 days); 7) distributions from an IRA made to you, to the extent such distributions do not exceed your qualified higher education expenses (as defined in Section 72(t)(7) of the Code) for the tax year; 8) distributions from an IRA which are qualified first-time homebuyer distributions (as defined in Section 72(t)(8) of the Code); 9) distributions made to an alternate Payee pursuant to a qualified domestic relations order (does not apply to an IRA); and a reservist called to active duty during the period between September 11, 2001 and December 31, 2007, for a period in excess of 179 days (or for an indefinite period), distributions from IRAs or amounts attributable to elective deferrals under a 401(k) plan made during such active period. The exception stated in (3) above applies to an IRA without the requirement that there be a separation from service. With respect to (3) above, if the series of substantially equal periodic payments is modified before the later of the Annuitant attaining age 59½ or the close of the five year period that began on the Income Date, then the tax for the year of the modification is increased by the 10% federal penalty tax, plus interest for the tax years in which the exception was used. A partial withdrawal taken after a series of substantially equal periodic payments has begun, will result in the modification of the series of substantially equal payments and therefore result in the imposition of the 10% federal penalty tax and interest for the period as described above, unless another exception to the federal penalty tax applies. You should obtain competent tax advice before you take any partial withdrawals from your Contract. Adding Purchase Payments to a Contract that is making substantially equal periodic payments also results in a modification of the payments. Distributions from a Qualified Contract must commence no later than the required beginning date. For Roth IRAs, no distributions are required during the Owner’s lifetime. For IRAs other than Roth IRAs, the required beginning date is April 1 of the calendar year following the year in which you attain age 70½. Under a qualified plan, the required beginning date is generally April 1 of the calendar year following the later of the calendar year in which you reach age 70½ or retire. Generally, required minimum distributions must be made over a period not exceeding the life or life expectancy of the individual or the joint lives or life expectancies of the individual and his or her designated Beneficiary. If the required minimum distributions are not made, a 50% federal penalty tax is imposed as to the amount not distributed. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 39 It is unclear whether a partial withdrawal taken after an Income Date has an adverse impact on the determination of required minimum distributions. If you are attempting to satisfy these rules through partial withdrawals, the present value of future benefits provided under the Contract may need to be included in calculating the amount required to be distributed. If you are receiving Annuity Payments or are age 70½ or older, you should consult with a tax adviser before taking a partial withdrawal. ASSIGNMENTS, PLEDGES AND GRATUITOUS TRANSFERS Other than in the case of Qualified Contracts (which generally cannot be assigned or pledged), any assignment or pledge of (or agreement to assign or pledge) the Contract Value is treated for federal income tax purposes as a full withdrawal. The investment in the Contract is increased by the amount includible as income with respect to such amount or portion, though it is not affected by any other aspect of the assignment or pledge (including its release). If an Owner transfers a Contract without adequate consideration to a person other than the Owner’s spouse (or to a former spouse incidental to divorce), the Owner is taxed on the difference between his or her Contract Value and the investment in the Contract at the time of transfer and for each subsequent year until the assignment is released. In such case, the transferee’s investment in the Contract is increased to reflect the increase in the transferor’s income. The transfer or assignment of ownership of the Contract, the designation of an Annuitant, the selection of certain Income Dates, or the exchange of the Contract may result in certain other tax consequences that are not discussed here. An Owner contemplating any such transfer, assignment, or exchange should consult a tax adviser as to the tax consequences. DEATH BENEFITS Any death benefits paid under the Contract are taxable to the recipient as ordinary income. The rules governing the taxation of payments from an annuity contract generally apply to the payment of death benefits and depend on whether the death benefits are paid as a lump sum or as Annuity Payments. Estate taxes may also apply. WITHHOLDING Annuity distributions are generally subject to withholding for the recipient’s federal income tax liability. Recipients can, however, generally elect not to have tax withheld from distributions unless they are subject to mandatory state withholding. “Eligible rollover distributions” from qualified plans are subject to a mandatory federal income tax withholding of 20%. An eligible rollover distribution is any distribution to an employee (or employee’s spouse or former spouse as Beneficiary or alternate Payee) from such a plan, except required minimum distributions as required by the Code, a series of substantially equal periodic payments made for life or a period of ten years or more, or hardship distributions. The 20% withholding does not apply, however, to nontaxable distributions or if the employee chooses a “direct rollover” from the Contract plan to a qualified plan, IRA, TSA or 403(b) plan, or to a governmental Section 457 plan that agrees to separately account for rollover contributions. FEDERAL ESTATE TAXES While no attempt is being made to discuss the federal estate tax implications of the Contract, an Owner should keep in mind that the value of an annuity contract owned by a decedent and payable to a Beneficiary by virtue of surviving the decedent is included in the decedent’s gross estate. Depending on the terms of the annuity contract, the value of the annuity included in the gross estate may be the value of the lump sum payment payable to the designated Beneficiary or the actuarial value of the payments to be received by the Beneficiary. Consult an estate planning adviser for more information. GENERATION-SKIPPING TRANSFER TAX Under certain circumstances, the Code may impose a “generation-skipping transfer tax” when all or part of an annuity contract is transferred to, or a death benefit is paid to, an individual two or more generations younger than the Owner. Regulations issued under the Code may require us to deduct the tax from your Contract, or from any applicable payment, and pay it directly to the IRS. FOREIGN TAX CREDITS We may benefit from any foreign tax credits attributable to taxes paid by certain funds to foreign jurisdictions to the extent permitted under the federal tax law. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 40 ANNUITY PURCHASES BY NONRESIDENT ALIENS AND FOREIGN CORPORATIONS The preceding discussion provides general information regarding federal income tax consequences to Owners that are U.S. citizens or residents. Owners that are not U.S. citizens or residents generally are subject to federal withholding tax on taxable distributions from annuity contracts at a 30% rate, unless a lower treaty rate applies. In addition, Owners may be subject to state and/or municipal taxes and taxes that may be imposed by the Owners’ country of citizenship or residence. POSSIBLE TAX LAW CHANGES Although the likelihood of legislative or regulatory changes is uncertain, there is always the possibility that the tax treatment of the Contract could change by legislation, regulation or otherwise. Consult a tax adviser with respect to legislative or regulatory developments and their effect on the Contract. We have the right to modify the Contract in response to legislative or regulatory changes that could otherwise diminish the favorable tax treatment that annuity owners currently receive. We make no guarantee regarding the tax status of any contract and do not intend the above discussion as tax advice. DIVERSIFICATION The Code provides that the underlying investments for a Non-Qualified variable annuity must satisfy certain diversification requirements in order to be treated as an annuity contract. We believe that the Investment Options are being managed so as to comply with the requirements. In some circumstances, owners of variable annuities who retain excessive control over the investment of the underlying separate account assets may be treated as the owners of those assets and may be subject to tax on income produced by those assets. Although published guidance in this area does not address certain aspects of the policies, we believe that the Owner should not be treated as the owner of the Separate Account assets. We reserve the right to modify the Contract to bring it into conformity with applicable standards should such modification be necessary to prevent Owners from being treated as the owners of the underlying Separate Account assets. REQUIRED DISTRIBUTIONS Section 72(s) of the Code requires that, to be treated as an annuity contract for federal income tax purposes, a Non-Qualified Contract must contain certain provisions specifying how amounts are distributed in the event of the death of an Owner of the Contract. Specifically, Section 72(s) requires that: (a) if any Owner dies on or after you take a Full Annuitization, but before the time the entire interest in the Contract has been distributed, the entire interest in the Contract must be distributed at least as rapidly as under the method of distribution being used as of the date of the Owner’s death; and (b) if any Owner dies before you take a Full Annuitization, the entire interest in the Contract must be distributed within five years after the date of the Owner’s death. These requirements are considered satisfied as to any portion of an Owner’s interest that is payable to or for the benefit of a designated Beneficiary and that is distributed over the life of such designated Beneficiary, or over a period not extending beyond the life expectancy of that Beneficiary, provided that such distributions begin within one year of the Owner’s death. The designated Beneficiary refers to an individual designated by the Owner as a Beneficiary and to whom ownership of the Contract passes by reason of death. However, if the designated Beneficiary is the surviving spouse of the deceased Owner, the Contract may be continued with the surviving spouse as the new Owner. Non-Qualified Contracts contain provisions that are intended to comply with these Code requirements. Other rules may apply to Qualified Contracts. 8. ACCESS TO YOUR MONEY The money in the Contract is available under the following circumstances: · by taking a withdrawal; · by taking required minimum distributions (Qualified Contracts only); · by taking Annuity Payments; or · when we pay a death benefit. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 41 You can only take withdrawals during the Accumulation Phase. We process any request for a withdrawal based on the Accumulation Unit values next determined after receipt of the request in Good Order at our Service Center. The Accumulation Unit values are normally determined at the end of each Business Day. Any withdrawal request received at or after the end of the current Business Day receives the next Business Day’s Accumulation Unit values. When you take a full withdrawal, we process the withdrawal on the Business Day we receive the request in Good Order at our Service Center: · based upon the number of Accumulation Units held by the Contract on that Business Day and valued at the next available daily price, · less any applicable withdrawal charge, and · less any contract maintenance charge. See the Fee Tables and section 6, Expenses for a discussion of the charges. Any partial withdrawal must be for at least $500. The Contract Value after a partial withdrawal must be at least $2,000. We reserve the right to treat a request for a partial withdrawal that would reduce the Contract Value below this minimum as a request for a full withdrawal of the Contract. Unless you instruct us otherwise, we deduct any partial withdrawal (including any withdrawal charge) proportionately from the Investment Choices. We pay the amount of any withdrawal from the Investment Options within seven days of when we receive your request in Good Order at our Service Center, unless the suspension of payments or transfers provision is in effect (see the “Suspension of Payments or Transfers” discussion later in this section). We may be required to provide information about you or your Contract to government regulators. We may also be required to stop disbursements from your Contract and thereby refuse any request for transfers, and refuse to pay any withdrawals, surrenders, or death benefits until instructions are received from the appropriate regulator. If, pursuant to SEC rules, the AZL Money Market Fund suspends payment of redemption proceeds in connection with a fund liquidation, we will delay payment of any transfer, partial withdrawal, surrender, or death benefit from the AZL Money Market Fund subaccount until the fund is liquidated. Ordinary income taxes, tax penalties and certain restrictions may apply to any withdrawal you take. PARTIAL WITHDRAWAL PRIVILEGE The partial withdrawal privilege for each Contract Year after the first is equal to 15% of your Contract Value as of the immediately preceding Contract Anniversary, less any previous withdrawals taken during the Contract Year that were not subject to a withdrawal charge. We do not deduct a withdrawal charge from amounts withdrawn under the partial withdrawal privilege. Any unused partial withdrawal privilege in one Contract Year is not added to the amount that is available in the next Contract Year. There is no partial withdrawal privilege during the first Contract Year or during the Annuity Phase. You may not take a withdrawal under the partial withdrawal privilege in the same Contract Year that you take a withdrawal under a waiver of withdrawal charge benefits. For more information, see “Waiver of Withdrawal Charge Benefits” next in this section. If you withdraw Purchase Payments that are beyond the withdrawal charge period, those withdrawals are not subject to a withdrawal charge and they do not reduce your partial withdrawal privilege. If you withdraw a Purchase Payment that is subject to a withdrawal charge and the withdrawal is more than the partial withdrawal privilege, the excess amount is subject to a withdrawal charge. The minimum distribution program allows you to take withdrawals without the deduction of the withdrawal charge under certain circumstances. For more information, see “The Minimum Distribution Program and Required Minimum Distribution (RMD) Payments” discussion later in this section. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 42 WAIVER OF WITHDRAWAL CHARGE BENEFITS Under certain circumstances, after the first Contract Year, we permit you to take money out of the Contract without deducting a withdrawal charge if any Owner becomes: · confined to a nursing home for a period of at least 90 consecutive days; · terminally ill, which is defined as life expectancy of 12 months or less (we require a full withdrawal of the Contract in this instance); or · totally disabled for a period of at least 90 consecutive days. The waiver does not apply if any of the above conditions existed on the Issue Date. If the Contract is owned by a non-individual, we base this benefit on the Annuitant. Also, after the first Contract Year, if you become unemployed for a period of at least 90 consecutive days, you can take up to 50% of your Contract Value out of the Contract without incurring a withdrawal charge. This benefit is available only once during the life of the Contract. You may not use both this benefit and the partial withdrawal privilege in the same Contract Year. When the Contract is owned by a qualified plan, this waiver does not apply. We must receive proof of these conditions in Good Order before we waive the withdrawal charge. These waivers vary from state to state and may not be available in all states. Check with your Financial Professional for details on the waivers available in your state. SYSTEMATIC WITHDRAWAL PROGRAM If your Contract Value is at least $25,000, the systematic withdrawal program provides automatic monthly or quarterly payments to you. The minimum amount you can withdraw under this program is $500. There is no restriction on the maximum you may withdraw under this program if your Purchase Payments are no longer subject to a withdrawal charge. The total systematic withdrawals that you can make each Contract Year without incurring a withdrawal charge is limited to 15% of your Contract Value determined as of the Business Day before we receive your request. However, if you take any additional withdrawals in excess of the allowed systematic withdrawals in a Contract Year, those withdrawals are subject to any applicable withdrawal charge. If you take withdrawals under this program, you may not also use the partial withdrawal privilege. For more information, see section 6, Expenses – Withdrawal Charge and the “Partial Withdrawal Privilege” discussion that appears earlier in this section. All systematic withdrawals are made on the ninth of the month or the Business Day before if the ninth is not a Business Day. We must receive your systematic withdrawal program form instructions in Good Order at our Service Center by 4 p.m. Eastern Time on the Business Day before we process these withdrawals, or your program will not begin until the next month. Ordinary income taxes, tax penalties and certain restrictions may apply to systematic withdrawals. You cannot participate in the systematic withdrawal program and the minimum distribution program at the same time. You also cannot participate in the systematic withdrawal program and exercise the partial withdrawal privilege at the same time. MINIMUM DISTRIBUTION PROGRAM AND REQUIRED MINIMUM DISTRIBUTION (RMD) PAYMENTS If you own a Qualified Contract, you may participate in the minimum distribution program during the Accumulation Phase of the Contract. Under this program, we make payments to you from your Contract designed to meet the applicable minimum distribution requirements imposed by the Code for this Qualified Contract. We can make payments to you on a monthly, quarterly, or annual basis. However, if your Contract Value is less than $25,000, we only make annual payments. RMD payments from this Contract are not subject to a withdrawal charge, but count against your partial withdrawal privilege. You cannot aggregate RMD payments between this Contract and other qualified contracts that you own. Any RMD payments from this Contract that exceed the RMD amount calculated for this Contract are subject to any applicable withdrawal charge. If you take any additional withdrawals while you are receiving RMD payments, and the annual total withdrawn exceeds the partial withdrawal privilege, the amount of that excess that is attributable to the additional withdrawals are subject to any applicable withdrawal charge. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 43 This Contract offers a choice of GMDBs and an optional Traditional GMIB. The Traditional GMIB may have limited usefulness under a Qualified Contract subject to a RMD. If you do not exercise the Traditional GMIB on or before the date RMD payments must begin under a qualified plan, the Owner or Beneficiary may not be able to exercise the Traditional GMIB due to the restrictions imposed by the minimum distribution requirements. RMD payments reduce your GMDB and GMIB values. You cannot participate in systematic withdrawal and minimum distribution programs at the same time. Inherited IRA Contracts. If you (the Owner) were the spouse of the deceased owner of the previous tax-qualified investment, and your spouse had not yet reached the date at which he/she was required to begin receiving required minimum distribution (RMD) payments, then you can wait to begin receiving RMD payments until the year that your spouse would have reached age 70½. Alternatively, if the deceased owner of the previous tax-qualified investment had already reached the date at which he/she was required to begin receiving RMD payments, you can begin RMD payments based on your single life expectancy in the year following the deceased owner’s death, or (if longer) the deceased previous owner’s life expectancy in the year of his/her death reduced by one. You must begin to receive these RMD payments by December 31 of the year following the year of the deceased previous owner’s death. SUSPENSION OF PAYMENTS OR TRANSFERS We may be required to suspend or postpone transfers or payments for withdrawals or transfers for any period when: · the New York Stock Exchange is closed (other than customary weekend and holiday closings); · trading on the New York Stock Exchange is restricted; · an emergency (as determined by the SEC) exists as a result of which disposal of the Investment Option shares is not reasonably practicable or we cannot reasonably value the Investment Option shares; or · during any other period when the SEC, by order, so permits for the protection of Owners. We reserve the right to defer payment for a withdrawal or transfer from any general account Investment Choice for the period permitted by law, but not for more than six months. 9. DEATH BENEFIT At Contract issue, you were asked to select a death benefit. If you did not make a selection, you received the Traditional GMDB. The death benefit is only available during the Accumulation Phase of the Contract. The use of the term “you” in this section refers to the Owner, or the Annuitant if the Contract is owned by a non-individual. If you die during the Accumulation Phase, we process the death benefit based on the Accumulation Unit values determined after we receive both due proof of death and an election of the death benefit payment option in Good Order at our Service Center. We consider due proof of death to be any of the following: a copy of the certified death certificate, a decree of court of competent jurisdiction as to the finding of death, or any other proof that we consider to be satisfactory. The Accumulation Unit values are normally determined at the end of each Business Day and due proof of death and an election of the death benefit payment option received at or after the end of the current Business Day receives the next Business Day’s Accumulation Unit values. If there are multiple Beneficiaries, each Beneficiary receives the portion of the death benefit they are entitled to when we receive their required information in Good Order at our Service Center. Also, any part of the death benefit amount that had been invested in the Investment Options remains in the Investment Options until distribution begins. From the time the death benefit is determined until we make a complete distribution, any amount in the Investment Options continues to be subject to investment risk that is borne by the recipient. Once we receive notification of death, we no longer accept additional Purchase Payments and we do not process requested transfers. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 44 TRADITIONAL GUARANTEED MINIMUM DEATH BENEFIT (TRADITIONAL GMDB) If the Traditional GMDB applies, the amount of the death benefit is the greater of 1 or 2. 1. The Contract Value, determined as of the end of the Business Day during which we receive in good order at our Service Center both due proof of death and an election of the death benefit payment option. 2. The Traditional GMDB value, which is the total of all Purchase Payments received, reduced as follows. · Proportionately by the percentage of Contract Value applied to a traditional Partial Annuitization or withdrawn (including any withdrawal charge) for each traditional annuitization or withdrawal taken. · Proportionately by the percentage of GMIB value applied to each GMIB Partial Annuitization (if applicable). Any withdrawals, and/or amounts applied to Partial Annuitizations may reduce the Traditional GMDB value by more than the amount withdrawn and/or annuitized. If the Contract Value (or GMIB value if taking a GMIB Partial Annuitization) at the time of withdrawal and/or annuitization is less than the Traditional GMDB value, we deduct more than the amount withdrawn and/or annuitized from the Traditional GMDB value. ENHANCED GUARANTEED MINIMUM DEATH BENEFIT (ENHANCED GMDB) If the Enhanced GMDB applies, the amount of the death benefit is the greater of 1 or 2. 1. The Contract Value, determined as of the end of the Business Day during which we receive in good order at our Service Center both due proof of death and an election of the death benefit payment option. 2. The Enhanced GMDB value, determined as of the end of the Business Day during which we receive in good order at our Service Center both due proof of death and an election of the death benefit payment option. The Enhanced GMDB value is equal to the greater of: A.) the AIA, or B.) the MAV. We only calculate the AIA and the MAV until the date of any Owner’s death. A.Annual Increase Amount (AIA) The AIA on the Issue Date is equal to your initial Purchase Payment received on the Issue Date. On each Business Day other than a Contract Anniversary, the AIA is equal to: · its value on the immediately preceding Business Day, · plus any additional Purchase Payments received that day, · reduced proportionately by the percentage of Contract Value applied to a traditional Partial Annuitization or withdrawn that day (including any withdrawal charge), and · reduced proportionately by the percentage of GMIB value applied to a GMIB Partial Annuitization that day (if applicable). On each Contract Anniversary before the older Owner’s 81st birthday (or the Annuitant’s 81st birthday if the Contract is owned by a non-individual) the AIA is equal to its value on the immediately preceding Business Day increased by 3%. We then process any transactions we received on that Contract Anniversary (such as additional Purchase Payments, withdrawals, and Partial Annuitizations) in the same way that we do on each Business Day other than a Contract Anniversary. Beginning with the Contract Anniversary that occurs on or after the older Owner’s 81st birthday (or the Annuitant’s 81st birthday if the Contract is owned by a non-individual) we calculate the AIA in the same way that we do on each Business Day other than a Contract Anniversary. We limit the AIA to a maximum of 1.5 times your total Purchase Payments reduced proportionately by the: · percentage of any GMIB value applied to each GMIB Partial Annuitization (if applicable), and · percentage of any Contract Value applied to each traditional Partial Annuitization or each withdrawal taken (including any withdrawal charge). The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 45 B.Maximum Anniversary Value (MAV) The MAV on the Issue Date is equal to your initial Purchase Payment received on the Issue Date. On each Business Day other than a Contract Anniversary and before the date of any Owner’s death, the MAV is equal to: · its value on the immediately preceding Business Day, · plus any additional Purchase Payments received that day, · reduced proportionately by the percentage of Contract Value applied to a traditional Partial Annuitization or withdrawn that day (including any withdrawal charge), and · reduced proportionately by the percentage of GMIB value applied to a GMIB Partial Annuitization that day (if applicable). On each Contract Anniversary before the older Owner’s 81st birthday (or the Annuitant’s 81st birthday if the Contract is owned by a non-individual) and before the date of any Owner’s death, the MAV is equal to the greater of its value on the immediately preceding Business Day, or the Contract Value that occurs on that Contract Anniversary before we process any transactions. We then process any transactions received on that Contract Anniversary (such as additional Purchase Payments, withdrawals and Partial Annuitizations) in the same way that we do on each Business Day other than a Contract Anniversary. Beginning with the Contract Anniversary that occurs on or after the older Owner’s 81st birthday (or the Annuitant’s 81st birthday if the Contract is owned by a non-individual) and before the date of any Owner’s death, we calculate the MAV in the same way that we do on each Business Day other than a Contract Anniversary. Any withdrawals and/or amounts applied to Partial Annuitizations may reduce the AIA and MAV by more than the amount withdrawn and/or annuitized. If the Contract Value (or GMIB value if taking a GMIB Partial Annuitization) at the time of withdrawal and/or annuitization is less than the AIA (or MAV as applicable), we will deduct more than the amount withdrawn and/or annuitized from the AIA (or MAV as applicable). Any amounts applied to GMIB Partial Annuitizations may reduce the AIA and MAV by more than the amount annuitized. If the GMIB value at the time of annuitization is less than the AIA (or MAV as applicable), we will deduct more than the amount annuitized from the AIA (or MAV as applicable). The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 46 EARNINGS PROTECTION GUARANTEED MINIMUM DEATH BENEFIT (EARNINGS PROTECTION GMDB) If Earnings Protection GMDB applies, the amount of the death benefit is the greater of 1 or 2. 1. The Contract Value, determined as of the end of the Business Day during which we receive in good order at our Service Center both due proof of death and an election of the death benefit payment option. 2. Earnings Protection GMDB value, determined as of the end of the Business Day during which we receive in good order at our Service Center both due proof of death and an election of the death benefit payment option. Earnings Protection GMDB value is equal to the greater of C. Total Payments, or D. Contract Value Plus (CV Plus). We only calculate these values until the Business Day during which we receive in good order at our Service Center both due proof of death and an election of the death benefit payment option. Earnings Protection GMDB carries a higher charge than Traditional GMDB, and may carry a higher charge than Enhanced GMDB.We assess this charge even if the death benefit under Earnings Protection GMDB is no greater than the death benefit under Traditional GMDB or Enhanced GMDB because you have not experienced any earnings under your Contract. C. Total Payments Total payments are equal to total Purchase Payments received, less adjusted partial withdrawals. For withdrawals or traditional Partial Annuitizations, an adjusted partial withdrawal is equal to: ……….………… PW x DB CV For GMIB Partial Annuitizations, an adjusted partial withdrawal is equal to: …………….…… GMIBPA x DB PA PW The amount of any Contract Value applied to a traditional Partial Annuitization or withdrawn (including any withdrawal charge). GMIBPA The amount of any GMIB value applied to a GMIB Partial Annuitization. DB The greater of: (a) Contract Value, or (b) total Purchase Payments minus prior adjusted partial withdrawals, on the date of (but before) the current partial withdrawal. CV The Contract Value on the date of (but before) the partial withdrawal. PA The GMIB value on the date of (but before) the partial withdrawal. Any withdrawals and/or amounts applied to Partial Annuitizations may reduce the total payments by more than the amount withdrawn and/or annuitized. If the Contract Value (or GMIB value if taking a GMIB Partial Annuitization) at the time of withdrawal and/or annuitization is less than the total payments, we deduct more than the amount withdrawn and/or annuitized from the total payments. Any amounts applied to GMIB Partial Annuitizations may reduce the total payments by more than the amount annuitized. If the GMIB value at the time of annuitization is less than the total payments, we deduct more than the amount annuitized from the total payments. D. Contract Value Plus (CV Plus) CV Plus is equal to the Contract Value, Plus · If you were age 69 or younger on the Issue Date, 50% of the lesser of (a) or (b), or · If you were age 70 or older on the Issue Date, 30% of the lesser of (a) or (b), where: (a) Is the Contract Value as determined in number 1 above, minus total Purchase Payments received. (b) Is three times the total Purchase Payments received in the first two Contract Years. Please see Appendix C for examples of calculations of the death benefit. WHEN THE DEATH BENEFIT ENDS The GMDB that applies to your Contract ends upon the earliest of the following. · The Business Day before the Income Date that you take a Full Annuitization. · The Business Day that the GMDB value and Contract Value are both zero. · When the Contract ends. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 47 DEATH OF THE OWNER UNDER INHERITED IRA CONTRACTS Upon the death of the Owner under an Inherited IRA Contract, the Beneficiary can either: · continue to receive the required minimum distribution payments based on the remaining life expectancy of the deceased Owner and the Contract Value as of the Business Day we receive in Good Order at our Service Center both due proof of death and the appropriately completed election form; or · receive a lump sum payment based on the Contract Value as of the Business Day we receive in Good Order at our Service Center both due proof of death and the appropriately completed election form. DEATH OF THE OWNER AND/OR ANNUITANT UNDER ALL OTHER CONTRACTS The following tables are intended to help you better understand what happens upon the death of any Owner and/or Annuitant under the different portions of the Contract. For Qualified Contracts, there can be only one Owner and the Owner must be the Annuitant, unless the Contract is owned by a qualified plan or is part of a custodial arrangement. Partial Annuitizations are not available to Joint Owners. If you take a Partial Annuitization, there can be only one Owner; the Owner must be the Annuitant, and we do not allow the Owner to add a joint Annuitant. Designating different persons as Owner(s) and Annuitant(s) can have an important impact on whether a death benefit is paid, and on who would receive it. Use care when designating Owners and Annuitants, and consult your Financial Professional if you have questions. UPON THE DEATH OF A SOLE OWNER Action under the portion of the Contract that is in the Accumulation Phase Action under any portion of the Contract applied to Annuity Payments · We pay a death benefit to the Beneficiary.(1) For a description of the payout options, see the “Death Benefit Payment Options” discussion later in this section. · The Beneficiary becomes the Owner. · If the deceased was not an Annuitant, Annuity Payments to the Payee continue. No death benefit is payable. · If the deceased was the only surviving Annuitant, Annuity Payments to the Payee continue until that portion of the Contract ends and are paid at least as rapidly as they were being paid at the Annuitant’s death. For more information on when any portion of the Contract applied to Annuity Payments ends, see the discussion of “Traditional Annuity Payments” and “Traditional Guaranteed Minimum Income Benefit (Traditional GMIB)” in section 3, The Annuity Phase. No death benefit is payable under Annuity Options 1 or 3. However, there may be a lump sum available under Annuity Options 2, 4, or 5. For more information, see section 3, The Annuity Phase – Annuity Options. · If the deceased was an Annuitant and there is a surviving joint Annuitant, Annuity Payments to the Payee continue during the lifetime of the surviving joint Annuitant. No death benefit is payable. (1) If the Beneficiary is the spouse of the deceased Owner, he or she may be able to continue the Contract instead of receiving a death benefit payout. If the Contract continues, we increase the Contract Value to equal the death benefit if that amount is greater than the Contract Value as of the Business Day we receive in Good Order at our Service Center both due proof of death and an election to continue the Contract on the death claim form. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 48 UPON THE DEATH OF A JOINT OWNER (NOTE: We do not allow Joint Owners to take Partial Annuitizations) Action under the portion of the Contract that is in the Accumulation Phase Action under any portion of the Contract applied to Annuity Payments · The surviving Joint Owner is the sole primary Beneficiary. If the Joint Owners were spouses there may also be contingent Beneficiaries. · The surviving Joint Owner becomes the sole Owner. · We pay a death benefit to the surviving Joint Owner.(1) For a description of the payout options available, see the “Death Benefit Payment Options” discussion later in this section. · If the deceased was not an Annuitant, Annuity Payments to the Payee continue. No death benefit is payable. · If the deceased was the only surviving Annuitant, Annuity Payments to the Payee continue until that portion of the Contract ends and are paid at least as rapidly as they were being paid at the Annuitant’s death. For more information on when any portion of the Contract applied to Annuity Payments ends, see the discussion of “Traditional Annuity Payments” and “Traditional Guaranteed Minimum Income Benefit (Traditional GMIB)” in section 3, The Annuity Phase. No death benefit is payable under Annuity Options 1 or 3. However, there may be a lump sum available under Annuity Options 2, 4, or 5. For more information, see section 3, The Annuity Phase – Annuity Options. · If the deceased was an Annuitant and there is a surviving joint Annuitant, Annuity Payments to the Payee continue during the lifetime of the surviving joint Annuitant. No death benefit is payable. (1) If the surviving Joint Owner is the spouse of the deceased Owner, he or she may be able to continue the Contract instead of receiving a death benefit payout. If the Contract continues, we increase the Contract Value to equal the death benefit if that amount is greater than the Contract Value as of the Business Day we receive in Good Order at our Service Center both due proof of death and an election to continue the Contract on the death claim form. If both spousal Joint Owners die before we pay the death benefit, we pay any contingent Beneficiaries or the estate of the Joint Owner who died last if there are no contingent Beneficiaries. If the Joint Owners were not spouses and they both die before we pay the death benefit, for tax reasons, we pay the estate of the Joint Owner who died last. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 49 UPON THE DEATH OF THE ANNUITANT AND THERE IS NO SURVIVING JOINT ANNUITANT Action under the portion of the Contract that is in the Accumulation Phase Action under any portion of the Contract applied to Annuity Payments · If the Contract is owned by a non-individual (for example, a qualified plan or a trust), we treat the death of the Annuitant as the death of an Owner; we pay the Beneficiary(1) a death benefit, and a new Annuitant cannot be named. · Annuity Payments to the Payee continue until that portion of the Contract ends and are paid at least as rapidly as they were being paid at the Annuitant’s death. For more information on when any portion of the Contract applied to Annuity Payments ends, see the discussion of “Traditional Annuity Payments” and “Traditional Guaranteed Minimum Income Benefit (Traditional GMIB)” in section 3, The Annuity Phase. No death benefit is payable under Annuity Options 1 or 3. However, there may be a lump sum available under Annuity Options 2, 4, or 5. For more information, see section 3, The Annuity Phase – Annuity Options. · If the deceased Annuitant was not an Owner, and the Contract is owned only by an individual(s), no death benefit is payable. The Owner can name a new Annuitant subject to our approval. · If the deceased was a sole Owner, the Beneficiary becomes the Owner if the Contract continues. · If the deceased Annuitant was a sole Owner, we pay the Beneficiary(1) a death benefit. · If the deceased was a Joint Owner, the surviving Joint Owner becomes the sole Owner if the Contract continues. · If the deceased Annuitant was a Joint Owner and there is a surviving Joint Owner, the surviving Joint Owner is the sole primary Beneficiary. If the Joint Owners were spouses, there may also be contingent Beneficiaries. We pay a death benefit to the surviving Joint Owner.(2) · For a description of the payout options, see the “Death Benefit Payment Options” discussion later in this section. (1) If the Beneficiary is the spouse of the deceased Owner, he or she may be able to continue the Contract instead of receiving a death benefit payout. If the Contract continues, we increase the Contract Value to equal the death benefit if that amount is greater than the Contract Value as of the Business Day we receive in Good Order at our Service Center both due proof of death and a death benefit payment election. If the deceased was the Annuitant and the Owner was a non-individual, the surviving spouse becomes the new Owner upon Contract continuation. (2) If the surviving Joint Owner is the spouse of the deceased Owner, he or she may be able to continue the Contract instead of receiving a death benefit payout. If the Contract continues, we increase the Contract Value to equal the death benefit if that amount is greater than the Contract Value as of the Business Day we receive in Good Order at our Service Center both due proof of death and an election to continue the Contract on the death claim form. If both spousal Joint Owners die before we pay the death benefit, we pay any contingent Beneficiaries or the estate of the Joint Owner who died last if there are no contingent Beneficiaries. If the Joint Owners were not spouses and they both die before we pay the death benefit, for tax reasons, we pay the estate of the Joint Owner who died last. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 50 UPON THE DEATH OF THE ANNUITANT AND THERE IS A SURVIVING JOINT ANNUITANT (NOTE: We only allow joint Annuitants on Full Annuitization) Action under the portion of the Contract that is in the Accumulation Phase Action under any portion of the Contract applied to Annuity Payments · Only Annuity Options 3 and 4 allow joint Annuitants. Under Annuity Options 3 and 4, Annuity Payments to the Payee continue during the lifetime of the surviving joint Annuitant and, for Annuity Option 4, during any remaining specified period of time. For more information, see section 3, The Annuity Phase – Annuity Options. · No death benefit is payable. · If the deceased was a sole Owner, the Beneficiary becomes the Owner. · If the deceased was a Joint Owner, the surviving Joint Owner becomes the sole Owner. DEATH BENEFIT PAYMENT OPTIONS DURING THE ACCUMULATION PHASE If you have not previously designated a death benefit payment option, a Beneficiary must request the death benefit be paid under one of the death benefit payment options below. If the Beneficiary is the spouse of the deceased Owner, he/she can choose to continue the Contract in his/her own name. Spouses must qualify as such under federal law to continue the Contract. With respect to the Earnings Protection GMDB, the Contract Value is then treated as the total Purchase Payments in the calculation of the death benefit for the Contract continued by the spouse. An election by the spouse to continue the Contract must be made on the death claim form before we pay the death benefit. If the surviving spouse continues the Contract, we increase the Contract Value to equal the death benefit if that amount is greater than the Contract Value as of the Business Day we receive in Good Order at our Service Center both due proof of death and an election of the death benefit payment option. If the surviving spouse continues the Contract, he or she may exercise all of the Owner’s rights under this Contract, including naming a new Beneficiary or Beneficiaries. If the surviving spouse continues the Contract, any optional benefits also continue with the possible exception of the GMIB Payments under the Traditional GMIB, which can only continue if the surviving spouse is also an Annuitant. For more information, please see the discussion of the termination of the GMIB in section 3, The Annuity Phase – Traditional Guaranteed Minimum Income Benefit (GMIB). If a lump sum payment is requested, we pay the amount within seven days of our receipt of proof of death and a valid election of a death benefit payment option, including any required governmental forms, unless the suspension of payments or transfers provision is in effect. Payment of the death benefit may be delayed, pending receipt of any applicable tax consents and/or state forms. If the spouse continues the Contract, the spouse will be subject to any remaining withdrawal charge. Option A: Lump sum payment of the death benefit. We do not deduct the contract maintenance charge at the time of a full withdrawal if the distribution is due to death. Option B: Payment of the entire death benefit within five years of the date of any Owner’s death. Option C: For a Nonqualified Contract, if the Beneficiary is an individual,payment of the death benefit as an Annuity Payment under an Annuity Option is over the lifetime of the Beneficiary or over a period not extending beyond the life expectancy of the Beneficiary. For a Qualified Contract, if the Beneficiary is an individual, Annuity Payments can be made over a period not extending beyond the Beneficiary’s life expectancy. Distribution under this option must begin within one year of the date of any Owner’s death. We waive the contract maintenance charge if we make fixed Traditional Annuity Payments or if the Contract Value on the Income Date is at least $50,000. We continue to assess the full contract maintenance charge on each Beneficiary’s portion proportionately if we make variable Traditional Annuity Payments that do not qualify for the waiver. GMIB Payments are not available under this option. Any portion of the death benefit not applied to Traditional Annuity Payments within one year of the date of the Owner’s death must be distributed within five years of the date of death. If the Contract is owned by a non-individual, then we treat the death of any Annuitant as the death of an Owner for purposes of the Internal Revenue Code’s distribution at death rules, which are set forth in Section 72(s) of the Code. In all events, notwithstanding any provision to the contrary in the Contract or this prospectus, the Contract is interpreted and administered in accordance with Section 72(s) of the Code. Other rules may apply to Qualified Contracts. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 51 OTHER INFORMATION ALLIANZ LIFE Allianz Life is a stock life insurance company organized under the laws of the state of Minnesota in 1896. Our address is 5701 Golden Hills Drive, Minneapolis, MN 55416. We offer fixed and variable annuities and individual life insurance. We are licensed to do direct business in 49 states and the District of Columbia. We are a subsidiary of Allianz SE, a provider of integrated financial services. THE SEPARATE ACCOUNT We established Allianz Life Variable Account B (the Separate Account) as a separate account under Minnesota insurance law on May 31, 1985. The Separate Account is registered with the Securities and Exchange Commission as a unit investment trust under the Investment Company Act of 1940. The SEC does not supervise our management of the Separate Account. The Separate Account holds the assets that underlie the Contracts, except assets allocated to our general account. We keep the Separate Account assets separate from the assets of our general account and other separate accounts. The Separate Account is divided into subaccounts, each of which invests exclusively in a single Investment Option. We own the assets of the Separate Account. We credit gains to or charge losses against the Separate Account, whether or not realized, without regard to the performance of other investment accounts. The Separate Account’s assets may not be used to pay any of our liabilities, other than those arising from the Contracts. If the Separate Account’s assets exceed the required reserves and other liabilities, we may transfer the excess to our general account, to the extent of seed money invested by us or earned fees and charges. The obligations under the Contracts are obligations of Allianz Life. DISTRIBUTION Allianz Life Financial Services, LLC (Allianz Life Financial), a wholly owned subsidiary of Allianz Life Insurance Company of North America, serves as principal underwriter for the Contracts. Allianz Life Financial, a limited liability company organized in Minnesota, is located at 5701 Golden Hills Drive, Minneapolis, MN 55416. Allianz Life Financial is registered as a broker/dealer with the SEC under the Securities Exchange Act of 1934 (the 1934 Act), as well as with the securities commissions in the states in which it operates, and is a member of the Financial Industry Regulatory Authority (FINRA). Allianz Life Financial is not a member of Securities Investors Protection Corporation. More information about Allianz Life Financial is available at http://www.finra.org or by calling 1-800-289-9999. You also can obtain an investor brochure from FINRA describing its Public Disclosure Program. We have entered into a distribution agreement with our affiliate Allianz Life Financial for the distribution and sale of the Contracts. Allianz Life Financial also may perform various administrative services on our behalf. Allianz Life Financial does not itself sell the Contracts on a retail basis. Rather, Allianz Life Financial enters into selling agreements with other broker/dealers registered under the 1934 Act (selling firms) for the sale of the Contracts. These selling firms include third party broker/dealers and Questar Capital Corporation, an affiliated broker/dealer. We pay sales commissions to the selling firms and their Financial Professionals. Investment Options that assess Rule 12b-1 fees make payments of the fees to Allianz Life Financial as consideration for providing certain services and incurring certain expenses permitted under the Investment Option’s plan. These payments typically equal 0.25% of an Investment Option’s average daily net assets for the most recent calendar year. The investment adviser and/or subadviser (and/or their affiliates) of an Investment Option may from time to time make payments for administrative services to Allianz Life Financial or its affiliates. The maximum commission payable to the selling firms for Contract sales is expected to not exceed 7% of Purchase Payments. Sometimes, we enter into an agreement with a selling firm to pay commissions as a combination of a certain amount of the commission at the time of sale and a trail commission which, when totaled, could exceed 7% of Purchase Payments. We may fund Allianz Life Financial’s operating and other expenses, including: overhead; legal and accounting fees; Financial Professional training; compensation for the Allianz Life Financial management team; and other expenses associated with the Contracts. Financial Professionals and their managers are also eligible for various benefits, such as production incentive bonuses, insurance benefits, and non-cash compensation items that we may provide jointly with Allianz Life Financial. Non-cash items include conferences, seminars and trips (including travel, lodging and meals in connection therewith), entertainment, awards, merchandise and other similar items. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 52 Selling firms and their Financial Professionals and managers may receive other payments from us for administrative issues and for services that do not directly involve the sale of the Contracts, including payments made for the recruitment and training of personnel, production of promotional literature and similar services. In addition, certain firms and their representatives may receive compensation for distribution and administrative services when acting in a wholesaling capacity and working with retail firms. We and/or Allianz Life Financial may pay certain selling firms additional marketing support allowances for: · marketing services and increased access to Financial Professionals; · sales promotions relating to the Contracts; · costs associated with sales conferences and educational seminars for their Financial Professionals; · the cost of client meetings and presentations; and · other sales expenses incurred by them. We retain substantial discretion in determining whether to grant a marketing support payment to a particular broker/dealer firm and the amount of any such payment. However, we do consider a number of specific factors in determining marketing support payments, which may include a review of the following: · the level of existing sales and assets held in contracts issued by us that are sold through the broker/dealer firm and the potential for new or additional sales; · the organizational “fit” between the broker/dealer firm and the type of wholesaling and marketing force we operate; · whether the broker/dealer firm’s operational, IT, and support services structure and requirements are compatible with our method of operation; · whether the broker/dealer firm’s product mix is oriented toward our core markets; · whether the broker/dealer firm has a structure facilitating a marketing support arrangement, such as frequent Financial Professional meetings and training sessions; · the potential return on investment of investing in a particular firm’s system; · our potential ability to obtain a significant level of the market share in the broker/dealer firm’s distribution channel; · the broker/dealer firm’s Financial Professional and customer profiles; and · the prominence and reputation of the broker/dealer firm in its marketing channel. We may also make payments for marketing and wholesaling support to broker/dealer affiliates of Investment Options that are available through the variable annuities we offer. Additional information regarding marketing support payments can be found in the Distributor section of the Statement of Additional Information. We and/or Allianz Life Financial may make bonus payments to certain selling firms based on aggregate sales of our variable insurance contracts (including this Contract) or persistency standards, or as part of a special promotion. These additional payments are not offered to all selling firms, and the terms of any particular agreement governing the payments may vary among selling firms. In some instances, the amount paid may be significant. A portion of the payments made to selling firms may be passed on to their Financial Professionals in accordance with their internal compensation programs. Those programs may also include other types of cash and non-cash compensation and other benefits. Ask your Financial Professional for further information about what your Financial Professional and the selling firm for which he or she works may receive in connection with your purchase of a Contract. We intend to recover commissions and other sales expenses through fees and charges imposed under the Contract. Commissions paid on the Contract, including other incentives or payments, are not charged directly to the Owners or the Separate Account. ADDITIONAL CREDITS FOR CERTAIN GROUPS We may credit additional amounts to a Contract instead of modifying charges because of special circumstances that result in lower sales or administrative expenses or better than expected mortality or persistency experience. ADMINISTRATION/ALLIANZ SERVICE CENTER The Allianz Service Center performs certain administrative services regarding the Contracts and is located at 5701 Golden Hills Drive, Minneapolis, Minnesota. The Service Center mailing address and telephone number are listed at the back of this prospectus. The administrative services performed by our Service Center include: The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 53 · issuance and maintenance of the Contracts, · maintenance of Owner records, · processing and mailing of account statements and other mailings to Owners, and · routine customer service including: – responding to Owner correspondence and inquiries, – processing of Contract changes, – processing withdrawal requests (both partial and total) and – processing annuitization requests. To reduce expenses, only one copy of most financial reports and prospectuses, including reports and prospectuses for the Investment Options, are mailed to your household, even if you or other persons in your household have more than one contract issued by us or our affiliate. Call us at the toll-free telephone number listed at the back of this prospectus if you need additional copies of financial reports, prospectuses, or annual and semiannual reports, or if you would like to receive one copy for each contract in future mailings. LEGAL PROCEEDINGS We and our subsidiaries, like other life insurance companies, from time to time are involved in legal proceedings of various kinds, including regulatory proceedings and individual and class action lawsuits. In some legal proceedings involving insurers, substantial damages have been sought and/or material settlement payments have been made. Although the outcome of any such proceedings cannot be predicted with certainty, we believe that, at the present time, there are no pending or threatened legal proceedings to which we, the Separate Account, or Allianz Life Financial is a party that are reasonably likely to materially affect the Separate Account, our ability to meet our obligations under the Contracts, or Allianz Life Financial’s ability to perform its obligations. FINANCIAL STATEMENTS The consolidated financial statements of Allianz Life and the financial statements of the Separate Account have been included in Part C of the Registration Statement. STATUS PURSUANT TO SECURITIES EXCHANGE ACT OF 1934 Allianz Life hereby relies on the exemption provided by Rule 12h-7 under the Securities Exchange Act of 1934 from the requirement to file reports pursuant to Section 15(d) of that Act. TABLE OF CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION (SAI) Allianz Life…………… 2 Experts…………….…… 2 Legal Opinions……………. 2 Distributor…………….………. 2 Reduction or Elimination of the Withdrawal Charge…………… 3 Federal Tax Status…………….… 3 General…………… 3 Diversification…………….……. 4 Owner Control……………. 5 Contracts Owned by Non-Individuals…………… 5 Income Tax Withholding…………… 5 Required Distributions…………… 5 Qualified Contracts…………… 6 Annuity Provisions…………… 7 Annuity Units/Calculating Annuity Payments…………….…. 7 Mortality and Expense Risk Guarantee……………. 7 Information on Original Contracts…………….……. 8 Financial Statements……………. 10 Appendix – Condensed Financial Information…………… 11 The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 54 PRIVACY AND SECURITY STATEMENT 2011 Your privacy is a high priority for Allianz. Our pledge to protect your privacy is reflected in our Privacy and Security Statement. This statement outlines our principles for collecting, using and protecting information that we maintain about you. This statement applies to all of the companies within the Allianz family of companies that issue insurance policies. The law allows us to share your information among our insurance companies. The law does not allow you to prevent these disclosures. A list of our companies can be found at the end of this notice. Information about you that Allianz collects Allianz collects information about you so that we can process the insurance transactions you request. We limit the amount of your information collected to what we feel is needed to maintain your account. We may collect your information from the following sources: · From you, either directly or through your agent. This may include information on your insurance application or other forms you may complete, such as your name, address and telephone number. · From others, through the process of handling a claim. This may include information from medical or accident reports. · From your doctor or during a home visit by a health assessment professional. This may include medical information about you gathered with your written authorization. · From your relationship with us, such as the number of years you have been a customer or the types of insurance products you purchased. · From a consumer reporting agency such as a medical, credit, or motor vehicle report. The information in these reports may be kept by the agency and shared with others. Information about you that Allianz shares Allianz does not share information about current or former customers with anyone, except as “allowed by law.” “Allowed by law” means that we may share your information, such as your name, address, and policy information, as follows: · With affiliates and other third parties in order to administer or service your policy. · With consumer reporting agencies to obtain a medical report, credit report, or motor vehicle report. These reports are used to determine eligibility for coverage or to process your requested transactions. · With your insurance agent so that they can perform services for you. · With medical professionals in order to process your claim. · With a state Department of Insurance in order to examine our records or business practices. · With a state or federal law enforcement agency, as required by law or to report suspected fraud activities. · With research groups to conduct studies on claims results. No individual is identified in any study or report. We advise the vendors with whom we legally share your information of our privacy policy. We make every effort to use vendors whose privacy policy reflects our own. Allianz does not sell your information to anyone We do not share your information with anyone for their own marketing purposes. For this reason, we are not required to obtain an “opt-in election,” an “opt-out election” or an authorization from you. We also do not share your information with any of our affiliated companies except to administer or service your policy. Allianz policies and practices regarding security of your information Allianz uses computer hardware and software tools to maintain physical and electronic safeguards. These safeguards comply with applicable federal and state regulations. We use state of the art technology to secure our websites and protect the information that may be shared over these sites. We restrict access to information about you to those employees who need the information to service your policy. If you visit one of our websites, we may use “cookies” (small text files sent from our site to your hard drive). These cookies help us to recognize repeat visitors and allow easy access to and use of the site. We do not use cookies to gather your information. The cookies only enable you to use our website more easily. Your ability to access and correct your information You have the right to access and obtain a copy of your information. This does not include the right to access and copy your information related to a claim or civil or criminal proceeding. If you wish to review your information, please write us at the address below. Provide your full name, address and policy number(s). For your protection, please have your request notarized. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 55 This will ensure the identity of the person requesting your information. You may also make your request through our secure website. Within 30 working days of our receipt of your written request, you may see and get a copy of your information in person. If you prefer, we will send you a copy of your information. If medical information is contained in your file, we may request that you name a medical professional to whom we will send your information. If you believe any of your information is incorrect, notify us in writing at the address below. Within 30 working days, we will let you know if our review has resulted in a correction of your information. If we do not agree there is an error, you may file a statement disputing our finding. We will attach the statement to your file. We will send any corrections we make, or your statement, to anyone we shared your information with over the past two years, and to anyone who may receive your information from us in the future. We do not control the information about you obtained from a consumer reporting agency or a Department of Motor Vehicles. We will provide you with the names and addresses of these agencies so that you can contact them directly. Montana residents: You may write to us and also ask for a record of any disclosure of your medical information made within the last three years. Notification of change Your trust is one of our most important assets. If we revise our privacy practices in the future, we will notify you prior to introducing any changes. This Privacy and Security Statement is also displayed on our website (http://www.allianzlife.com). For more information or if you have questions If you have any questions or concerns about our privacy policies or procedures, please call the Corporate Compliance Department at 800.328.5600, write us at the following address or contact us via the secured website. Allianz Life Insurance Company of North America PO Box 1344 Minneapolis, MN 55440-1344 Allianz family of companies: · Allianz Life Insurance Company of North America · Allianz Life Financial Services, LLC M40018 (12/2010) The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 56 APPENDIX A – CONDENSED FINANCIAL INFORMATION The consolidated financial statements of Allianz Life Insurance Company of North America and the financial statements of Allianz Life Variable Account B are included in Part C of the Registration Statement. Accumulation Unit value (AUV) information corresponding to the highest and lowest combination of charges for the Contract described by this prospectus is listed in the tables below. You can find AUV information corresponding to the additional combinations of charges in the appendix to the Statement of Additional Information (SAI), which is available without charge by contacting us at the telephone number or address listed at the back of this prospectus. This information should be read in conjunction with the financial statements and related notes of the Separate Account included in Part C of the Registration Statement. * Key to Benefit Option Separate Account Annual Expenses Allianz Valuemark IV with the Traditional GMDB and No GMIB 1.75% Allianz Valuemark IV with the Earnings Protection GMDB and Traditional GMIB 2.20% (Number of Accumulation Units in thousands) Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period AZL Allianz AGIC Opportunity Fund 1.75% 12/31/2003 N/A 12.731 3 2.20% 12/31/2003 N/A 12.635 1 12/31/2004 12.731 13.480 6 12/31/2004 12.635 13.319 0 12/31/2005 13.480 13.920 7 12/31/2005 13.319 13.692 1 12/31/2006 13.920 15.276 7 12/31/2006 13.692 14.959 1 12/31/2007 15.276 16.344 7 12/31/2007 14.959 15.932 1 12/31/2008 16.344 8.487 5 12/31/2008 15.932 8.236 1 12/31/2009 8.487 13.185 3 12/31/2009 8.236 12.738 0 12/31/2010 13.185 15.390 1 12/31/2010 12.738 14.801 0 AZL Balanced Index Strategy Fund 1.75% 12/31/2009 N/A 10.028 0 2.20% 12/31/2009 N/A 10.019 0 12/31/2010 10.028 10.888 0 12/31/2010 10.019 10.830 0 AZL BlackRock Capital Appreciation Fund 1.75% 12/31/2005 N/A 11.939 3 2.20% 12/31/2005 N/A 11.903 1 12/31/2006 11.939 11.917 2 12/31/2006 11.903 11.828 1 12/31/2007 11.917 12.988 2 12/31/2007 11.828 12.832 1 12/31/2008 12.988 8.120 3 12/31/2008 12.832 7.987 1 12/31/2009 8.120 10.809 21 12/31/2009 7.987 10.583 3 12/31/2010 10.809 12.660 18 12/31/2010 10.583 12.341 3 AZL Columbia Mid Cap Value Fund 1.75% 12/31/2006 N/A 10.053 2 2.20% 12/31/2006 N/A 10.023 1 12/31/2007 10.053 10.259 4 12/31/2007 10.023 10.181 0 12/31/2008 10.259 4.823 7 12/31/2008 10.181 4.766 0 12/31/2009 4.823 6.271 2 12/31/2009 4.766 6.168 0 12/31/2010 6.271 7.558 12/31/2010 6.168 7.401 0 AZL Columbia Small Cap Value Fund 1.75% 12/31/2004 N/A 12.029 2 2.20% 12/31/2004 N/A 11.993 0 12/31/2005 12.029 12.222 3 12/31/2005 11.993 12.131 0 12/31/2006 12.222 13.621 3 12/31/2006 12.131 13.458 0 12/31/2007 13.621 12.281 3 12/31/2007 13.458 12.079 0 12/31/2008 12.281 8.195 3 12/31/2008 12.079 8.024 0 12/31/2009 8.195 10.041 3 12/31/2009 8.024 9.788 0 12/31/2010 10.041 12.426 3 12/31/2010 9.788 12.058 0 The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 Appendix A 57 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period AZL Davis NY Venture Fund 1.75% 12/31/2003 N/A 9.890 0 2.20% 12/31/2003 N/A 9.794 1 12/31/2004 9.890 10.744 6 12/31/2004 9.794 10.592 1 12/31/2005 10.744 11.580 21 12/31/2005 10.592 11.365 1 12/31/2006 11.580 12.963 18 12/31/2006 11.365 12.665 2 12/31/2007 12.963 13.265 30 12/31/2007 12.665 12.902 2 12/31/2008 13.265 7.755 35 12/31/2008 12.902 7.509 4 12/31/2009 7.755 10.047 29 12/31/2009 7.509 9.684 4 12/31/2010 10.047 11.061 27 12/31/2010 9.684 10.614 3 AZL Dreyfus Equity Growth Fund 1.75% 12/31/2003 N/A 8.746 0 2.20% 12/31/2003 N/A 8.662 0 12/31/2004 8.746 9.257 5 12/31/2004 8.662 9.127 0 12/31/2005 9.257 9.512 7 12/31/2005 9.127 9.336 0 12/31/2006 9.512 10.556 1 12/31/2006 9.336 10.314 0 12/31/2007 10.556 11.280 7 12/31/2007 10.314 10.971 3 12/31/2008 11.280 6.470 4 12/31/2008 10.971 6.264 2 12/31/2009 6.470 8.567 3 12/31/2009 6.264 8.258 2 12/31/2010 8.567 10.348 8 12/31/2010 8.258 9.930 3 AZL Eaton Vance Large Cap Value Fund 1.75% 12/31/2003 N/A 9.420 5 2.20% 12/31/2003 N/A 9.307 15 12/31/2004 9.420 10.840 22 12/31/2004 9.307 10.662 10 12/31/2005 10.840 11.070 19 12/31/2005 10.662 10.840 6 12/31/2006 11.070 12.594 20 12/31/2006 10.840 12.277 6 12/31/2007 12.594 12.100 25 12/31/2007 12.277 11.742 7 12/31/2008 12.100 7.587 25 12/31/2008 11.742 7.330 6 12/31/2009 7.587 9.434 23 12/31/2009 7.330 9.072 6 12/31/2010 9.434 10.181 26 12/31/2010 9.072 9.747 6 AZL Franklin Small Cap Value Fund 1.75% 12/31/2003 N/A 12.688 0 2.20% 12/31/2003 N/A 12.650 1 12/31/2004 12.688 15.346 3 12/31/2004 12.650 15.231 2 12/31/2005 15.346 16.142 4 12/31/2005 15.231 15.949 2 12/31/2006 16.142 18.307 7 12/31/2006 15.949 18.007 2 12/31/2007 18.307 17.202 5 12/31/2007 18.007 16.844 3 12/31/2008 17.202 11.201 5 12/31/2008 16.844 10.919 2 12/31/2009 11.201 14.376 5 12/31/2009 10.919 13.951 2 12/31/2010 14.376 17.957 5 12/31/2010 13.951 17.347 2 AZL Fusion Balanced Fund 1.75% 12/31/2005 N/A 10.605 7 2.20% 12/31/2005 N/A 10.573 0 12/31/2006 10.605 11.410 9 12/31/2006 10.573 11.325 0 12/31/2007 11.410 12.009 7 12/31/2007 11.325 11.865 1 12/31/2008 12.009 8.561 17 12/31/2008 11.865 8.421 9 12/31/2009 8.561 10.660 32 12/31/2009 8.421 10.438 9 12/31/2010 10.660 11.635 13 12/31/2010 10.438 11.341 9 AZL Fusion Growth Fund 1.75% 12/31/2005 N/A 11.079 9 2.20% 12/31/2005 N/A 11.046 3 12/31/2006 11.079 12.216 16 12/31/2006 11.046 12.125 10 12/31/2007 12.216 12.694 9 12/31/2007 12.125 12.542 6 12/31/2008 12.694 7.616 8 12/31/2008 12.542 7.491 5 12/31/2009 7.616 9.894 8 12/31/2009 7.491 9.688 4 12/31/2010 9.894 10.977 12 12/31/2010 9.688 10.700 4 AZL Fusion Moderate Fund 1.75% 12/31/2005 N/A 10.783 0 2.20% 12/31/2005 N/A 10.750 1 12/31/2006 10.783 11.731 2 12/31/2006 10.750 11.643 3 12/31/2007 11.731 12.280 3 12/31/2007 11.643 12.133 3 12/31/2008 12.280 8.114 3 12/31/2008 12.133 7.981 3 12/31/2009 8.114 10.320 4 12/31/2009 7.981 10.105 2 12/31/2010 10.320 11.331 3 12/31/2010 10.105 11.046 2 The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 Appendix A 58 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period AZL Growth Index Strategy Fund 1.75% 12/31/2009 N/A 10.060 0 2.20% 12/31/2009 N/A 10.051 0 12/31/2010 10.060 11.212 0 12/31/2010 10.051 11.152 0 AZL International Index Fund 1.75% 12/31/2009 N/A 9.754 0 2.20% 12/31/2009 N/A 9.746 0 12/31/2010 9.754 10.267 0 12/31/2010 9.746 10.212 0 AZL Invesco Equity and Income Fund 1.75% 12/31/2004 N/A 10.785 6 2.20% 12/31/2004 N/A 10.752 0 12/31/2005 10.785 11.313 5 12/31/2005 10.752 11.229 1 12/31/2006 11.313 12.510 3 12/31/2006 11.229 12.360 1 12/31/2007 12.510 12.668 2 12/31/2007 12.360 12.461 1 12/31/2008 12.668 9.470 1 12/31/2008 12.461 9.273 0 12/31/2009 9.470 11.432 1 12/31/2009 9.273 11.144 1 12/31/2010 11.432 12.553 3 12/31/2010 11.144 12.182 0 AZL Invesco Growth and Income Fund 1.75% 12/31/2003 N/A 10.124 12 2.20% 12/31/2003 N/A 10.003 7 12/31/2004 10.124 11.323 16 12/31/2004 10.003 11.137 5 12/31/2005 11.323 12.155 25 12/31/2005 11.137 11.902 4 12/31/2006 12.155 13.843 19 12/31/2006 11.902 13.495 4 12/31/2007 13.843 13.961 18 12/31/2007 13.495 13.548 4 12/31/2008 13.961 9.211 14 12/31/2008 13.548 8.898 2 12/31/2009 9.211 11.191 11 12/31/2009 8.898 10.763 2 12/31/2010 11.191 12.358 11 12/31/2010 10.763 11.831 2 AZL Invesco International Equity Fund 1.75% 12/31/2003 N/A 10.076 0 2.20% 12/31/2003 N/A 10.000 0 12/31/2004 10.076 12.091 1 12/31/2004 10.000 11.947 1 12/31/2005 12.091 13.826 4 12/31/2005 11.947 13.600 1 12/31/2006 13.826 17.261 7 12/31/2006 13.600 16.903 2 12/31/2007 17.261 19.440 6 12/31/2007 16.903 18.950 3 12/31/2008 19.440 11.173 10 12/31/2008 18.950 10.843 2 12/31/2009 11.173 14.748 10 12/31/2009 10.843 14.247 2 12/31/2010 14.748 16.307 6 12/31/2010 14.247 15.683 2 AZL JP Morgan International Opportunities Fund 1.75% 12/31/2003 N/A 12.245 4 2.20% 12/31/2003 N/A 12.208 4 12/31/2004 12.245 13.501 12 12/31/2004 12.208 13.400 1 12/31/2005 13.501 14.813 11 12/31/2005 13.400 14.636 2 12/31/2006 14.813 17.650 13 12/31/2006 14.636 17.361 3 12/31/2007 17.650 19.045 9 12/31/2007 17.361 18.649 3 12/31/2008 19.045 13.369 9 12/31/2008 18.649 13.031 3 12/31/2009 13.369 16.594 11 12/31/2009 13.031 16.103 3 12/31/2010 16.594 17.276 11 12/31/2010 16.103 16.690 3 AZL JPMorgan U.S. Equity Fund 1.75% 12/31/2004 N/A 10.733 1 2.20% 12/31/2004 N/A 10.701 0 12/31/2005 10.733 11.123 1 12/31/2005 10.701 11.040 1 12/31/2006 11.123 12.525 10 12/31/2006 11.040 12.376 1 12/31/2007 12.525 12.774 10 12/31/2007 12.376 12.565 2 12/31/2008 12.774 7.697 2 12/31/2008 12.565 7.537 1 12/31/2009 7.697 10.113 5 12/31/2009 7.537 9.858 2 12/31/2010 10.113 11.226 8 12/31/2010 9.858 10.894 1 AZL MFS Investors Trust Fund 1.75% 12/31/2005 N/A 12.217 2 2.20% 12/31/2005 N/A 12.180 2 12/31/2006 12.217 13.541 1 12/31/2006 12.180 13.439 2 12/31/2007 13.541 14.733 1 12/31/2007 13.439 14.556 3 12/31/2008 14.733 8.670 4 12/31/2008 14.556 8.528 4 12/31/2009 8.670 12.933 4 12/31/2009 8.528 12.664 2 12/31/2010 12.933 14.108 1 12/31/2010 12.664 13.752 2 AZL Mid Cap Index Fund 1.75% 12/31/2010 N/A 10.645 3 2.20% 12/31/2010 N/A 10.613 0 The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 Appendix A 59 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period AZL Money Market Fund 1.75% 12/31/2003 N/A 10.268 33 2.20% 12/31/2003 N/A 10.089 3 12/31/2004 10.268 10.158 64 12/31/2004 10.089 9.935 2 12/31/2005 10.158 10.239 72 12/31/2005 9.935 9.969 6 12/31/2006 10.239 10.508 113 12/31/2006 9.969 10.186 2 12/31/2007 10.508 10.821 26 12/31/2007 10.186 10.442 2 12/31/2008 10.821 10.892 147 12/31/2008 10.442 10.464 3 12/31/2009 10.892 10.727 51 12/31/2009 10.464 10.258 4 12/31/2010 10.727 10.542 161 12/31/2010 10.258 10.036 2 AZL Morgan Stanley Global Real Estate Fund 1.75% 12/31/2006 N/A 12.024 2 2.20% 12/31/2006 N/A 11.987 0 12/31/2007 12.024 10.788 3 12/31/2007 11.987 10.707 0 12/31/2008 10.788 5.742 2 12/31/2008 10.707 5.673 0 12/31/2009 5.742 7.910 3 12/31/2009 5.673 7.781 0 12/31/2010 7.910 9.395 2 12/31/2010 7.781 9.199 0 AZL Morgan Stanley Mid Cap Growth Fund 1.75% 12/31/2003 N/A 8.923 1 2.20% 12/31/2003 N/A 8.816 0 12/31/2004 8.923 10.629 3 12/31/2004 8.816 10.455 1 12/31/2005 10.629 12.278 10 12/31/2005 10.455 12.022 2 12/31/2006 12.278 13.176 4 12/31/2006 12.022 12.844 2 12/31/2007 13.176 15.819 10 12/31/2007 12.844 15.351 4 12/31/2008 15.819 8.002 10 12/31/2008 15.351 7.730 3 12/31/2009 8.002 12.398 10 12/31/2009 7.730 11.923 3 12/31/2010 12.398 16.142 10 12/31/2010 11.923 15.454 3 AZL S&P 500 Index Fund 1.75% 12/31/2007 N/A 8.178 1 2.20% 12/31/2007 N/A 8.118 0 12/31/2008 8.178 5.026 41 12/31/2008 8.118 4.967 2 12/31/2009 5.026 6.208 37 12/31/2009 4.967 6.107 2 12/31/2010 6.208 7.000 33 12/31/2010 6.107 6.855 2 AZL Schroder Emerging Markets Equity Fund – Class 1 1.75% 12/31/2007 N/A 13.622 1 2.20% 12/31/2007 N/A 13.581 0 12/31/2008 13.622 6.450 12 12/31/2008 13.581 6.401 4 12/31/2009 6.450 10.930 10 12/31/2009 6.401 10.799 4 12/31/2010 10.930 12.094 7 12/31/2010 10.799 11.896 4 AZL Schroder Emerging Markets Equity Fund – Class 2 1.75% 12/31/2006 N/A 10.447 1 2.20% 12/31/2006 N/A 10.415 1 12/31/2007 10.447 13.377 6 12/31/2007 10.415 13.276 1 12/31/2008 13.377 6.324 4 12/31/2008 13.276 6.248 1 12/31/2009 6.324 10.675 5 12/31/2009 6.248 10.500 2 12/31/2010 10.675 11.791 4 12/31/2010 10.500 11.545 2 AZL Small Cap Stock Index Fund 1.75% 12/31/2007 N/A 9.307 0 2.20% 12/31/2007 N/A 9.279 1 12/31/2008 9.307 6.316 19 12/31/2008 9.279 6.268 3 12/31/2009 6.316 7.748 14 12/31/2009 6.268 7.655 2 12/31/2010 7.748 9.554 15 12/31/2010 7.655 9.397 2 AZL Turner Quantitative Small Cap Growth Fund 1.75% 12/31/2005 N/A 11.099 1 2.20% 12/31/2005 N/A 11.065 0 12/31/2006 11.099 12.140 1 12/31/2006 11.065 12.049 0 12/31/2007 12.140 12.653 1 12/31/2007 12.049 12.502 0 12/31/2008 12.653 7.043 2 12/31/2008 12.502 6.928 0 12/31/2009 7.043 9.094 1 12/31/2009 6.928 8.905 0 12/31/2010 9.094 11.513 1 12/31/2010 8.905 11.223 0 BlackRock Global Allocation V.I. Fund 1.75% 12/31/2008 N/A 7.901 1 2.20% 12/31/2008 N/A 7.877 0 12/31/2009 7.901 9.388 1 12/31/2009 7.877 9.317 2 12/31/2010 9.388 10.125 3 12/31/2010 9.317 10.004 2 The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 Appendix A 60 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Columbia Variable Portfolio – Select Smaller-Cap Value Fund 1.75% 12/31/2003 N/A 20.268 1 2.20% 12/31/2003 N/A 19.914 1 12/31/2004 20.268 23.889 5 12/31/2004 19.914 23.366 1 12/31/2005 23.889 22.542 4 12/31/2005 23.366 21.949 0 12/31/2006 22.542 26.858 2 12/31/2006 21.949 26.035 0 12/31/2007 26.858 27.483 2 12/31/2007 26.035 26.521 0 12/31/2008 27.483 16.329 3 12/31/2008 26.521 15.686 0 12/31/2009 16.329 21.736 3 12/31/2009 15.686 20.787 0 12/31/2010 21.736 27.481 0 12/31/2010 20.787 26.162 0 Davis VA Financial Portfolio 1.75% 12/31/2003 N/A 12.407 1 2.20% 12/31/2003 N/A 12.190 1 12/31/2004 12.407 13.449 2 12/31/2004 12.190 13.155 1 12/31/2005 13.449 14.324 2 12/31/2005 13.155 13.948 1 12/31/2006 14.324 16.681 4 12/31/2006 13.948 16.170 1 12/31/2007 16.681 15.399 4 12/31/2007 16.170 14.860 1 12/31/2008 15.399 8.116 3 12/31/2008 14.860 7.797 1 12/31/2009 8.116 11.259 3 12/31/2009 7.797 10.768 1 12/31/2010 11.259 12.292 1 12/31/2010 10.768 11.702 1 Davis VA Value Portfolio 1.75% 12/31/2003 N/A 10.055 6 2.20% 12/31/2003 N/A 9.879 0 12/31/2004 10.055 11.098 10 12/31/2004 9.879 10.855 0 12/31/2005 11.098 11.936 10 12/31/2005 10.855 11.622 0 12/31/2006 11.936 13.489 9 12/31/2006 11.622 13.076 0 12/31/2007 13.489 13.868 8 12/31/2007 13.076 13.383 0 12/31/2008 13.868 8.132 5 12/31/2008 13.383 7.812 0 12/31/2009 8.132 10.481 4 12/31/2009 7.812 10.023 0 12/31/2010 10.481 11.614 2 12/31/2010 10.023 11.056 0 Franklin Global Real Estate Securities Fund 1.75% 12/31/2003 N/A 38.138 3 2.20% 12/31/2003 N/A 35.684 2 12/31/2004 38.138 49.536 4 12/31/2004 35.684 46.141 3 12/31/2005 49.536 55.368 6 12/31/2005 46.141 51.342 2 12/31/2006 55.368 65.767 7 12/31/2006 51.342 60.712 1 12/31/2007 65.767 51.273 4 12/31/2007 60.712 47.118 2 12/31/2008 51.273 29.109 3 12/31/2008 47.118 26.629 1 12/31/2009 29.109 34.156 3 12/31/2009 26.629 31.107 1 12/31/2010 34.156 40.693 2 12/31/2010 31.107 36.893 1 Franklin Growth and Income Securities Fund 1.75% 12/31/2003 N/A 28.902 6 2.20% 12/31/2003 N/A 27.043 0 12/31/2004 28.902 31.497 10 12/31/2004 27.043 29.338 1 12/31/2005 31.497 32.101 15 12/31/2005 29.338 29.766 2 12/31/2006 32.101 36.923 22 12/31/2006 29.766 34.085 2 12/31/2007 36.923 35.024 14 12/31/2007 34.085 32.186 2 12/31/2008 35.024 22.386 7 12/31/2008 32.186 20.479 1 12/31/2009 22.386 27.898 7 12/31/2009 20.479 25.407 1 12/31/2010 27.898 32.056 5 12/31/2010 25.407 29.063 1 Franklin High Income Securities Fund 1.75% 12/31/2003 N/A 20.244 67 2.20% 12/31/2003 N/A 18.942 0 12/31/2004 20.244 21.888 22 12/31/2004 18.942 20.388 0 12/31/2005 21.888 22.311 23 12/31/2005 20.388 20.688 0 12/31/2006 22.311 24.003 16 12/31/2006 20.688 22.158 1 12/31/2007 24.003 24.296 18 12/31/2007 22.158 22.327 1 12/31/2008 24.296 18.343 19 12/31/2008 22.327 16.780 1 12/31/2009 18.343 25.774 15 12/31/2009 16.780 23.473 0 12/31/2010 25.774 28.799 17 12/31/2010 23.473 26.110 0 The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 Appendix A 61 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Franklin Income Securities Fund 1.75% 12/31/2003 N/A 34.761 7 2.20% 12/31/2003 N/A 32.525 0 12/31/2004 34.761 38.982 20 12/31/2004 32.525 36.310 0 12/31/2005 38.982 39.009 22 12/31/2005 36.310 36.172 1 12/31/2006 39.009 45.415 26 12/31/2006 36.172 41.924 1 12/31/2007 45.415 46.414 35 12/31/2007 41.924 42.653 0 12/31/2008 46.414 32.194 27 12/31/2008 42.653 29.452 0 12/31/2009 32.194 42.988 26 12/31/2009 29.452 39.150 0 12/31/2010 42.988 47.677 25 12/31/2010 39.150 43.225 0 Franklin Large Cap Growth Securities Fund 1.75% 12/31/2003 N/A 17.110 2 2.20% 12/31/2003 N/A 16.530 0 12/31/2004 17.110 18.196 9 12/31/2004 16.530 17.499 0 12/31/2005 18.196 18.115 18 12/31/2005 17.499 17.343 1 12/31/2006 18.115 19.790 14 12/31/2006 17.343 18.862 1 12/31/2007 19.790 20.714 10 12/31/2007 18.862 19.654 1 12/31/2008 20.714 13.355 9 12/31/2008 19.654 12.614 1 12/31/2009 13.355 17.065 9 12/31/2009 12.614 16.047 1 12/31/2010 17.065 18.756 9 12/31/2010 16.047 17.557 1 Franklin Rising Dividends Securities Fund 1.75% 12/31/2003 N/A 29.045 8 2.20% 12/31/2003 N/A 27.526 0 12/31/2004 29.045 31.750 17 12/31/2004 27.526 29.954 2 12/31/2005 31.750 32.349 22 12/31/2005 29.954 30.383 1 12/31/2006 32.349 37.330 18 12/31/2006 30.383 34.904 1 12/31/2007 37.330 35.794 16 12/31/2007 34.904 33.316 1 12/31/2008 35.794 25.695 15 12/31/2008 33.316 23.809 0 12/31/2009 25.695 29.712 14 12/31/2009 23.809 27.407 0 12/31/2010 29.712 35.310 12 12/31/2010 27.407 32.425 0 Franklin Small Cap Value Securities Fund 1.75% 12/31/2003 N/A 12.356 3 2.20% 12/31/2003 N/A 12.044 0 12/31/2004 12.356 15.065 5 12/31/2004 12.044 14.620 1 12/31/2005 15.065 16.135 8 12/31/2005 14.620 15.588 1 12/31/2006 16.135 18.600 7 12/31/2006 15.588 17.888 1 12/31/2007 18.600 17.885 4 12/31/2007 17.888 17.123 2 12/31/2008 17.885 11.797 3 12/31/2008 17.123 11.244 1 12/31/2009 11.797 15.018 3 12/31/2009 11.244 14.249 1 12/31/2010 15.018 18.961 3 12/31/2010 14.249 17.910 1 Franklin Small-Mid Cap Growth Securities Fund 1.75% 12/31/2003 N/A 18.598 3 2.20% 12/31/2003 N/A 17.926 3 12/31/2004 18.598 20.413 5 12/31/2004 17.926 19.588 2 12/31/2005 20.413 21.081 6 12/31/2005 19.588 20.137 1 12/31/2006 21.081 22.571 4 12/31/2006 20.137 21.464 1 12/31/2007 22.571 24.729 4 12/31/2007 21.464 23.410 1 12/31/2008 24.729 14.010 3 12/31/2008 23.410 13.203 1 12/31/2009 14.010 19.817 3 12/31/2009 13.203 18.592 1 12/31/2010 19.817 24.914 3 12/31/2010 18.592 23.269 1 Franklin Templeton VIP Founding Funds Allocation Fund 1.75% 12/31/2007 N/A 9.230 0 2.20% 12/31/2007 N/A 9.210 0 12/31/2008 9.230 5.816 0 12/31/2008 9.210 5.777 0 12/31/2009 5.816 7.444 0 12/31/2009 5.777 7.361 0 12/31/2010 7.444 8.065 0 12/31/2010 7.361 7.939 0 Franklin U.S. Government Fund 1.75% 12/31/2003 N/A 22.629 2 2.20% 12/31/2003 N/A 21.173 0 12/31/2004 22.629 23.061 6 12/31/2004 21.173 21.480 2 12/31/2005 23.061 23.262 13 12/31/2005 21.480 21.570 3 12/31/2006 23.262 23.844 12 12/31/2006 21.570 22.011 2 12/31/2007 23.844 25.033 13 12/31/2007 22.011 23.004 3 12/31/2008 25.033 26.543 15 12/31/2008 23.004 24.283 3 12/31/2009 26.543 26.954 9 12/31/2009 24.283 24.548 1 12/31/2010 26.954 27.958 11 12/31/2010 24.548 25.348 1 The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 Appendix A 62 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Jennison Portffolio 1.75% 12/31/2010 N/A 10.426 0 2.20% 12/31/2010 N/A 10.394 0 Mutual Global Discovery Securities Fund 1.75% 12/31/2003 N/A 16.459 9 2.20% 12/31/2003 N/A 15.938 0 12/31/2004 16.459 19.173 16 12/31/2004 15.938 18.482 2 12/31/2005 19.173 21.908 25 12/31/2005 18.482 21.024 3 12/31/2006 21.908 26.548 36 12/31/2006 21.024 25.352 3 12/31/2007 26.548 29.261 72 12/31/2007 25.352 27.816 3 12/31/2008 29.261 20.618 53 12/31/2008 27.816 19.512 2 12/31/2009 20.618 25.048 58 12/31/2009 19.512 23.598 2 12/31/2010 25.048 27.627 34 12/31/2010 23.598 25.911 1 Mutual Shares Securities Fund 1.75% 12/31/2003 N/A 16.515 10 2.20% 12/31/2003 N/A 15.992 0 12/31/2004 16.515 18.318 23 12/31/2004 15.992 17.659 2 12/31/2005 18.318 19.950 37 12/31/2005 17.659 19.146 2 12/31/2006 19.950 23.264 60 12/31/2006 19.146 22.226 2 12/31/2007 23.264 23.709 64 12/31/2007 22.226 22.548 1 12/31/2008 23.709 14.692 61 12/31/2008 22.548 13.910 1 12/31/2009 14.692 18.241 55 12/31/2009 13.910 17.193 1 12/31/2010 18.241 19.981 33 12/31/2010 17.193 18.748 1 Oppenheimer Global Securities Fund/VA 1.75% 12/31/2003 N/A 9.615 5 2.20% 12/31/2003 N/A 9.447 1 12/31/2004 9.615 11.258 5 12/31/2004 9.447 11.012 1 12/31/2005 11.258 12.646 4 12/31/2005 11.012 12.314 0 12/31/2006 12.646 14.626 4 12/31/2006 12.314 14.178 0 12/31/2007 14.626 15.279 3 12/31/2007 14.178 14.744 0 12/31/2008 15.279 8.980 3 12/31/2008 14.744 8.626 0 12/31/2009 8.980 12.334 2 12/31/2009 8.626 11.795 0 12/31/2010 12.334 14.054 2 12/31/2010 11.795 13.380 0 Oppenheimer High Income Fund/VA 1.75% 12/31/2003 N/A 11.120 1 2.20% 12/31/2003 N/A 10.926 0 12/31/2004 11.120 11.906 3 12/31/2004 10.926 11.645 1 12/31/2005 11.906 11.971 3 12/31/2005 11.645 11.656 1 12/31/2006 11.971 12.872 2 12/31/2006 11.656 12.478 1 12/31/2007 12.872 12.635 1 12/31/2007 12.478 12.192 1 12/31/2008 12.635 2.648 1 12/31/2008 12.192 2.544 1 12/31/2009 2.648 3.261 1 12/31/2009 2.544 3.118 1 12/31/2010 3.261 3.679 1 12/31/2010 3.118 3.502 0 Oppenheimer Main Street Fund/VA 1.75% 12/31/2003 N/A 8.236 5 2.20% 12/31/2003 N/A 8.092 2 12/31/2004 8.236 8.858 12 12/31/2004 8.092 8.664 4 12/31/2005 8.858 9.225 12 12/31/2005 8.664 8.982 3 12/31/2006 9.225 10.427 11 12/31/2006 8.982 10.108 2 12/31/2007 10.427 10.698 10 12/31/2007 10.108 10.324 2 12/31/2008 10.698 6.468 4 12/31/2008 10.324 6.214 2 12/31/2009 6.468 8.154 4 12/31/2009 6.214 7.798 2 12/31/2010 8.154 9.303 2 12/31/2010 7.798 8.857 2 PIMCO Eqs Pathfinder Portfolio 1.75% 12/31/2010 N/A 10.333 3 2.20% 12/31/2010 N/A 10.302 0 PIMCO VIT All Asset Portfolio 1.75% 12/31/2004 N/A 11.850 1 2.20% 12/31/2004 N/A 11.814 3 12/31/2005 11.850 12.370 5 12/31/2005 11.814 12.278 2 12/31/2006 12.370 12.723 5 12/31/2006 12.278 12.571 1 12/31/2007 12.723 13.542 4 12/31/2007 12.571 13.320 1 12/31/2008 13.542 11.198 4 12/31/2008 13.320 10.965 1 12/31/2009 11.198 13.378 5 12/31/2009 10.965 13.041 3 12/31/2010 13.378 14.867 11 12/31/2010 13.041 14.427 3 The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 Appendix A 63 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period PIMCO VIT CommodityRealReturn Strategy Portfolio 1.75% 12/31/2005 N/A 11.011 11 2.20% 12/31/2005 N/A 10.977 0 12/31/2006 11.011 10.485 16 12/31/2006 10.977 10.406 0 12/31/2007 10.485 12.696 19 12/31/2007 10.406 12.544 0 12/31/2008 12.696 7.012 19 12/31/2008 12.544 6.897 1 12/31/2009 7.012 9.752 18 12/31/2009 6.897 9.549 0 12/31/2010 9.752 11.933 1 12/31/2010 9.549 11.632 1 PIMCO VIT Emerging Markets Bond Portfolio 1.75% 12/31/2005 N/A 10.902 4 2.20% 12/31/2005 N/A 10.869 0 12/31/2006 10.902 11.707 11 12/31/2006 10.869 11.619 0 12/31/2007 11.707 12.172 10 12/31/2007 11.619 12.027 0 12/31/2008 12.172 10.215 10 12/31/2008 12.027 10.047 0 12/31/2009 10.215 13.108 10 12/31/2009 10.047 12.835 0 12/31/2010 13.108 14.448 2 12/31/2010 12.835 14.084 0 PIMCO VIT Global Bond Portfolio (Unhedged) 1.75% 12/31/2005 N/A 9.327 0 2.20% 12/31/2005 N/A 9.299 0 12/31/2006 9.327 9.592 16 12/31/2006 9.299 9.520 0 12/31/2007 9.592 10.343 12 12/31/2007 9.520 10.219 0 12/31/2008 10.343 10.077 1 12/31/2008 10.219 9.912 1 12/31/2009 10.077 11.572 1 12/31/2009 9.912 11.331 0 12/31/2010 11.572 12.698 9 12/31/2010 11.331 12.377 0 PIMCO VIT High Yield Portfolio 1.75% 12/31/2003 N/A 11.157 1 2.20% 12/31/2003 N/A 10.962 0 12/31/2004 11.157 12.011 109 12/31/2004 10.962 11.748 1 12/31/2005 12.011 12.291 120 12/31/2005 11.748 11.968 1 12/31/2006 12.291 13.178 64 12/31/2006 11.968 12.774 1 12/31/2007 13.178 13.402 73 12/31/2007 12.774 12.933 1 12/31/2008 13.402 10.069 55 12/31/2008 12.933 9.673 0 12/31/2009 10.069 13.895 107 12/31/2009 9.673 13.288 0 12/31/2010 13.895 15.634 15 12/31/2010 13.288 14.884 1 PIMCO VIT Real Return Portfolio 1.75% 12/31/2003 N/A 10.491 12 2.20% 12/31/2003 N/A 10.460 0 12/31/2004 10.491 11.228 17 12/31/2004 10.460 11.144 2 12/31/2005 11.228 11.266 130 12/31/2005 11.144 11.131 4 12/31/2006 11.266 11.150 81 12/31/2006 11.131 10.967 3 12/31/2007 11.150 12.124 74 12/31/2007 10.967 11.872 3 12/31/2008 12.124 11.073 66 12/31/2008 11.872 10.794 2 12/31/2009 11.073 12.882 63 12/31/2009 10.794 12.501 2 12/31/2010 12.882 13.685 27 12/31/2010 12.501 13.221 1 PIMCO VIT Total Return Portfolio 1.75% 12/31/2003 N/A 12.542 6 2.20% 12/31/2003 N/A 12.322 8 12/31/2004 12.542 12.926 12 12/31/2004 12.322 12.643 6 12/31/2005 12.926 13.014 24 12/31/2005 12.643 12.672 6 12/31/2006 13.014 13.282 75 12/31/2006 12.672 12.875 4 12/31/2007 13.282 14.193 74 12/31/2007 12.875 13.696 3 12/31/2008 14.193 14.616 62 12/31/2008 13.696 14.041 3 12/31/2009 14.616 16.384 79 12/31/2009 14.041 15.668 3 12/31/2010 16.384 17.406 51 12/31/2010 15.668 16.571 2 The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 Appendix A 64 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period SP International Growth Portfolio 1.75% 12/31/2003 N/A 5.538 0 2.20% 12/31/2003 N/A 5.462 1 12/31/2004 5.538 6.319 0 12/31/2004 5.462 6.204 1 12/31/2005 6.319 7.190 0 12/31/2005 6.204 7.028 1 12/31/2006 7.190 8.491 0 12/31/2006 7.028 8.263 1 12/31/2007 8.491 9.938 0 12/31/2007 8.263 9.628 1 12/31/2008 9.938 4.835 0 12/31/2008 9.628 4.663 1 12/31/2009 4.835 6.483 0 12/31/2009 4.663 6.224 1 12/31/2010 6.483 7.250 0 12/31/2010 6.224 6.929 0 Templeton Foreign Securities Fund 1.75% 12/31/2003 N/A 18.092 3 2.20% 12/31/2003 N/A 17.146 0 12/31/2004 18.092 21.132 5 12/31/2004 17.146 19.937 0 12/31/2005 21.132 22.942 12 12/31/2005 19.937 21.547 0 12/31/2006 22.942 27.437 23 12/31/2006 21.547 25.653 1 12/31/2007 27.437 31.214 31 12/31/2007 25.653 29.054 1 12/31/2008 31.214 18.331 30 12/31/2008 29.054 16.985 1 12/31/2009 18.331 24.739 25 12/31/2009 16.985 22.820 1 12/31/2010 24.739 26.419 12 12/31/2010 22.820 24.260 0 Templeton Global Bond Securities Fund 1.75% 12/31/2007 N/A 31.888 1 2.20% 12/31/2007 N/A 29.372 0 12/31/2008 31.888 33.359 2 12/31/2008 29.372 30.588 0 12/31/2009 33.359 39.002 3 12/31/2009 30.588 35.602 0 12/31/2010 39.002 43.962 7 12/31/2010 35.602 39.950 0 Templeton Growth Securities Fund 1.75% 12/31/2003 N/A 19.406 1 2.20% 12/31/2003 N/A 18.568 0 12/31/2004 19.406 22.166 10 12/31/2004 18.568 21.114 1 12/31/2005 22.166 23.756 14 12/31/2005 21.114 22.527 2 12/31/2006 23.756 28.528 29 12/31/2006 22.527 26.931 3 12/31/2007 28.528 28.746 34 12/31/2007 26.931 27.015 3 12/31/2008 28.746 16.345 30 12/31/2008 27.015 15.291 2 12/31/2009 16.345 21.094 29 12/31/2009 15.291 19.645 2 12/31/2010 21.094 22.332 15 12/31/2010 19.645 20.705 1 APPENDIX B – GMIB VALUE CALCULATION EXAMPLES · You purchase a Contract with an initial Purchase Payment of $100,000. You make no additional Purchase Payments and are the only Owner. · You take a partial withdrawal of $20,000 in the tenth Contract Year when the Contract Value (on the date of but before the partial withdrawal) is $160,000. The withdrawal charge on the initial Purchase Payment has expired so there is no withdrawal charge on this partial withdrawal. You take no other partial withdrawals. · The Contract Value on the tenth Contract Anniversary is $140,000. Total Purchase Payments: Reduced proportionately by the percentage of Contract Value withdrawn: ($20,000 / $160,000) 0.125 x $100,000 – 12,500 Traditional GMIB value as of the tenth Contract Anniversary: $ 87,500 The Traditional GMIB value is less than the Contract Value and, therefore, the GMIB would not be available. However, fixed Traditional Annuity Payments based on the $140,000 Contract Value would be available. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 Appendix A & B 65 APPENDIX C – DEATH BENEFIT CALCULATION EXAMPLES · You purchased a Contract with an initial Purchase Payment of $100,000. You are the only Owner and are age 69 or younger on the Issue Date. You make no additional Purchase Payments. · The MAV on the ninth Contract Anniversary is $180,000. · You take a partial withdrawal of $20,000 in the tenth Contract Year when the Contract Value on the date of (but before the partial withdrawal) is $160,000. The withdrawal charge period on the initial Purchase Payment has expired so there is no withdrawal charge on this partial withdrawal. You take no other partial withdrawals. · The Contract Value on the tenth Contract Anniversary is $140,000. NOTE: We calculate the 3% AIA and MAV only for Contracts with Enhanced GMDB. The M&E charges are higher for Contracts with Enhanced GMDB or Earnings Protection GMDB than for Contracts with Traditional GMDB. If the differences in these charges were reflected above, the Contract Values would be lower for Contracts with Enhanced GMDB or Earnings Protection GMDB than for Contracts with Traditional GMDB. If you selected Traditional GMDB: We calculate the death benefit on the tenth Contract Anniversary as the greater of: 1) Contract Value…………… 2) The Traditional GMDB value: Total Purchase Payments received…………… Reduced proportionately by the percentage of Contract Value withdrawn: ($20,000 / $160,000) 0.125 x $100,000 …………… – 12,500 Therefore, the death benefit payable as of the tenth Contract Anniversary is the $140,000 Contract Value. If you selected Enhanced GMDB: We calculate the death benefit on the tenth Contract Anniversary as the greater of: 1) Contract Value…………… 2) The 3% AIA: Initial Purchase Payment………….…………… Increased by 3% on the first Contract Aniversary…………… x 1.03 Increased by 3% on the second Contract Aniversary……….…………… x 1.03 Increased by 3% on the third Contract Aniversary…………… x 1.03 On the ninth Contract Anniversary the 3% AIA is…………… Reduced proportionately by the percentage of Contract Value withdrawn: ($20,000 / $160,000) 0.125 x $130,477.32 …………… – 16,309.66 Increased by 3% on the tenth Contract Anniversary…………… x 1.03 Verifying that the 3% AIA is within the maximum limit: 1.5 times Purchase Payments: 1.5 x $100,000 …………… Reduced proportionately by the percentage of Contract Value withdrawn: ($20,000 / $160,000) 0.125 x $150,000 …………… – 18,750 The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 Appendix C 66 3) The MAV: The MAV on the ninth Contract Anniversary……………. Reduced proportionately by the percentage of Contract Value withdrawn: ($20,000 / $160,000) 0.125 x $180,000 …………… – 22,500 Therefore, the death benefit payable as of the tenth Contract Anniversary is the $157,500 MAV. If you selected Earnings Protection GMDB: We calculate the death benefit on the tenth Contract Anniversary as the greater of: 1) Contract Value…………… 2) Total Payments: Total Purchase Payments received…………… Less adjusted partial withdrawals calculated as (PW x DB) / CV: ($20,000 x $160,000) / $160,000 $20,000 x 1 …………… – 20,000 3) CV Plus: Contract Value…………… Plus 50% of the lesser of (a) or (b). (a) Contract Vaue minus total Purchase Payments: $140,000 – $100,000 .……… (b)Three times your total Purchase Payments received in the first two Contract Years: 3 x $100,000…………… (a) is less than (b), so 50% of (a) 0.50 x $40,000 …………… + 20,000 Therefore, the death benefit payable as of the tenth Contract Anniversary is the $160,lus. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 Appendix C 67 FOR SERVICE OR MORE INFORMATION You can review and copy information about us, the Separate Account, the prospectus and the SAI at the SEC’s Public Reference Room in Washington, D.C. You may obtain information about the operation of the Public Reference Room by calling (202) 551-8090. The SEC also maintains a website (http://www.sec.gov). The prospectus, the SAI and other information about the Contract are available on the EDGAR database on the SEC’s website. If you do not have access to the website, you can get copies of information from the website upon payment of a duplication fee by writing to: Public Reference Section of the Commission treet, NE Washington, DC 20549 You can contact us at: Allianz Life Insurance Company of North America 5701 Golden Hills Drive Minneapolis, MN 55416 (800) 624-0197 If you need service (such as changes in Contract information, information on Contract Values, requesting a withdrawal or transfer, changing your allocation instructions, etc.), please contact our Service Center: Allianz Life Insurance Company of North America P.O. Box 561 Minneapolis, MN 55440-0561 (800) 624-0197 If you are sending us a check for an additional Purchase Payment, please mail it to the following address as appropriate. Checks for additional Purchase Payments Regular Mail Overnight, certified or registered mail Allianz Life Insurance Company of North America Wells Fargo LBX Services NW 5989 NW 5989 Allianz P.O. Box 1450 1350 Energy Lane, Suite 200 Minneapolis, MN 55485-5989 St. Paul, MN 55108-5254 NOTE: Checks for additional Purchase Payments you send to the wrong address are forwarded to the address listed above for overnight, certified or registered mail, which may delay processing. The Valuemark® IV Variable Annuity Contract Prospectus – May 1, 2011 68 PART B – SAI STATEMENT OF ADDITIONAL INFORMATION VALUEMARK® IV INDIVIDUAL FLEXIBLE PURCHASE PAYMENT VARIABLE DEFERRED ANNUITY CONTRACT ISSUED BY ALLIANZ LIFE® VARIABLE ACCOUNT B (THE SEPARATE ACCOUNT) AND ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA (ALLIANZ LIFE, WE , US, OUR) MAY 1, 2011 This is not a prospectus. This Statement of Additional Information (SAI) should be read in conjunction with the prospectus for the Contract, which is dated the same date as this SAI. Definitions of capitalized terms can be found in the glossary in the prospectus. The prospectus is incorporated in this SAI by reference. The prospectus for the Contract concisely sets forth information that a prospective investor ought to know before investing. For a copy of the Contract’s prospectus, call or write us at: Allianz Life Insurance Company of North America 5701 Golden Hills Drive Minneapolis, MN 55416 (800) 624-0197 TABLE OF CONTENTS Allianz Life…………… 2 Experts…………….…… 2 Legal Opinions……………. 2 Distributor…………….………. 2 Reduction or Elimination of the Withdrawal Charge…………… 3 Federal Tax Status…………….… 3 General…………… 3 Diversification…………….……. 4 Owner Control……………. 5 Contracts Owned by Non-Individuals…………… 5 Income Tax Withholding…………… 5 Required Distributions…………… 5 Qualified Contracts…………… 6 Annuity Provisions…………… 7 Annuity Units/Calculating Annuity Payments…………….…. 7 Mortality and Expense Risk Guarantee……………. 7 Information on Original Contracts…………….……. 8 Financial Statements……………. 10 Appendix – Condensed Financial Information…………… 11 VM4SAI- 0511 The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 1 ALLIANZ LIFE Allianz Life is a stock life insurance company organized under the laws of the state of Minnesota in 1896. We are a subsidiary of Allianz of America, Inc. (AZOA), a financial holding company. AZOA is a subsidiary of Allianz SE, a provider of integrated financial services. Allianz SE is headquartered in Munich, Germany, and has sales outlets throughout the world. We offer fixed and variable annuities and individual life insurance. Allianz Life does not have a separate custodian for the assets owned through the Separate Account. Most mutual fund shares are not in certificated form, and as such, Allianz Life in effect acts as self custodian for the non-certificated shares we own through the Separate Account. EXPERTS The financial statements of Allianz Life Variable Account B as of and for the year or period ended December 31, 2010 (including the statements of changes in net assets for each of the years or periods in the two year period then ended and the financial highlights for each of the periods presented) and the consolidated financial statements and supplemental schedules of Allianz Life Insurance Company of North America as of December 31, 2010 and 2009 and for each of the years in the three-year period ended December 31, 2010, are included in Part C of the Registration Statement in reliance upon the report of KPMG LLP, independent registered public accounting firm, also included in Part C, and upon the authority of said firm as experts in accounting and auditing. The audit report covering the December 31, 2010 financial statements and supplemental schedules of Allianz Life Insurance Company of North America refers to a change in the method of evaluating other-than-temporary impairments of fixed maturity securities due to the adoption of accounting requirements issued by the Financial Statement Standards Board (FASB), as of January 1, 2009. The principal business address of KPMG LLP is 4200 Wells Fargo Center, 90 South Seventh Street, Minneapolis, MN. LEGAL OPINIONS Stewart D. Gregg, Senior Securities Counsel of Allianz Life, has provided legal advice on certain matters in connection with the issuance of the Contracts. DISTRIBUTOR Allianz Life Financial Services, LLC (Allianz Life Financial (previously USAllianz Investor Services, LLC)), a wholly owned subsidiary of Allianz Life Insurance Company of North America, acts as the distributor. Allianz Life Financial does not sell the Contracts on a retail basis. Rather, Allianz Life Financial enters into selling agreements with other third-party broker/dealers registered under the Securities Exchange Act of 1934 (selling firms) for the sale of the Contracts. We pay commissions for sales of the Contracts. Allianz Life Financial passes through most of the commissions it receives to selling firms for their sales. Allianz Life Financial received sales compensation with respect to the Contracts issued under Allianz Life Variable Account B in the following amounts during the last three calendar years: Calendar Year Aggregate Amount of Commissions Paid to Allianz Life Financial Aggregate Amount of Commissions Retained by Allianz Life Financial After Payments to Selling Firms 2008 $198,319,091.42 $0 2009 $169,464,504.26 $0 2010 $220,761,073.60 $0 We may fund Allianz Life Financial’s operating and other expenses including: overhead; legal and accounting fees; registered representative training; deferred compensation and insurance benefits for registered representatives; compensation for the Allianz Life Financial management team; and other expenses associated with the Contracts. We also pay for Allianz Life Financial’s operating and other expenses, including overhead, legal and accounting fees. As described above, Allianz Life Financial sells its Contracts primarily through “wholesaling,” in which Allianz Life Financial sells contracts through a large group of mostly non-affiliated broker/dealer firms. Currently, Allianz Life Financial has agreements with approximately 975 retail broker/dealers to sell its contracts. All of the broker/dealer firms except one are non-affiliated. As described in the prospectus, Allianz Life Financial may pay marketing support payments to certain of these firms for providing marketing support services in the sale of the contracts. Currently, Allianz Life Financial makes marketing support payments to approximately 46 firms. These payments vary in amount. In 2010, the five firms receiving the largest payments, ranging from $484,593 to $3,290,452, are listed below. Marketing support payments may also be made to managers of Investment Options or their affiliates for providing Investment Option information and marketing support. The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 2 Firm Name Cetera Financial Group LPL Financial Network National Planning Holdings The Advisor Group Wells Fargo Network REDUCTION OR ELIMINATION OF THE WITHDRAWAL CHARGE We may reduce or eliminate the amount of the withdrawal charge on the Contracts when Contract sales are made to individuals or to a group of individuals in a manner that results in savings of sales expenses. We determine the entitlement to a reduction of the withdrawal charge after examination of the following factors: · the size of the group; · the total amount of Purchase Payments expected to be received from the group; · the nature of the group for which the Contracts are purchased, and the persistency expected in that group (for example, the expectation that the Owners continue to hold the Contracts for a certain period of time); · the purpose for which the Contracts are purchased and whether that purpose makes it likely that expenses are reduced; and · any other circumstances which we believe to be relevant to determining whether reduced sales or administrative expenses may be expected. None of these reductions are contractually guaranteed. We may eliminate the withdrawal charge when the Contracts are issued to an officer, director or employee of Allianz Life or any of its affiliates. We may reduce or eliminate the withdrawal charge when the Contract is sold by a registered representative appointed with Allianz Life to any members of his or her immediate family and the commission is waived. In no event is any reduction or elimination of the withdrawal charge permitted where the reduction or elimination is unfairly discriminatory to any person. FEDERAL TAX STATUS NOTE: The following description is based upon our understanding of current federal income tax law applicable to annuities in general. We cannot predict the probability that any changes in such laws will be made. Purchasers are cautioned to seek competent tax advice regarding the possibility of such changes. We do not guarantee the tax status of the Contracts. Purchasers bear the complete risk that the Contracts may not be treated as “annuity contracts” under federal income tax laws. It should be further understood that the following discussion is not exhaustive and that special rules not described herein may be applicable in certain situations. Moreover, no attempt has been made to consider any applicable state or other tax laws. General Section 72 of the Internal Revenue Code of 1986, as amended (the Code) governs taxation of annuities in general. An Owner is generally not taxed on increases in the value of a Contract until distribution occurs, either in the form of a lump sum payment or as Annuity Payments. For a lump sum payment received as a full withdrawal (total redemption) or death benefit, the recipient is taxed on the portion of the payment that exceeds the cost basis of the Contract (your investment). For Non-Qualified Contracts, this cost basis is generally the Purchase Payments, while for Qualified Contracts there may be no cost basis. The taxable portion of the lump sum payment is taxed at ordinary income tax rates. A partial withdrawal results in tax on any gain in the Contract (for example, the difference, if any, between the Contract Value immediately before the withdrawal, unreduced by any charges, and the Contract’s cash basis). Lump sum withdrawals, whether partial or full, may also be subject to a federal penalty tax equal to 10% of the taxable amount. The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 3 For Annuity Payments, the portion of each payment included in income equals the excess of the payment over the exclusion amount. The exclusion amount for Annuity Payments based on a variable Annuity Option is determined by dividing the investment in the Contract (adjusted for any period certain or refund guarantee) by the number of years over which the annuity is expected to be paid (which is determined by Treasury Regulations). The exclusion amount for Annuity Payments based on a fixed Annuity Option is determined by multiplying the Annuity Payment by the ratio that the investment in the Contract (adjusted for any period certain or refund guarantee) bears to the expected return under the Contract. Annuity Payments received after the investment in the Contract has been recovered (for example, when the total of the excludable amounts equal the investment in the Contract) are fully taxable. The taxable portion of an Annuity Payment is taxed at ordinary income tax rates. For certain types of Qualified Contracts there may be no cost basis in the Contract within the meaning of Section 72 of the Code. Owners, Annuitants and Beneficiaries under the Contracts should seek competent financial advice about the tax consequences of any distributions. We are taxed as a life insurance company under the Code. For federal income tax purposes, the Separate Account is not a separate entity from us, and its operations form a part of Allianz Life. Although the likelihood of legislative changes is uncertain, there is always the possibility that the tax treatment of the Contract could change by legislation or otherwise. Consult a tax adviser with respect to legislative developments and their effect on the Contract. We have the right to modify the Contract in response to legislative changes that could otherwise diminish the favorable tax treatment that annuity Owners currently receive. We make no guarantee regarding the tax status of any contract and do not intend the above discussion as tax advice. Diversification Section 817(h) of the Code imposes certain diversification standards on the underlying assets of variable annuity contracts. The Code provides that a variable annuity contract will not be treated as an annuity contract for any period (and any subsequent period) for which the investments are not adequately diversified in accordance with regulations prescribed by the United States Treasury Department (Treasury Department). Disqualification of the Contract as an annuity contract would result in the imposition of federal income tax to the Owner with respect to earnings allocable to the Contract before the receipt of Annuity Payments under the Contract. The Code contains a safe harbor provision which provides that annuity contracts, such as the Contract, meet the diversification requirements if, as of the end of each quarter, the underlying assets meet the diversification standards for a regulated investment company and no more than 55% of the total assets consist of cash, cash items, U.S. government securities and securities of other regulated investment companies. On March 2, 1989, the Treasury Department issued regulations (Treas. Reg. 1.817-5) which established diversification requirements for the Investment Options underlying variable contracts such as the Contract. The regulations amplify the diversification requirements for variable contracts set forth in the Code and provide an alternative to the safe harbor provision described above. Under these regulations, an Investment Option will be deemed adequately diversified if: · no more than 55% of the value of the total assets of the Investment Option is represented by any one investment; · no more than 70% of the value of the total assets of the Investment Option is represented by any two investments; · no more than 80% of the value of the total assets of the Investment Option is represented by any three investments; and · no more than 90% of the value of the total assets of the Investment Option is represented by any four investments. The Code provides that for purposes of determining whether or not the diversification standards imposed on the underlying assets of variable contracts by Section 817(h) of the Code have been met, “each United States government agency or instrumentality shall be treated as a separate issuer.” We intend that all Investment Options underlying the Contracts be managed by the investment advisers in such a manner as to comply with these diversification requirements. The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 4 Owner Control The Treasury Department has indicated that the diversification regulations do not provide guidance regarding the circumstances in which Owner control of the investments of the Separate Account cause the Owner to be treated as the owner of the assets of the Separate Account, thereby resulting in the loss of favorable tax treatment for the Contract. In certain circumstances, owners of variable annuity contracts have been considered for federal income tax purposes to be the owners of the assets of the separate account, supporting their contracts due to their ability to exercise investment control over those assets. When this is the case, the contract owners have been currently taxed on income and gains attributable to the variable account assets. There is little guidance in this area, and some features of our Contracts, such as the flexibility of an Owner to allocate Purchase Payments and transfer amounts among the investment divisions of the Separate Account, have not been explicitly addressed in published rulings. While we believe that the Contracts do not give Owners investment control over Separate Account assets, we reserve the right to modify the Contracts as necessary to prevent an Owner from being treated as the owner of the Separate Account assets supporting the Contract. Contracts Owned by Non-Individuals Under Section 72(u) of the Code, the investment earnings on Purchase Payments for the Contracts are taxed currently to the Owner if the Owner is a non-individual, for example, a corporation or certain other entities. Such Contracts generally are not treated as annuities for federal income tax purposes. However, this treatment is not applied to Contracts held by a trust or other entity as an agent for an individual or to Contracts held by qualified retirement plans. Purchasers should consult a tax adviser before purchasing a Contract to be owned by a non-individual. Income Tax Withholding All distributions or the portion thereof which is included in the gross income of the Owner are subject to federal income tax withholding. Generally, amounts are withheld from periodic payments at the same rate as wages and at the rate of 10% from non-periodic payments. However, the Owner, in most cases, may elect not to have taxes withheld or to have withholding done at a different rate. Certain distributions from retirement plans qualified under Section 401 of the Code, which are not directly rolled over to another eligible retirement plan or individual retirement account or Individual Retirement Annuity, are subject to a mandatory 20% withholding for federal income tax. The 20% withholding requirement generally does not apply to: · a series of substantially equal payments made at least annually for the life or life expectancy of the participant or joint and last survivor expectancy of the participant and a designated Beneficiary, or for a specified period of ten years or more; or · distributions which are required minimum distributions; or · the portion of the distributions not included in gross income (for example, returns of after-tax contributions); or · hardship withdrawals. Participants should consult a tax adviser regarding withholding requirements. Required Distributions In order to be treated as an annuity contract for federal income tax purposes, Section 72(s) of the Code requires any non-qualified contract to contain certain provisions specifying how your interest in the contract is distributed in the event of the death of an owner. Specifically, with regard to this Contract, Section 72(s) requires that: · if any Owner dies on or after the Income Date, but before the time the entire interest in the Contract has been distributed, the entire interest in the Contract is distributed at least as rapidly as under the method of distribution being used as of the date of such Owner’s death; and · if any Owner dies before the Income Date, the entire interest in the Contract is distributed within five years after the date of such Owner’s death. These requirements are considered satisfied as to any portion of an Owner’s interest which is payable to or for the benefit of a designated Beneficiary and which is distributed over the life of such designated Beneficiary or over a period not extending beyond the life expectancy of that Beneficiary, provided that such distributions begin within one year of the Owner’s death. The designated Beneficiary refers to an individual designated by the Owner as a Beneficiary and to whom ownership of the Contract passes by reason of death. However, if the designated Beneficiary is the surviving spouse of the deceased Owner, the Contract may be continued with the surviving spouse as the new Owner. If the Owner is a non-individual, then the death or change of an Annuitant is treated as the death of the Owner. The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 5 Non-Qualified Contracts contain provisions that are intended to comply with these Code requirements. Other rules may apply to Qualified Contracts. Qualified Contracts The Contract is designed to be used under various types of qualified plans. Because of the minimum Purchase Payment requirements, these Contracts may not be appropriate for some periodic payment retirement plans. Taxation of participants in each Qualified Contract varies with the type of plan and terms and conditions of each specific plan. Owners, Annuitants and Beneficiaries are cautioned that benefits under a Qualified Contract may be subject to the terms and conditions of the plan regardless of the terms and conditions of the Contracts issued pursuant to the plan. Some retirement plans are subject to distribution and other requirements that are not incorporated into our administrative procedures. We are not bound by the terms and conditions of such plans to the extent such terms conflict with the terms of a Contract, unless we specifically consent to be bound. Owners, participants and Beneficiaries are responsible for determining that contributions, distributions and other transactions with respect to the Contracts comply with applicable law. General descriptions of the types of qualified plans with which the Contracts may be used can be found in the prospectus. Such descriptions are not exhaustive and are for general informational purposes only. The tax rules regarding qualified plans are very complex and have differing applications, depending on individual facts and circumstances. Each purchaser should obtain competent tax advice before purchasing a Contract issued under a qualified plan. On July 6, 1983, the Supreme Court decided in Arizona Governing Committee v. Norris that optional annuity benefits provided under an employer’s deferred compensation plan could not, under Title VII of the Civil Rights Act of 1964, vary between men and women. The Contracts sold by us in connection with qualified plans may utilize annuity tables that do not differentiate on the basis of sex. Qualified plans include special provisions restricting Contract provisions that may otherwise be available and described in this SAI. Generally, Contracts issued pursuant to qualified plans are not transferable except upon withdrawal or annuitization. Various penalty and excise taxes may apply to contributions or distributions made in violation of applicable limitations. Furthermore, certain withdrawal penalties and restrictions may apply to withdrawals from Qualified Contracts. Many withdrawals from Qualified Contracts can be rolled over to an IRA or another qualified retirement plan. If you receive a withdrawal from a Qualified Contract that could be rolled over and you do not elect to make a direct rollover of that amount to an IRA or qualified plan, by law 20% of the taxable amount must be withheld by us for taxes. In situations where this mandatory tax withholding does not apply, other tax amounts may be withheld unless you elect out of the withholding. You may request more detailed information about income tax withholding at the time of a withdrawal. For more information, see prospectus section 7, Taxes – Distributions – Qualified Contracts. Pension and Profit-Sharing Plans. Sections 401(a) and 401(k) of the Code permit employers, including self-employed individuals, to establish various types of retirement plans for employees. These retirement plans may permit the purchase of the Contracts to provide benefits under the plan. Contributions to the plan for the benefit of employees are not included in the gross income of the employee until distributed from the plan. The tax consequences to participants may vary, depending upon the particular plan design. However, the Code places limitations and restrictions on all plans, including on such items as: amount of allowable contributions; form, manner and timing of distributions; transferability of benefits; vesting and nonforfeitability of interests; nondiscrimination in eligibility and participation; and the tax treatment of distributions and withdrawals. Participant loans are not allowed under the Contracts purchased in connection with these plans.For more information, see prospectus section 7, Taxes – Qualified Contracts. Purchasers of Contracts for use with pension or profit-sharing plans should obtain competent tax advice as to the tax treatment and suitability of such an investment. We may choose not to allow pension or profit-sharing plans to purchase this Contract. The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 6 ANNUITY PROVISIONS We base Traditional Annuity Payments upon the following: · Whether you request fixed payments, variable payments, or a combination of both fixed and variable Traditional Annuity Payments. · The adjusted Contract Value on the Income Date. · The Annuity Option you select. · The age of the Annuitant and any joint Annuitant. · The sex of the Annuitant and any joint Annuitant where allowed. We guarantee fixed Traditional Annuity Payments as to dollar amount and the amount does not vary with the investment experience of an Investment Option. If you request fixed Traditional Annuity Payments, the amount of adjusted Contract Value that you apply to fixed Annuity Payments is placed in our general account and does not participate in the investment experience of the Investment Options. Variable payments are not predetermined as to dollar amount and vary in amount with the investment experience of the Investment Option(s) you select. We use Annuity Units to determine the amount of any variable Traditional Annuity Payments you elect to receive. Annuity Units/Calculating Variable Annuity Payments The first variable Traditional Annuity Payment is equal to the amount of adjusted Contract Value you are applying to variable Traditional Annuity Payments on the Income Date, divided first by $1,000 and then multiplied by the appropriate variable annuity payout factor for each $1,000 of value for the Annuity Option you selected. We then purchase a fixed number of Annuity Units on the Income Date for each subaccount of the Investment Options you select. We do this by dividing the amount of the first Traditional Annuity Payment among the subaccounts for your selected Investment Options according to your most recent allocation instructions. We then divide the amount in each subaccount by the Annuity Unit value for each subaccount on the Income Date. We determine the Annuity Unit value on each Business Day as follows: · multiply the Annuity Unit value for the immediately preceding Business Day by the net investment factor for the current Business Day; and · divide by the assumed net investment factor for the current Business Day. The assumed net investment factor for the current Business Day is one plus the annual AIR adjusted to reflect the number of calendar days that have elapsed since the immediately preceding Business Day. We allow an AIR of 5% based on your selection and applicable law. Thereafter, the number of Annuity Units in each subaccount generally remains unchanged unless you make a transfer. However, the number of Annuity Units changes if Annuity Option 3 is in effect, one Annuitant dies, and the Owner requests Traditional Annuity Payments at 75% or 50% of the previous payment amount. All calculations appropriately reflect the payment frequency you selected. The Traditional Annuity Payment on each subsequent payment date is equal to the sum of the Traditional Annuity Payments for each subaccount. We determine the Traditional Annuity Payment for each subaccount by multiplying the number of Annuity Units allocated to the subaccount by the Annuity Unit value for that subaccount on the payment date. MORTALITY AND EXPENSE RISK GUARANTEE Allianz Life guarantees that the dollar amount of each Variable Annuity Payment after the first Annuity Payment not affected by variations in mortality and expense experience. The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 7 INFORMATION ON ORIGINAL CONTRACTS Original Contracts were first offered in February 1997 and were replaced by May 2003 Contracts that continued to be available until sales of Valuemark IV were discontinued in May 2007. Owners of Original Contracts can still make additional Purchase Payments and, therefore, we are including information on these Original Contracts in this SAI. Original Contracts offered a choice of GMIB Option 1 and GMIB Option 2. Under GMIB Option 1, the GMIB value before the date of any Owner’s death is equal to the greater of A or B. A. Annual Increase Amount (AIA) The AIA on the Issue Date is equal to your initial Purchase Payment received on the Issue Date. On each Business Day other than a Contract Anniversary, the AIA is equal to: · its value on the immediately preceding Business Day, · plus any additional Purchase Payments received that day, and · minus each GMIB adjusted partial withdrawal (defined below) taken that day. On each Contract Anniversary before the older Owner’s 81st birthday,* the AIA is equal to: · its value on the immediately preceding Business Day increased by 5%; · plus any additional Purchase Payments received that day, and · minus each GMIB adjusted partial withdrawals (as defined below) taken that day. Beginning with the Contract Anniversary that occurs on or after the older Owner’s 81st birthday* we calculate the AIA in the same way that we do on each Business Day other than a Contract Anniversary. * 76th birthday in Washington. B. The Six-Year Step Up The Six-Year Step Up on the Issue Date is equal to your initial Purchase Payment received on the Issue Date. On each Business Day other than a sixth year Contract Anniversary, the Six-Year Step Up is equal to: · its value on the immediately preceding Business Day, · plus any additional Purchase Payments received that day, and · minus each GMIB adjusted partial withdrawals (as defined below) taken that day. On every sixth year Contract Anniversary (the 6th, 12th, 18th, 24th, etc.) before the older Owner’s 81st birthday,* the Six-Year Step Up is equal to: · the highest Contract Value that occurred on any sixth year Contract Anniversary, · plus subsequent additional Purchase Payments received on or after the Contract Anniversary on which the Six-Year Step Up occurred, and · minus each GMIB adjusted partial withdrawals (as defined below) taken on or after the Contract Anniversary on which the Six-Year Step Up occurred. Beginning with the Contract Anniversary that occurs on or after the older Owner’s 81st birthday,* we calculate the Six-Year Step Up in the same way that we do on each Business Day other than a sixth year Contract Anniversary. * 76th birthday in Washington. Under GMIB Option 2, the GMIB value before the date of any Owner’s death is equal to the greater of: · the Maximum Anniversary Value (MAV) described below, or · total Purchase Payments received minus each GMIB adjusted partial withdrawal (as defined below) for each withdrawal taken. Maximum Anniversary Value (MAV) The MAV on the Issue Date is equal to your initial Purchase Payment received on the Issue Date. On each Business Day other than a Contract Anniversary, the MAV is equal to: · its value on the immediately preceding Business Day, · plus any additional Purchase Payments received that day, and · minus each GMIB adjusted partial withdrawal (as defined below) taken that day. The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 8 On each Contract Anniversary before the older Owner’s 81st birthday*, the MAV is equal to: · the highest Contract Value that occurred on any Contract Anniversary, · plus subsequent additional Purchase Payments received on or after the Contract Anniversary on which the MAV occurred, and · minus each GMIB adjusted partial withdrawals (as defined below) taken on or after the Contract Anniversary on which the MAV occurred. Beginning with the Contract Anniversary that occurs on or after the older Owner’s 81st birthday*, we calculate the MAV in the same way that we do on each Business Day other than a Contract Anniversary. * 76th birthday in Washington. A GMIB adjusted partial withdrawal PW x GMIB CV PWthe amount of the partial withdrawal including any withdrawal charge. GMIB the greater of (a) Contract Value, or (b) the applicable GMIB value (AIA, Six-Year Step Up, total Purchase Payments or MAV). CVthe Contract Value on the date of (but before) the partial withdrawal. The death benefit under Original Contracts differs based on whether or not the Contract has an enhanced death benefit (EDB) endorsement. For Original Contracts without an EDB endorsement, the death benefit is the Contract Value determined as of the end of the Business Day during which both due proof of death and an election of the death benefit payment option have been received at our Service Center. Original Contracts with an EDB endorsement offered a choice of the following death benefit options: Death Benefit Option 1 (DB Option 1), Death Benefit Option 2 (DB Option 2), and the Earnings Protection GMDB. Under DB Option 1, the amount of the death benefit is the greater of 1 or 2: 1. The Contract Value determined as of the end of the Business Day during which due proof of death and an election of the death benefit payment option have been received at our Service Center. 2. The GMDB value determined as of the end of the Business Day during which due proof of death and an election of the death benefit payment option have been received at our Service Center. If any Owner was age 80 or older at Contract issue, the GMDB value is total Purchase Payments received minus any Contract Value withdrawn (including any withdrawal charge). If all Owners were age 79 or younger at Contract issue, the GMDB value is equal to the greater of: · the AIA calculated as indicated above under GMIB Option 1, except that partial withdrawals (including any withdrawal charge) are deducted without adjustment; or · the Six-Year Step Up calculated as indicated above under GMIB Option 1, except that partial withdrawals (including any withdrawal charge) are deducted without adjustment. Under DB Option 2, the amount of the death benefit is the greater of 1 or 2: The Contract Value determined as of the end of the Business Day during which due proof of death and an election of the death benefit payment option have been received at our Service Center. The GMDB value determined as of the end of the Business Day during which due proof of death and an election of the death benefit payment option have been received at our Service Center. If any Owner was age 80 or older at Contract issue, the GMDB value is total Purchase Payments received minus any Contract Value withdrawn (including any withdrawal charge). If all Owners were age 79 or younger at Contract issue, the GMDB value is equal to the greater of: · total Purchase Payments received minus any Contract Value withdrawn (including any withdrawal charge) ; or · the MAV calculated as indicated above under GMIB Option 2, except that partial withdrawals (including any withdrawal charge) are deducted without adjustment. The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 9 In addition, the “CV PLUS” portion of the Earnings Protection GMDB under Original Contracts is calculated as follows. The CV PLUS · If all Owner’s were age 69 or younger on the Issue Date, 40% of the lesser of (a) or (b), or · If the older Owner is age 70 or older on the Issue Date, 25% of the lesser of (a) or (b), where (a) is the Contract Value determined as of the end of the Business Day during which both due proof of death and an election of the death benefit payment option have been received at our Service Center; and (b) is the total Purchase Payments. For details on how the remaining portion of the Earnings Protection GMDB is calculated please see the Earnings Protection Guaranteed Minimum Death Benefit (Earnings Protection GMDB) in prospectus section 10, Death Benefit. The charges for Original Contracts differ from the charges of the May 2003 Contracts as follows: Separate Account Annual Expenses During the Accumulation Phase (as a percentage of average daily assets invested in a subaccount on an annual basis) Original Contracts without a GMIB Original Contracts with a GMIB M&E Charge Admin. Charge Total M&E Charge Admin. Charge Total Earnings Protection GMDB 1.44% 0.15% 1.59% 1.74% 0.15% 1.89% All other death benefits 1.34% 0.15% 1.49% 1.64% 0.15% 1.79% During the Annuity Phase, if you request variable Annuity Payments, the total Separate Account annual expenses are equal on an annual basis to 1.40%. The expense is reduced because we do not pay a death benefit separate from the benefits provided by the annuity option if the Annuitant dies during the Annuity Phase. In addition, we waive the contract maintenance charge of $30 for Original Contracts in South Carolina after the 20th Contract Anniversary. For more details on the other charges of Original Contracts please see the Fee Tables or section 6, Expenses in the prospectus. FINANCIAL STATEMENTS The audited consolidated financial statements of Allianz Life as of and for the year ended December 31, 2010 are included in Part C of the Registration Statement and are incorporated herein by reference. The financial statements should be considered only as bearing upon the ability of Allianz Life to meet its obligations under the Contracts. The audited financial statements of the Separate Account as of and for the year ended December 31, 2010 are also included in Part C of the Registration Statement and are incorporated herein by reference. The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 10 APPENDIX – CONDENSED FINANCIAL INFORMATION The consolidated financial statements of Allianz Life Insurance Company of North America and the financial statements of Allianz Life Variable Account B are included in Part C of the Registration Statement. Accumulation Unit value (AUV) information corresponding to the highest and lowest combination of charges for Contracts is found in Appendix A to the prospectus. AUV information listing the additional combination of charges is found below. This information should be read in conjunction with the financial statements and related notes of the Separate Account included in Part C of the Registration Statement. Key to Benefit Option* Separate Account Annual Expenses VMIV 1 Allianz Valuemark IV – Original Contract without the EDB endorsement or a GMIB; and Original Contracts with DB Option 1 or DB Option 2 and no GMIB 1.49% VMIV 2 Allianz Valuemark IV – Original Contract with a GMIB and no EDB endorsement; and Original Contracts with DB Option 1or DB Option 2 and a GMIB 1.79% VMIV 3 Allianz Valuemark IV – Original Contract with the Earnings Protection GMDB and no GMIB 1.59% VMIV 4 Allianz Valuemark IV – Original Contract with the Earnings Protection GMDB and a GMIB 1.89% VMIV 6 Allianz Valuemark IV – Contract with the Enhanced GMDB and no GMIB 2.05% VMIV 7 Allianz Valuemark IV – Contract with the Earnings Protection GMDB and no GMIB 2.05% VMIV 8 Allianz Valuemark IV – Contract with the Traditional GMDB and the Traditonal GMIB 1.90% VMIV 9 Allianz Valuemark IV – Contract with the Enhanced GMDB and the Traditional GMIB 2.15% (Number of Accumulation Units in thousands) Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option AZL Allianz AGIC Opportunity Fund VMIV 11.49% 12/31/2002N/A8.0098 12/31/20038.00912.78689 12/31/200412.78613.57439 12/31/200513.57414.05324 12/31/200614.05315.46328 12/31/200715.46316.58729 12/31/200816.5878.63513 12/31/20098.63513.45125 12/31/201013.45115.74219 VMIV 21.79% 12/31/2002N/A7.9931 12/31/20037.99312.72218 12/31/200412.72213.46619 12/31/200513.46613.89921 12/31/200613.89915.24822 12/31/200715.24816.30722 12/31/200816.3078.46422 12/31/20098.46413.14519 12/31/201013.14515.33710 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 31.59% 12/31/2002N/A8.0040 12/31/20038.00412.7650 12/31/200412.76513.5380 12/31/200513.53814.0020 12/31/200614.00215.3910 12/31/200715.39116.4930 12/31/200816.4938.5780 12/31/20098.57813.3480 12/31/201013.34815.6060 VMIV 41.89% 12/31/2002N/A7.9880 12/31/20037.98812.7011 12/31/200412.70113.4301 12/31/200513.43013.8491 12/31/200613.84915.1771 12/31/200715.17716.2151 12/31/200816.2158.4081 12/31/20098.40813.0441 12/31/201013.04415.2051 The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 Appendix 11 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 62.05% 12/31/2003N/A12.6671 12/31/200412.66713.3732 12/31/200513.37313.7672 12/31/200613.76715.0642 12/31/200715.06416.0682 12/31/200816.0688.3191 12/31/20098.31912.8853 12/31/201012.88514.9951 VMIV 72.05% 12/31/2003N/A12.6670 12/31/200412.66713.3730 12/31/200513.37313.7670 12/31/200613.76715.0640 12/31/200715.06416.0680 12/31/200816.0688.3190 12/31/20098.31912.8850 12/31/201012.88514.9950 VMIV 81.90% 12/31/2003N/A12.6992 12/31/200412.69913.4264 12/31/200513.42613.8435 12/31/200613.84315.1705 12/31/200715.17016.2055 12/31/200816.2058.4024 12/31/20098.40213.0345 12/31/201013.03415.1913 VMIV 92.15% 12/31/2003N/A12.6462 12/31/200412.64613.3375 12/31/200513.33713.7175 12/31/200613.71714.9945 12/31/200714.99415.9776 12/31/200815.9778.2635 12/31/20098.26312.7874 12/31/201012.78714.8653 AZL Balanced Index Strategy Fund VMIV 11.49% 12/31/2009N/A10.03329 12/31/201010.03310.92232 VMIV 21.79% 12/31/2009N/A10.0271 12/31/201010.02710.8837 VMIV 31.59% 12/31/2009N/A10.0310 12/31/201010.03110.9090 VMIV 41.89% 12/31/2009N/A10.0251 12/31/201010.02510.8701 VMIV 62.05% 12/31/2009N/A10.0220 12/31/201010.02210.8500 VMIV 72.05% 12/31/2009N/A10.0220 12/31/201010.02210.8500 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 81.90% 12/31/2009N/A10.0250 12/31/201010.02510.8690 VMIV 92.15% 12/31/2009N/A10.0200 12/31/201010.02010.8370 AZL BlackRock Capital Appreciation Fund VMIV 11.49% 12/31/2005N/A11.96022 12/31/200611.96011.96917 12/31/200711.96913.07838 12/31/200813.0788.19839 12/31/20098.19810.941238 12/31/201010.94112.848221 VMIV 21.79% 12/31/2005N/A11.9363 12/31/200611.93611.90917 12/31/200711.90912.9749 12/31/200812.9748.1089 12/31/20098.10810.78838 12/31/201010.78812.63136 VMIV 31.59% 12/31/2005N/A11.9520 12/31/200611.95211.9490 12/31/200711.94913.0430 12/31/200813.0438.1680 12/31/20098.16810.8900 12/31/201010.89012.7761 VMIV 41.89% 12/31/2005N/A11.9280 12/31/200611.92811.8890 12/31/200711.88912.9390 12/31/200812.9398.0790 12/31/20098.07910.7385 12/31/201010.73812.5605 VMIV 62.05% 12/31/2005N/A11.9150 12/31/200611.91511.8570 12/31/200711.85712.8840 12/31/200812.8848.0310 12/31/20098.03110.6580 12/31/201010.65812.4463 VMIV 72.05% 12/31/2005N/A11.9150 12/31/200611.91511.8570 12/31/200711.85712.8840 12/31/200812.8848.0310 12/31/20098.03110.6580 12/31/201010.65812.4460 VMIV 81.90% 12/31/2005N/A11.9270 12/31/200611.92711.8870 12/31/200711.88712.9360 12/31/200812.9368.0760 12/31/20098.07610.7334 12/31/201010.73312.5534 The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 Appendix 12 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 92.15% 12/31/2005N/A11.9071 12/31/200611.90711.8381 12/31/200711.83812.8501 12/31/200812.8508.0021 12/31/20098.00210.6088 12/31/201010.60812.3767 AZL Columbia Mid Cap Value Fund VMIV 11.49% 12/31/2006N/A10.0714 12/31/200710.07110.30311 12/31/200810.3034.85714 12/31/20094.8576.33122 12/31/20106.3317.65130 VMIV 21.79% 12/31/2006N/A10.0500 12/31/200710.05010.2527 12/31/200810.2524.8189 12/31/20094.8186.26210 12/31/20106.2627.54410 VMIV 31.59% 12/31/2006N/A10.0640 12/31/200710.06410.2860 12/31/200810.2864.8440 12/31/20094.8446.3080 12/31/20106.3087.6150 VMIV 41.89% 12/31/2006N/A10.0440 12/31/200710.04410.2340 12/31/200810.2344.8050 12/31/20094.8056.2390 12/31/20106.2397.5090 VMIV 62.05% 12/31/2006N/A10.0330 12/31/200710.03310.2070 12/31/200810.2074.7850 12/31/20094.7856.2020 12/31/20106.2027.4530 VMIV 72.05% 12/31/2006N/A10.0330 12/31/200710.03310.2070 12/31/200810.2074.7850 12/31/20094.7856.2020 12/31/20106.2027.4530 VMIV 81.90% 12/31/2006N/A10.0430 12/31/200710.04310.2330 12/31/200810.2334.8040 12/31/20094.8046.2360 12/31/20106.2367.5051 VMIV 92.15% 12/31/2006N/A10.0261 12/31/200710.02610.1900 12/31/200810.1904.7720 12/31/20094.7726.1790 12/31/20106.1797.4181 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option AZL Columbia Small Cap Value Fund VMIV 11.49% 12/31/2004N/A12.0508 12/31/200512.05012.27520 12/31/200612.27513.71525 12/31/200713.71512.39823 12/31/200812.3988.29515 12/31/20098.29510.19010 12/31/201010.19012.64317 VMIV 21.79% 12/31/2004N/A12.0262 12/31/200512.02612.2142 12/31/200612.21413.6064 12/31/200713.60612.2633 12/31/200812.2638.1803 12/31/20098.18010.0187 12/31/201010.01812.3925 VMIV 31.59% 12/31/2004N/A12.0420 12/31/200512.04212.2550 12/31/200612.25513.6790 12/31/200713.67912.3530 12/31/200812.3538.2560 12/31/20098.25610.1330 12/31/201010.13312.5590 VMIV 41.89% 12/31/2004N/A12.0180 12/31/200512.01812.1940 12/31/200612.19413.5700 12/31/200713.57012.2180 12/31/200812.2188.1410 12/31/20098.1419.9620 12/31/20109.96212.3100 VMIV 62.05% 12/31/2004N/A12.0050 12/31/200512.00512.1610 12/31/200612.16113.5120 12/31/200713.51212.1460 12/31/200812.1468.0810 12/31/20098.0819.8720 12/31/20109.87212.1790 VMIV 72.05% 12/31/2004N/A12.0050 12/31/200512.00512.1610 12/31/200612.16113.5120 12/31/200713.51212.1460 12/31/200812.1468.0810 12/31/20098.0819.8720 12/31/20109.87212.1790 VMIV 81.90% 12/31/2004N/A12.0171 12/31/200512.01712.1921 12/31/200612.19213.5661 12/31/200713.56612.2131 12/31/200812.2138.1381 12/31/20098.1389.9561 12/31/20109.95612.3021 The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 Appendix 13 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 92.15% 12/31/2004N/A11.9972 12/31/200511.99712.1412 12/31/200612.14113.4761 12/31/200713.47612.1011 12/31/200812.1018.0431 12/31/20098.0439.8161 12/31/20109.81612.0981 AZL Davis NY Venture Fund VMIV 11.49% 12/31/2001N/A10.44180 12/31/200210.4417.800192 12/31/20037.8009.946210 12/31/20049.94610.833259 12/31/200510.83311.706311 12/31/200611.70613.138334 12/31/200713.13813.480319 12/31/200813.4807.901440 12/31/20097.90110.262393 12/31/201010.26211.328358 VMIV 21.79% 12/31/2001N/A10.4360 12/31/200210.4367.7737 12/31/20037.7739.88119 12/31/20049.88110.73020 12/31/200510.73011.56137 12/31/200611.56112.93645 12/31/200712.93613.23359 12/31/200813.2337.73397 12/31/20097.73310.01468 12/31/201010.01411.02152 VMIV 31.59% 12/31/2001N/A10.4400 12/31/200210.4407.7912 12/31/20037.7919.9242 12/31/20049.92410.7982 12/31/200510.79811.6582 12/31/200611.65813.0702 12/31/200713.07013.3970 12/31/200813.3977.8450 12/31/20097.84510.1790 12/31/201010.17911.2251 VMIV 41.89% 12/31/2001N/A10.4350 12/31/200210.4357.76410 12/31/20037.7649.8609 12/31/20049.86010.69611 12/31/200510.69611.51311 12/31/200611.51312.87011 12/31/200712.87013.15111 12/31/200813.1517.67825 12/31/20097.6789.93221 12/31/20109.93210.92017 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 62.05% 12/31/2003N/A9.8261 12/31/20049.82610.6427 12/31/200510.64211.4377 12/31/200611.43712.7642 12/31/200712.76413.0222 12/31/200813.0227.5906 12/31/20097.5909.8033 12/31/20109.80310.7613 VMIV 72.05% 12/31/2003N/A9.8260 12/31/20049.82610.6420 12/31/200510.64211.4370 12/31/200611.43712.7640 12/31/200712.76413.0220 12/31/200813.0227.5900 12/31/20097.5909.8030 12/31/20109.80310.7610 VMIV 81.90% 12/31/2003N/A9.8580 12/31/20049.85810.6931 12/31/200510.69311.5081 12/31/200611.50812.8631 12/31/200712.86313.1436 12/31/200813.1437.6727 12/31/20097.6729.9245 12/31/20109.92410.9105 VMIV 92.15% 12/31/2003N/A9.8052 12/31/20049.80510.6093 12/31/200510.60911.3893 12/31/200611.38912.6985 12/31/200712.69812.9426 12/31/200812.9427.53613 12/31/20097.5369.72411 12/31/20109.72410.66310 AZL Dreyfus Equity Growth Fund VMIV 11.49% 12/31/2001N/A10.52551 12/31/200210.5257.185117 12/31/20037.1858.796152 12/31/20048.7969.334108 12/31/20059.3349.61691 12/31/20069.61610.69991 12/31/200710.69911.462217 12/31/200811.4626.591116 12/31/20096.5918.75198 12/31/20108.75110.598105 The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 Appendix 14 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 21.79% 12/31/2001N/A10.5200 12/31/200210.5207.16035 12/31/20037.1608.73963 12/31/20048.7399.24666 12/31/20059.2469.49654 12/31/20069.49610.53450 12/31/200710.53411.252103 12/31/200811.2526.45198 12/31/20096.4518.53985 12/31/20108.53910.31062 VMIV 31.59% 12/31/2001N/A10.5230 12/31/200210.5237.1770 12/31/20037.1778.7770 12/31/20048.7779.3040 12/31/20059.3049.5760 12/31/20069.57610.6440 12/31/200710.64411.3920 12/31/200811.3926.5440 12/31/20096.5448.6801 12/31/20108.68010.5010 VMIV 41.89% 12/31/2001N/A10.5180 12/31/200210.5187.1526 12/31/20037.1528.7206 12/31/20048.7209.2176 12/31/20059.2179.4577 12/31/20069.45710.4806 12/31/200710.48011.18316 12/31/200811.1836.40515 12/31/20096.4058.47011 12/31/20108.47010.2169 VMIV 62.05% 12/31/2003N/A8.6900 12/31/20048.6909.17011 12/31/20059.1709.39411 12/31/20069.39410.3946 12/31/200710.39411.0739 12/31/200811.0736.3328 12/31/20096.3328.3606 12/31/20108.36010.0685 VMIV 72.05% 12/31/2003N/A8.6900 12/31/20048.6909.1700 12/31/20059.1709.3940 12/31/20069.39410.3940 12/31/200710.39411.0730 12/31/200811.0736.3320 12/31/20096.3328.3600 12/31/20108.36010.0680 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 81.90% 12/31/2003N/A8.7182 12/31/20048.7189.2143 12/31/20059.2149.4534 12/31/20069.45310.4753 12/31/200710.47511.1768 12/31/200811.1766.4007 12/31/20096.4008.4636 12/31/20108.46310.2078 VMIV 92.15% 12/31/2003N/A8.6712 12/31/20048.6719.1412 12/31/20059.1419.3553 12/31/20069.35510.3412 12/31/200710.34111.0058 12/31/200811.0056.2877 12/31/20096.2878.2926 12/31/20108.2929.9766 AZL Eaton Vance Large Cap Value Fund VMIV 11.49% 12/31/2001N/A9.343254 12/31/20029.3437.376470 12/31/20037.3769.485524 12/31/20049.48510.944534 12/31/200510.94411.206475 12/31/200611.20612.781430 12/31/200712.78112.312445 12/31/200812.3127.740326 12/31/20097.7409.649275 12/31/20109.64910.440229 VMIV 21.79% 12/31/2001N/A9.3250 12/31/20029.3257.339122 12/31/20037.3399.410186 12/31/20049.41010.824199 12/31/200510.82411.050187 12/31/200611.05012.565190 12/31/200712.56512.067183 12/31/200812.0677.564134 12/31/20097.5649.401103 12/31/20109.40110.14172 VMIV 31.59% 12/31/2001N/A9.3370 12/31/20029.3377.3631 12/31/20037.3639.4601 12/31/20049.46010.9040 12/31/200510.90411.1540 12/31/200611.15412.7090 12/31/200712.70912.2300 12/31/200812.2307.6810 12/31/20097.6819.5653 12/31/20109.56510.3403 The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 Appendix 15 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 41.89% 12/31/2001N/A9.3180 12/31/20029.3187.32738 12/31/20037.3279.38436 12/31/20049.38410.78432 12/31/200510.78410.99831 12/31/200610.99812.49421 12/31/200712.49411.98712 12/31/200811.9877.50615 12/31/20097.5069.3207 12/31/20109.32010.0448 VMIV 62.05% 12/31/2003N/A9.3446 12/31/20049.34410.7215 12/31/200510.72110.9165 12/31/200610.91612.3825 12/31/200712.38211.8607 12/31/200811.8607.4146 12/31/20097.4149.1913 12/31/20109.1919.8894 VMIV 72.05% 12/31/2003N/A9.3440 12/31/20049.34410.7210 12/31/200510.72110.9160 12/31/200610.91612.3820 12/31/200712.38211.8600 12/31/200811.8607.4140 12/31/20097.4149.1910 12/31/20109.1919.8890 VMIV 81.90% 12/31/2003N/A9.3822 12/31/20049.38210.7813 12/31/200510.78110.9934 12/31/200610.99312.4874 12/31/200712.48711.9796 12/31/200811.9797.5005 12/31/20097.5009.3124 12/31/20109.31210.0343 VMIV 92.15% 12/31/2003N/A9.3202 12/31/20049.32010.6824 12/31/200510.68210.8666 12/31/200610.86612.3126 12/31/200712.31211.78111 12/31/200811.7817.35810 12/31/20097.3589.1129 12/31/20109.1129.7949 AZL Franklin Small Cap Value Fund VMIV 11.49% 12/31/2003N/A12.71026 12/31/200412.71015.41358 12/31/200515.41316.25494 12/31/200616.25418.483105 12/31/200718.48317.41284 12/31/200817.41211.36879 12/31/200911.36814.62882 12/31/201014.62818.31966 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 21.79% 12/31/2003N/A12.6841 12/31/200412.68415.3364 12/31/200515.33616.12412 12/31/200616.12418.28020 12/31/200718.28017.17016 12/31/200817.17011.17618 12/31/200911.17614.33812 12/31/201014.33817.90114 VMIV 31.59% 12/31/2003N/A12.7010 12/31/200412.70115.3880 12/31/200515.38816.2110 12/31/200616.21118.4151 12/31/200718.41517.3311 12/31/200817.33111.3031 12/31/200911.30314.5312 12/31/201014.53118.1782 VMIV 41.89% 12/31/2003N/A12.6760 12/31/200412.67615.3110 12/31/200515.31116.0810 12/31/200616.08118.2130 12/31/200718.21317.0892 12/31/200817.08911.1123 12/31/200911.11214.2432 12/31/201014.24317.7650 VMIV 62.05% 12/31/2003N/A12.6621 12/31/200412.66215.2700 12/31/200515.27016.0130 12/31/200616.01318.1070 12/31/200718.10716.9621 12/31/200816.96211.0121 12/31/200911.01214.0910 12/31/201014.09117.5480 VMIV 72.05% 12/31/2003N/A12.6620 12/31/200412.66215.2700 12/31/200515.27016.0130 12/31/200616.01318.1070 12/31/200718.10716.9620 12/31/200816.96211.0120 12/31/200911.01214.0910 12/31/201014.09117.5480 VMIV 81.90% 12/31/2003N/A12.6751 12/31/200412.67515.3083 12/31/200515.30816.0773 12/31/200616.07718.2074 12/31/200718.20717.0813 12/31/200817.08111.1063 12/31/200911.10614.2333 12/31/201014.23317.7513 The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 Appendix 16 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 92.15% 12/31/2003N/A12.6540 12/31/200412.65415.2442 12/31/200515.24415.9703 12/31/200615.97018.0414 12/31/200718.04116.8834 12/31/200816.88310.9503 12/31/200910.95013.9983 12/31/201013.99817.4133 AZL Fusion Balanced Fund VMIV 11.49% 12/31/2005N/A10.623152 12/31/200610.62311.46098 12/31/200711.46012.092155 12/31/200812.0928.644173 12/31/20098.64410.790237 12/31/201010.79011.808268 VMIV 21.79% 12/31/2005N/A10.6020 12/31/200610.60211.4021 12/31/200711.40211.9963 12/31/200811.9968.54943 12/31/20098.54910.64085 12/31/201010.64011.60871 VMIV 31.59% 12/31/2005N/A10.6160 12/31/200610.61611.4400 12/31/200711.44012.0600 12/31/200812.0608.6120 12/31/20098.61210.7400 12/31/201010.74011.7410 VMIV 41.89% 12/31/2005N/A10.5950 12/31/200610.59511.3830 12/31/200711.38311.9640 12/31/200811.9648.5170 12/31/20098.51710.59011 12/31/201010.59011.54311 VMIV 62.05% 12/31/2005N/A10.5830 12/31/200610.58311.3530 12/31/200711.35311.9130 12/31/200811.9138.4670 12/31/20098.46710.5120 12/31/201010.51211.4380 VMIV 72.05% 12/31/2005N/A10.5830 12/31/200610.58311.3530 12/31/200711.35311.9130 12/31/200811.9138.4670 12/31/20098.46710.5120 12/31/201010.51211.4380 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 81.90% 12/31/2005N/A10.59412 12/31/200610.59411.3813 12/31/200711.38111.9603 12/31/200811.9608.5143 12/31/20098.51410.5863 12/31/201010.58611.5362 VMIV 92.15% 12/31/2005N/A10.5761 12/31/200610.57611.3341 12/31/200711.33411.8812 12/31/200811.8818.4365 12/31/20098.43610.4624 12/31/201010.46211.3742 AZL Fusion Growth Fund VMIV 11.49% 12/31/2005N/A11.09828 12/31/200611.09812.26951 12/31/200712.26912.78257 12/31/200812.7827.68941 12/31/20097.68910.01570 12/31/201010.01511.14086 VMIV 21.79% 12/31/2005N/A11.07617 12/31/200611.07612.20815 12/31/200712.20812.68019 12/31/200812.6807.60521 12/31/20097.6059.87520 12/31/20109.87510.95218 VMIV 31.59% 12/31/2005N/A11.0910 12/31/200611.09112.2490 12/31/200712.24912.7480 12/31/200812.7487.6610 12/31/20097.6619.9680 12/31/20109.96811.0770 VMIV 41.89% 12/31/2005N/A11.0691 12/31/200611.06912.1881 12/31/200712.18812.6462 12/31/200812.6467.5772 12/31/20097.5779.8292 12/31/20109.82910.8902 VMIV 62.05% 12/31/2005N/A11.0572 12/31/200611.05712.1550 12/31/200712.15512.5920 12/31/200812.5927.5331 12/31/20097.5339.7561 12/31/20109.75610.7910 The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 Appendix 17 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 72.05% 12/31/2005N/A11.0570 12/31/200611.05712.1550 12/31/200712.15512.5920 12/31/200812.5927.5330 12/31/20097.5339.7560 12/31/20109.75610.7910 VMIV 81.90% 12/31/2005N/A11.06815 12/31/200611.06812.18620 12/31/200712.18612.64322 12/31/200812.6437.57420 12/31/20097.5749.82516 12/31/20109.82510.8848 VMIV 92.15% 12/31/2005N/A11.0497 12/31/200611.04912.1357 12/31/200712.13512.5597 12/31/200812.5597.5054 12/31/20097.5059.7103 12/31/20109.71010.7303 AZL Fusion Moderate Fund VMIV 11.49% 12/31/2005N/A10.801151 12/31/200610.80111.78299 12/31/200711.78212.36689 12/31/200812.3668.192165 12/31/20098.19210.44696 12/31/201010.44611.50087 VMIV 21.79% 12/31/2005N/A10.7804 12/31/200610.78011.7236 12/31/200711.72312.2679 12/31/200812.2678.10210 12/31/20098.10210.3008 12/31/201010.30011.3068 VMIV 31.59% 12/31/2005N/A10.7940 12/31/200610.79411.7620 12/31/200711.76212.3330 12/31/200812.3338.1620 12/31/20098.16210.3970 12/31/201010.39711.4350 VMIV 41.89% 12/31/2005N/A10.7720 12/31/200610.77211.7043 12/31/200711.70412.2354 12/31/200812.2358.0731 12/31/20098.07310.2521 12/31/201010.25211.2420 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 62.05% 12/31/2005N/A10.7610 12/31/200610.76111.6721 12/31/200711.67212.1821 12/31/200812.1828.0252 12/31/20098.02510.1761 12/31/201010.17611.1401 VMIV 72.05% 12/31/2005N/A10.7610 12/31/200610.76111.6720 12/31/200711.67212.1820 12/31/200812.1828.0250 12/31/20098.02510.1760 12/31/201010.17611.1400 VMIV 81.90% 12/31/2005N/A10.7723 12/31/200610.77211.7025 12/31/200711.70212.2316 12/31/200812.2318.0707 12/31/20098.07010.2478 12/31/201010.24711.23510 VMIV 92.15% 12/31/2005N/A10.7543 12/31/200610.75411.6538 12/31/200711.65312.1508 12/31/200812.1507.9966 12/31/20097.99610.1285 12/31/201010.12811.0771 AZL Growth Index Strategy Fund VMIV 11.49% 12/31/2009N/A10.06522 12/31/201010.06511.24721 VMIV 21.79% 12/31/2009N/A10.0596 12/31/201010.05911.2076 VMIV 31.59% 12/31/2009N/A10.0630 12/31/201010.06311.2330 VMIV 41.89% 12/31/2009N/A10.0570 12/31/201010.05711.1930 VMIV 62.05% 12/31/2009N/A10.0540 12/31/201010.05411.1720 VMIV 72.05% 12/31/2009N/A10.0540 12/31/201010.05411.1720 VMIV 81.90% 12/31/2009N/A10.0570 12/31/201010.05711.1920 VMIV 92.15% 12/31/2009N/A10.0520 12/31/201010.05211.1590 The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 Appendix 18 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option AZL International Index Fund VMIV 11.49% 12/31/2009N/A9.75910 12/31/20109.75910.29924 VMIV 21.79% 12/31/2009N/A9.7532 12/31/20109.75310.2622 VMIV 31.59% 12/31/2009N/A9.7570 12/31/20109.75710.2870 VMIV 41.89% 12/31/2009N/A9.7510 12/31/20109.75110.2500 VMIV 62.05% 12/31/2009N/A9.7480 12/31/20109.74810.2300 VMIV 72.05% 12/31/2009N/A9.7480 12/31/20109.74810.2300 VMIV 81.90% 12/31/2009N/A9.7510 12/31/20109.75110.2490 VMIV 92.15% 12/31/2009N/A9.7460 12/31/20109.74610.2180 AZL Invesco Equity and Income Fund VMIV 11.49% 12/31/2004N/A10.80322 12/31/200510.80311.36349 12/31/200611.36312.59777 12/31/200712.59712.79079 12/31/200812.7909.58665 12/31/20099.58611.60267 12/31/201011.60212.77360 VMIV 21.79% 12/31/2004N/A10.7823 12/31/200510.78211.30613 12/31/200611.30612.49625 12/31/200712.49612.65028 12/31/200812.6509.45327 12/31/20099.45311.40620 12/31/201011.40612.52015 VMIV 31.59% 12/31/2004N/A10.7960 12/31/200510.79611.3440 12/31/200611.34412.5630 12/31/200712.56312.7430 12/31/200812.7439.5410 12/31/20099.54111.5370 12/31/201011.53712.6880 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 41.89% 12/31/2004N/A10.7740 12/31/200510.77411.2870 12/31/200611.28712.4632 12/31/200712.46312.6032 12/31/200812.6039.4093 12/31/20099.40911.3423 12/31/201011.34212.4363 VMIV 62.05% 12/31/2004N/A10.7633 12/31/200510.76311.2573 12/31/200611.25712.4103 12/31/200712.41012.5290 12/31/200812.5299.3380 12/31/20099.33811.2390 12/31/201011.23912.3040 VMIV 72.05% 12/31/2004N/A10.7630 12/31/200510.76311.2570 12/31/200611.25712.4100 12/31/200712.41012.5290 12/31/200812.5299.3380 12/31/20099.33811.2390 12/31/201011.23912.3040 VMIV 81.90% 12/31/2004N/A10.7740 12/31/200510.77411.2851 12/31/200611.28512.4602 12/31/200712.46012.5991 12/31/200812.5999.4041 12/31/20099.40411.3351 12/31/201011.33512.4281 VMIV 92.15% 12/31/2004N/A10.7563 12/31/200510.75611.2385 12/31/200611.23812.3774 12/31/200712.37712.4834 12/31/200812.4839.2953 12/31/20099.29511.1763 12/31/201011.17612.2223 AZL Invesco Growth and Income Fund VMIV 11.49% 12/31/200410.19511.431281 12/31/200511.43112.303263 12/31/200612.30314.049248 12/31/200714.04914.206197 12/31/200814.2069.397161 12/31/20099.39711.447138 12/31/201011.44712.672135 The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 Appendix 19 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 21.79% 12/31/200410.11411.306209 12/31/200511.30612.132201 12/31/200612.13213.812212 12/31/200713.81213.924174 12/31/200813.9249.183133 12/31/20099.18311.15381 12/31/201011.15312.31056 VMIV 31.59% 12/31/200410.16811.3890 12/31/200511.38912.2460 12/31/200612.24613.9690 12/31/200713.96914.1110 12/31/200814.1119.3250 12/31/20099.32511.3480 12/31/201011.34812.5501 VMIV 41.89% 12/31/200410.08711.2656 12/31/200511.26512.0757 12/31/200612.07513.7346 12/31/200713.73413.8315 12/31/200813.8319.1135 12/31/20099.11311.0569 12/31/201011.05612.1917 VMIV 62.05% 12/31/200410.04411.1992 12/31/200511.19911.9852 12/31/200611.98513.6102 12/31/200713.61013.6842 12/31/200813.6849.0012 12/31/20099.00110.9048 12/31/201010.90412.0048 VMIV 72.05% 12/31/200410.04411.1990 12/31/200511.19911.9850 12/31/200611.98513.6100 12/31/200713.61013.6840 12/31/200813.6849.0010 12/31/20099.00110.9040 12/31/201010.90412.0040 VMIV 81.90% 12/31/200410.08411.2604 12/31/200511.26012.0705 12/31/200612.07013.7265 12/31/200713.72613.8224 12/31/200813.8229.1065 12/31/20099.10611.0473 12/31/201011.04712.1793 VMIV 92.15% 12/31/200410.01711.1579 12/31/200511.15711.9309 12/31/200611.93013.5338 12/31/200713.53313.5937 12/31/200813.5938.9327 12/31/20098.93210.8107 12/31/201010.81011.8885 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option AZL Invesco International Equity Fund VMIV 11.49% 12/31/2002N/A8.0794 12/31/20038.07910.1208 12/31/200410.12012.17640 12/31/200512.17613.95938 12/31/200613.95917.47294 12/31/200717.47219.72973 12/31/200819.72911.36961 12/31/200911.36915.046135 12/31/201015.04616.679114 VMIV 21.79% 12/31/2002N/A8.0633 12/31/20038.06310.0694 12/31/200410.06912.0787 12/31/200512.07813.80612 12/31/200613.80617.22918 12/31/200717.22919.39624 12/31/200819.39611.14421 12/31/200911.14414.70323 12/31/201014.70316.25120 VMIV 31.59% 12/31/2002N/A8.0730 12/31/20038.07310.1030 12/31/200410.10312.1430 12/31/200512.14313.9080 12/31/200613.90817.3912 12/31/200717.39119.6182 12/31/200819.61811.2932 12/31/200911.29314.9312 12/31/201014.93116.5352 VMIV 41.89% 12/31/2002N/A8.0570 12/31/20038.05710.0520 12/31/200410.05212.0460 12/31/200512.04613.7551 12/31/200613.75517.1492 12/31/200717.14919.2872 12/31/200819.28711.0693 12/31/200911.06914.5912 12/31/201014.59116.1102 VMIV 62.05% 12/31/2003N/A10.0251 12/31/200410.02511.9954 12/31/200511.99513.6754 12/31/200613.67517.0214 12/31/200717.02119.1124 12/31/200819.11210.9524 12/31/200910.95214.4124 12/31/201014.41215.8883 The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 Appendix 20 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 72.05% 12/31/2003N/A10.0250 12/31/200410.02511.9950 12/31/200511.99513.6750 12/31/200613.67517.0210 12/31/200717.02119.1120 12/31/200819.11210.9520 12/31/200910.95214.4120 12/31/201014.41215.8880 VMIV 81.90% 12/31/2003N/A10.0511 12/31/200410.05112.0432 12/31/200512.04313.7503 12/31/200613.75017.1412 12/31/200717.14119.2763 12/31/200819.27611.0622 12/31/200911.06214.5794 12/31/201014.57916.0963 VMIV 92.15% 12/31/2003N/A10.0090 12/31/200410.00911.9621 12/31/200511.96213.6253 12/31/200613.62516.9426 12/31/200716.94219.0047 12/31/200819.00410.8795 12/31/200910.87914.30211 12/31/201014.30215.7519 AZL JPMorgan International Opportunities Fund VMIV 11.49% 12/31/2003N/A12.26717 12/31/200412.26713.56048 12/31/200513.56014.91656 12/31/200614.91617.81976 12/31/200717.81919.27868 12/31/200819.27813.56751 12/31/200913.56716.88578 12/31/201016.88517.62557 VMIV 21.79% 12/31/2003N/A12.24211 12/31/200412.24213.49218 12/31/200513.49214.79725 12/31/200614.79717.62432 12/31/200717.62419.01018 12/31/200819.01013.33819 12/31/200913.33816.55013 12/31/201016.55017.22313 VMIV 31.59% 12/31/2003N/A12.2590 12/31/200412.25913.5370 12/31/200513.53714.8760 12/31/200614.87617.7540 12/31/200717.75419.1880 12/31/200819.18813.4900 12/31/200913.49016.7730 12/31/201016.77317.4900 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 41.89% 12/31/2003N/A12.2340 12/31/200412.23413.4700 12/31/200513.47014.7570 12/31/200614.75717.5601 12/31/200717.56018.9210 12/31/200818.92113.2630 12/31/200913.26316.4401 12/31/201016.44017.0921 VMIV 62.05% 12/31/2003N/A12.2210 12/31/200412.22113.4342 12/31/200513.43414.6942 12/31/200614.69417.4572 12/31/200717.45718.7800 12/31/200818.78013.1430 12/31/200913.14316.2650 12/31/201016.26516.8830 VMIV 72.05% 12/31/2003N/A12.2210 12/31/200412.22113.4340 12/31/200513.43414.6940 12/31/200614.69417.4570 12/31/200717.45718.7800 12/31/200818.78013.1430 12/31/200913.14316.2650 12/31/201016.26516.8830 VMIV 81.90% 12/31/2003N/A12.2330 12/31/200412.23313.4671 12/31/200513.46714.7532 12/31/200614.75317.5532 12/31/200717.55318.9121 12/31/200818.91213.2552 12/31/200913.25516.4292 12/31/201016.42917.0792 VMIV 92.15% 12/31/2003N/A12.2130 12/31/200412.21313.4112 12/31/200513.41114.6554 12/31/200614.65517.3934 12/31/200717.39318.6924 12/31/200818.69213.0684 12/31/200913.06816.1575 12/31/201016.15716.7544 AZL JPMorgan U.S. Equity Fund VMIV 11.49% 12/31/2004N/A10.75223 12/31/200510.75211.17123 12/31/200611.17112.61245 12/31/200712.61212.89729 12/31/200812.8977.79129 12/31/20097.79110.26485 12/31/201010.26411.42378 The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 Appendix 21 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 21.79% 12/31/2004N/A10.7310 12/31/200510.73111.1150 12/31/200611.11512.5124 12/31/200712.51212.7555 12/31/200812.7557.6823 12/31/20097.68210.0907 12/31/201010.09011.1967 VMIV 31.59% 12/31/2004N/A10.7450 12/31/200510.74511.1530 12/31/200611.15312.5790 12/31/200712.57912.8490 12/31/200812.8497.7550 12/31/20097.75510.2050 12/31/201010.20511.3470 VMIV 41.89% 12/31/2004N/A10.7230 12/31/200510.72311.0970 12/31/200611.09712.4790 12/31/200712.47912.7090 12/31/200812.7097.6470 12/31/20097.64710.0330 12/31/201010.03311.1220 VMIV 62.05% 12/31/2004N/A10.7123 12/31/200510.71211.0673 12/31/200611.06712.4263 12/31/200712.42612.6343 12/31/200812.6347.5903 12/31/20097.5909.9423 12/31/20109.94211.0045 VMIV 72.05% 12/31/2004N/A10.7120 12/31/200510.71211.0670 12/31/200611.06712.4260 12/31/200712.42612.6340 12/31/200812.6347.5900 12/31/20097.5909.9421 12/31/20109.94211.0041 VMIV 81.90% 12/31/2004N/A10.7231 12/31/200510.72311.0952 12/31/200611.09512.4752 12/31/200712.47512.7042 12/31/200812.7047.6432 12/31/20097.64310.0273 12/31/201010.02711.1152 VMIV 92.15% 12/31/2004N/A10.7052 12/31/200510.70511.0493 12/31/200611.04912.3923 12/31/200712.39212.5883 12/31/200812.5887.5543 12/31/20097.5549.8864 12/31/20109.88610.9315 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option AZL MFS Investors Trust Fund VMIV 11.49% 12/31/2005N/A12.23880 12/31/200612.23813.60095 12/31/200713.60014.83589 12/31/200814.8358.753116 12/31/20098.75313.092126 12/31/201013.09214.318104 VMIV 21.79% 12/31/2005N/A12.21419 12/31/200612.21413.53227 12/31/200713.53214.71728 12/31/200814.7178.65791 12/31/20098.65712.90979 12/31/201012.90914.07644 VMIV 31.59% 12/31/2005N/A12.2300 12/31/200612.23013.5770 12/31/200713.57714.7960 12/31/200814.7968.7211 12/31/20098.72113.0300 12/31/201013.03014.2370 VMIV 41.89% 12/31/2005N/A12.2061 12/31/200612.20613.5090 12/31/200713.50914.6770 12/31/200814.6778.6264 12/31/20098.62612.8494 12/31/201012.84913.9973 VMIV 62.05% 12/31/2005N/A12.1930 12/31/200612.19313.4730 12/31/200713.47314.6150 12/31/200814.6158.5750 12/31/20098.57512.7530 12/31/201012.75313.8700 VMIV 72.05% 12/31/2005N/A12.1930 12/31/200612.19313.4730 12/31/200713.47314.6150 12/31/200814.6158.5750 12/31/20098.57512.7530 12/31/201012.75313.8700 VMIV 81.90% 12/31/2005N/A12.2051 12/31/200612.20513.5071 12/31/200713.50714.6741 12/31/200814.6748.6223 12/31/20098.62212.8433 12/31/201012.84313.9891 VMIV 92.15% 12/31/2005N/A12.1842 12/31/200612.18413.4512 12/31/200713.45114.5762 12/31/200814.5768.5445 12/31/20098.54412.6946 12/31/201012.69413.7925 The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 Appendix 22 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option AZL Mid Cap Index Fund VMIV 11.49% 12/31/2010N/A10.66430 VMIV 21.79% 12/31/2010N/A10.6429 VMIV 31.59% 12/31/2010N/A10.6570 VMIV 41.89% 12/31/2010N/A10.6352 VMIV 62.05% 12/31/2010N/A10.6240 VMIV 72.05% 12/31/2010N/A10.6240 VMIV 81.90% 12/31/2010N/A10.6352 VMIV 92.15% 12/31/2010N/A10.6170 AZL Money Market Fund VMIV 11.49% 12/31/2001N/A10.561659 12/31/200210.56110.4931886 12/31/200310.49310.3731173 12/31/200410.37310.288955 12/31/200510.28810.3971424 12/31/200610.39710.6991422 12/31/200710.69911.0461576 12/31/200811.04611.1481588 12/31/200911.14811.0071670 12/31/201011.00710.8451868 VMIV 21.79% 12/31/2001N/A10.5011 12/31/200210.50110.401117 12/31/200310.40110.25282 12/31/200410.25210.13866 12/31/200510.13810.21469 12/31/200610.21410.479414 12/31/200710.47910.787284 12/31/200810.78710.854237 12/31/200910.85410.68497 12/31/201010.68410.496192 VMIV 31.59% 12/31/2001N/A10.5410 12/31/200210.54110.4620 12/31/200310.46210.3330 12/31/200410.33310.2380 12/31/200510.23810.3361 12/31/200610.33610.6251 12/31/200710.62510.9591 12/31/200810.95911.0491 12/31/200911.04910.8991 12/31/201010.89910.7271 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 41.89% 12/31/2001N/A10.4811 12/31/200210.48110.37126 12/31/200310.37110.21250 12/31/200410.21210.08843 12/31/200510.08810.15454 12/31/200610.15410.40750 12/31/200710.40710.70159 12/31/200810.70110.75750 12/31/200910.75710.57943 12/31/201010.57910.38246 VMIV 62.05% 12/31/2003N/A10.1480 12/31/200410.14810.0090 12/31/200510.00910.0582 12/31/200610.05810.2922 12/31/200710.29210.5670 12/31/200810.56710.6054 12/31/200910.60510.4124 12/31/201010.41210.2024 VMIV 72.05% 12/31/2003N/A10.1480 12/31/200410.14810.0090 12/31/200510.00910.0580 12/31/200610.05810.2920 12/31/200710.29210.5670 12/31/200810.56710.6050 12/31/200910.60510.4120 12/31/201010.41210.2020 VMIV 81.90% 12/31/2003N/A10.2082 12/31/200410.20810.0836 12/31/200510.08310.14811 12/31/200610.14810.40061 12/31/200710.40010.6939 12/31/200810.69310.74859 12/31/200910.74810.5685 12/31/201010.56810.37068 VMIV 92.15% 12/31/2003N/A10.1084 12/31/200410.1089.9606 12/31/20059.9609.9997 12/31/20069.99910.2226 12/31/200710.22210.4834 12/31/200810.48310.5109 12/31/200910.51010.30911 12/31/201010.30910.0919 The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 Appendix 23 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option AZL Morgan Stanley Global Real Estate Fund VMIV 11.49% 12/31/2006N/A12.0459 12/31/200712.04510.83539 12/31/200810.8355.78237 12/31/20095.7827.98646 12/31/20107.9869.51049 VMIV 21.79% 12/31/2006N/A12.0203 12/31/200712.02010.7815 12/31/200810.7815.7368 12/31/20095.7367.89911 12/31/20107.8999.3772 VMIV 31.59% 12/31/2006N/A12.0360 12/31/200712.03610.8172 12/31/200810.8175.7672 12/31/20095.7677.9572 12/31/20107.9579.4652 VMIV 41.89% 12/31/2006N/A12.0120 12/31/200712.01210.7630 12/31/200810.7635.7210 12/31/20095.7217.8700 12/31/20107.8709.3330 VMIV 62.05% 12/31/2006N/A11.9991 12/31/200711.99910.7341 12/31/200810.7345.6961 12/31/20095.6967.8241 12/31/20107.8249.2641 VMIV 72.05% 12/31/2006N/A11.9990 12/31/200711.99910.7340 12/31/200810.7345.6960 12/31/20095.6967.8240 12/31/20107.8249.2640 VMIV 81.90% 12/31/2006N/A12.0112 12/31/200712.01110.7611 12/31/200810.7615.7192 12/31/20095.7197.8672 12/31/20107.8679.3291 VMIV 92.15% 12/31/2006N/A11.9911 12/31/200711.99110.7161 12/31/200810.7165.6811 12/31/20095.6817.7951 12/31/20107.7959.2201 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option AZL Morgan Stanley Mid Cap Growth Fund VMIV 11.49% 12/31/2001N/A9.51458 12/31/20029.5147.10181 12/31/20037.1018.985115 12/31/20048.98510.731127 12/31/200510.73112.428141 12/31/200612.42813.372139 12/31/200713.37216.096189 12/31/200816.0968.163167 12/31/20098.16312.680168 12/31/201012.68016.553178 VMIV 21.79% 12/31/2001N/A9.4950 12/31/20029.4957.06517 12/31/20037.0658.91325 12/31/20048.91310.61427 12/31/200510.61412.25544 12/31/200612.25513.14640 12/31/200713.14615.77769 12/31/200815.7777.97845 12/31/20097.97812.35547 12/31/201012.35516.07945 VMIV 31.59% 12/31/2001N/A9.5080 12/31/20029.5087.0891 12/31/20037.0898.9611 12/31/20048.96110.6921 12/31/200510.69212.3700 12/31/200612.37013.2960 12/31/200713.29615.9890 12/31/200815.9898.1010 12/31/20098.10112.5710 12/31/201012.57116.3940 VMIV 41.89% 12/31/2001N/A9.4890 12/31/20029.4897.0541 12/31/20037.0548.8902 12/31/20048.89010.5752 12/31/200510.57512.1983 12/31/200612.19813.0724 12/31/200713.07215.6723 12/31/200815.6727.9173 12/31/20097.91712.2481 12/31/201012.24815.9251 VMIV 62.05% 12/31/2003N/A8.8521 12/31/20048.85210.5139 12/31/200510.51312.1077 12/31/200612.10712.9542 12/31/200712.95415.5053 12/31/200815.5057.8202 12/31/20097.82012.07910 12/31/201012.07915.6808 The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 Appendix 24 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 72.05% 12/31/2003N/A8.8520 12/31/20048.85210.5130 12/31/200510.51312.1070 12/31/200612.10712.9540 12/31/200712.95415.5050 12/31/200815.5057.8200 12/31/20097.82012.0790 12/31/201012.07915.6800 VMIV 81.90% 12/31/2003N/A8.8871 12/31/20048.88710.5713 12/31/200510.57112.1924 12/31/200612.19213.0655 12/31/200713.06515.6619 12/31/200815.6617.9107 12/31/20097.91012.2377 12/31/201012.23715.9097 VMIV 92.15% 12/31/2003N/A8.8281 12/31/20048.82810.4742 12/31/200510.47412.0505 12/31/200612.05012.8816 12/31/200712.88115.4028 12/31/200815.4027.7608 12/31/20097.76011.9757 12/31/201011.97515.5296 AZL S&P 500 Index Fund VMIV 11.49% 12/31/2007N/A9.8917 12/31/20089.8916.094587 12/31/20096.0947.547592 12/31/20107.5478.532540 VMIV 21.79% 12/31/2007N/A9.8713 12/31/20089.8716.06495 12/31/20096.0647.48784 12/31/20107.4878.43966 VMIV 31.59% 12/31/2007N/A9.8840 12/31/20089.8846.0840 12/31/20096.0847.5270 12/31/20107.5278.5010 VMIV 41.89% 12/31/2007N/A9.8640 12/31/20089.8646.05418 12/31/20096.0547.46710 12/31/20107.4678.40810 VMIV 62.05% 12/31/2007N/A8.1380 12/31/20088.1384.9865 12/31/20094.9866.1405 12/31/20106.1406.9035 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 72.05% 12/31/2007N/A8.1380 12/31/20088.1384.9860 12/31/20094.9866.1400 12/31/20106.1406.9030 VMIV 81.90% 12/31/2007N/A8.1580 12/31/20088.1585.0069 12/31/20095.0066.1748 12/31/20106.1746.9519 VMIV 92.15% 12/31/2007N/A8.1250 12/31/20088.1254.9737 12/31/20094.9736.1188 12/31/20106.1186.8718 AZL Schroder Emerging Markets Equity Fund-Class 1 VMIV 11.49% 12/31/2007N/A13.6469 12/31/200813.6466.4781308 12/31/20096.47811.0061054 12/31/201011.00612.210908 VMIV 21.79% 12/31/2007N/A13.6181 12/31/200813.6186.44543 12/31/20096.44510.91837 12/31/201010.91812.07633 VMIV 31.59% 12/31/2007N/A13.6370 12/31/200813.6376.4671 12/31/20096.46710.9771 12/31/201010.97712.1651 VMIV 41.89% 12/31/2007N/A13.6090 12/31/200813.6096.4347 12/31/20096.43410.8897 12/31/201010.88912.0327 VMIV 62.05% 12/31/2007N/A13.5950 12/31/200813.5956.4171 12/31/20096.41710.8421 12/31/201010.84211.9621 VMIV 72.05% 12/31/2007N/A13.5950 12/31/200813.5956.4170 12/31/20096.41710.8420 12/31/201010.84211.9620 VMIV 81.90% 12/31/2007N/A13.6081 12/31/200813.6086.4334 12/31/20096.43310.8863 12/31/201010.88612.0283 VMIV 92.15% 12/31/2007N/A13.5851 12/31/200813.5856.4067 12/31/20096.40610.8136 12/31/201010.81311.9186 The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 Appendix 25 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option AZL Schroder Emerging Markets Equity Fund-Class 2 VMIV 11.49% 12/31/2006N/A10.46515 12/31/200710.46513.43552 12/31/200813.4356.36836 12/31/20096.36810.77861 12/31/201010.77811.93590 VMIV 21.79% 12/31/2006N/A10.4441 12/31/200710.44413.3685 12/31/200813.3686.3173 12/31/20096.31710.65913 12/31/201010.65911.76919 VMIV 31.59% 12/31/2006N/A10.4580 12/31/200710.45813.4130 12/31/200813.4136.3510 12/31/20096.35110.7380 12/31/201010.73811.8790 VMIV 41.89% 12/31/2006N/A10.4370 12/31/200710.43713.3450 12/31/200813.3456.3001 12/31/20096.30010.6200 12/31/201010.62011.7140 VMIV 62.05% 12/31/2006N/A10.4260 12/31/200710.42613.3100 12/31/200813.3106.2730 12/31/20096.27310.5580 12/31/201010.55811.6260 VMIV 72.05% 12/31/2006N/A10.4260 12/31/200710.42613.3100 12/31/200813.3106.2730 12/31/20096.27310.5580 12/31/201010.55811.6260 VMIV 81.90% 12/31/2006N/A10.4360 12/31/200710.43613.3433 12/31/200813.3436.2991 12/31/20096.29910.6162 12/31/201010.61611.7081 VMIV 92.15% 12/31/2006N/A10.4191 12/31/200710.41913.2872 12/31/200813.2876.2572 12/31/20096.25710.5193 12/31/201010.51911.5723 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option AZL Small Cap Stock Index Fund VMIV 11.49% 12/31/2007N/A9.3241 12/31/20089.3246.343106 12/31/20096.3437.80270 12/31/20107.8029.64670 VMIV 21.79% 12/31/2007N/A9.3050 12/31/20089.3056.31156 12/31/20096.3117.73940 12/31/20107.7399.54046 VMIV 31.59% 12/31/2007N/A9.3170 12/31/20089.3176.3320 12/31/20096.3327.7810 12/31/20107.7819.6100 VMIV 41.89% 12/31/2007N/A9.2990 12/31/20089.2996.3015 12/31/20096.3017.7195 12/31/20107.7199.5055 VMIV 62.05% 12/31/2007N/A9.2890 12/31/20089.2896.2842 12/31/20096.2847.6861 12/31/20107.6869.4491 VMIV 72.05% 12/31/2007N/A9.2890 12/31/20089.2896.2840 12/31/20096.2847.6860 12/31/20107.6869.4490 VMIV 81.90% 12/31/2007N/A9.2980 12/31/20089.2986.30011 12/31/20096.3007.7177 12/31/20107.7179.5019 VMIV 92.15% 12/31/2007N/A9.2820 12/31/20089.2826.2739 12/31/20096.2737.6658 12/31/20107.6659.4158 AZL Turner Quantitative Small Cap Growth Fund VMIV 11.49% 12/31/2005N/A11.11810 12/31/200611.11812.1937 12/31/200712.19312.74117 12/31/200812.7417.1114 12/31/20097.1119.2065 12/31/20109.20611.68416 The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 Appendix 26 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 21.79% 12/31/2005N/A11.0961 12/31/200611.09612.1323 12/31/200712.13212.6390 12/31/200812.6397.0330 12/31/20097.0339.0771 12/31/20109.07711.4875 VMIV 31.59% 12/31/2005N/A11.1110 12/31/200611.11112.1730 12/31/200712.17312.7070 12/31/200812.7077.0850 12/31/20097.0859.1630 12/31/20109.16311.6180 VMIV 41.89% 12/31/2005N/A11.0880 12/31/200611.08812.1120 12/31/200712.11212.6060 12/31/200812.6067.0070 12/31/20097.0079.0350 12/31/20109.03511.4220 VMIV 62.05% 12/31/2005N/A11.0770 12/31/200611.07712.0800 12/31/200712.08012.5520 12/31/200812.5526.9660 12/31/20096.9668.9680 12/31/20108.96811.3190 VMIV 72.05% 12/31/2005N/A11.0770 12/31/200611.07712.0800 12/31/200712.08012.5520 12/31/200812.5526.9660 12/31/20096.9668.9680 12/31/20108.96811.3190 VMIV 81.90% 12/31/2005N/A11.0880 12/31/200611.08812.1101 12/31/200712.11012.6021 12/31/200812.6027.0050 12/31/20097.0059.0310 12/31/20109.03111.4150 VMIV 92.15% 12/31/2005N/A11.0690 12/31/200611.06912.0601 12/31/200712.06012.5182 12/31/200812.5186.9400 12/31/20096.9408.9260 12/31/20108.92611.2540 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option BlackRock Global Allocation V.I. Fund VMIV 11.49% 12/31/2008N/A7.91531 12/31/20097.9159.429110 12/31/20109.42910.196201 VMIV 21.79% 12/31/2008N/A7.8990 12/31/20097.8999.3817 12/31/20109.38110.11453 VMIV 31.59% 12/31/2008N/A7.9090 12/31/20097.9099.4130 12/31/20109.41310.1690 VMIV 41.89% 12/31/2008N/A7.8933 12/31/20097.8939.3663 12/31/20109.36610.0872 VMIV 62.05% 12/31/2008N/A7.8850 12/31/20097.8859.3411 12/31/20109.34110.0445 VMIV 72.05% 12/31/2008N/A7.8850 12/31/20097.8859.3410 12/31/20109.34110.0440 VMIV 81.90% 12/31/2008N/A7.8931 12/31/20097.8939.3641 12/31/20109.36410.0851 VMIV 92.15% 12/31/2008N/A7.8800 12/31/20097.8809.3251 12/31/20109.32510.0181 Columbia Variable Portfolio – Select Smaller-Cap Value Fund VMIV 11.49% 12/31/2002N/A13.86159 12/31/200313.86120.475108 12/31/200420.47524.19677 12/31/200524.19622.89155 12/31/200622.89127.34537 12/31/200727.34528.05524 12/31/200828.05516.71220 12/31/200916.71222.30416 12/31/201022.30428.27214 VMIV 21.79% 12/31/2002N/A13.74026 12/31/200313.74020.23647 12/31/200420.23623.84243 12/31/200523.84222.48835 12/31/200622.48826.78426 12/31/200726.78427.39621 12/31/200827.39616.27119 12/31/200916.27121.65013 12/31/201021.65027.36111 The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 Appendix 27 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 31.59% 12/31/2002N/A13.8200 12/31/200313.82020.3950 12/31/200420.39524.0780 12/31/200524.07822.7560 12/31/200622.75627.1570 12/31/200727.15727.8340 12/31/200827.83416.5640 12/31/200916.56422.0840 12/31/201022.08427.9650 VMIV 41.89% 12/31/2002N/A13.7001 12/31/200313.70020.1574 12/31/200420.15723.7254 12/31/200523.72522.3563 12/31/200622.35626.5993 12/31/200726.59927.1803 12/31/200827.18016.1262 12/31/200916.12621.4362 12/31/201021.43627.0631 VMIV 62.05% 12/31/2003N/A20.0313 12/31/200420.03123.5390 12/31/200523.53922.1450 12/31/200622.14526.3070 12/31/200726.30726.8380 12/31/200826.83815.8980 12/31/200915.89821.0980 12/31/201021.09826.5950 VMIV 72.05% 12/31/2003N/A20.0310 12/31/200420.03123.5390 12/31/200523.53922.1450 12/31/200622.14526.3070 12/31/200726.30726.8380 12/31/200826.83815.8980 12/31/200915.89821.0980 12/31/201021.09826.5950 VMIV 81.90% 12/31/2003N/A20.1492 12/31/200420.14923.7133 12/31/200523.71322.3423 12/31/200622.34226.5813 12/31/200726.58127.1583 12/31/200827.15816.1122 12/31/200916.11221.4152 12/31/201021.41527.0342 VMIV 92.15% 12/31/2003N/A19.9531 12/31/200419.95323.4233 12/31/200523.42322.0142 12/31/200622.01426.1252 12/31/200726.12526.6262 12/31/200826.62615.7561 12/31/200915.75620.8901 12/31/201020.89026.3061 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option Davis VA Financial Portfolio VMIV 11.49% 12/31/2002N/A9.6274 12/31/20039.62712.53412 12/31/200412.53413.62216 12/31/200513.62214.54628 12/31/200614.54616.98426 12/31/200716.98415.72014 12/31/200815.7208.30720 12/31/20098.30711.55418 12/31/201011.55412.64616 VMIV 21.79% 12/31/2002N/A9.54318 12/31/20039.54312.38826 12/31/200412.38813.42324 12/31/200513.42314.29023 12/31/200614.29016.63514 12/31/200716.63515.3509 12/31/200815.3508.0879 12/31/20098.08711.21510 12/31/201011.21512.2389 VMIV 31.59% 12/31/2002N/A9.5990 12/31/20039.59912.4850 12/31/200412.48513.5550 12/31/200513.55514.4600 12/31/200614.46016.8670 12/31/200716.86715.5960 12/31/200815.5968.2330 12/31/20098.23311.4400 12/31/201011.44012.5090 VMIV 41.89% 12/31/2002N/A9.5150 12/31/20039.51512.3391 12/31/200412.33913.3571 12/31/200513.35714.2061 12/31/200614.20616.5201 12/31/200716.52015.2291 12/31/200815.2298.0151 12/31/20098.01511.1040 12/31/201011.10412.1060 VMIV 62.05% 12/31/2003N/A12.2623 12/31/200412.26213.2520 12/31/200513.25214.0720 12/31/200614.07216.3390 12/31/200716.33915.0380 12/31/200815.0387.9020 12/31/20097.90210.9290 12/31/201010.92911.8960 The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 Appendix 28 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 72.05% 12/31/2003N/A12.2620 12/31/200412.26213.2520 12/31/200513.25214.0720 12/31/200614.07216.3390 12/31/200716.33915.0380 12/31/200815.0387.9020 12/31/20097.90210.9290 12/31/201010.92911.8960 VMIV 81.90% 12/31/2003N/A12.3341 12/31/200412.33413.3501 12/31/200513.35014.1981 12/31/200614.19816.5092 12/31/200716.50915.2171 12/31/200815.2178.0081 12/31/20098.00811.0931 12/31/201011.09312.0921 VMIV 92.15% 12/31/2003N/A12.2141 12/31/200412.21413.1872 12/31/200513.18713.9892 12/31/200613.98916.2262 12/31/200716.22614.9192 12/31/200814.9197.8311 12/31/20097.83110.8212 12/31/201010.82111.7672 Davis VA Value Portfolio VMIV 11.49% 12/31/2002N/A7.94696 12/31/20037.94610.158317 12/31/200410.15811.241251 12/31/200511.24112.121189 12/31/200612.12113.734139 12/31/200713.73414.157112 12/31/200814.1578.32377 12/31/20098.32310.75569 12/31/201010.75511.94857 VMIV 21.79% 12/31/2002N/A7.87664 12/31/20037.87610.039137 12/31/200410.03911.076118 12/31/200511.07611.908109 12/31/200611.90813.45298 12/31/200713.45213.82494 12/31/200813.8248.10373 12/31/20098.10310.43955 12/31/201010.43911.56341 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 31.59% 12/31/2002N/A7.9230 12/31/20037.92310.1180 12/31/200410.11811.1860 12/31/200511.18612.0490 12/31/200612.04913.6390 12/31/200713.63914.0450 12/31/200814.0458.2490 12/31/20098.24910.6490 12/31/201010.64911.8180 VMIV 41.89% 12/31/2002N/A7.8540 12/31/20037.85410.0004 12/31/200410.00011.0224 12/31/200511.02211.8375 12/31/200611.83713.3593 12/31/200713.35913.7153 12/31/200813.7158.0313 12/31/20098.03110.3362 12/31/201010.33611.4372 VMIV 62.05% 12/31/2003N/A9.9372 12/31/20049.93710.9353 12/31/200510.93511.7262 12/31/200611.72613.2122 12/31/200713.21213.5432 12/31/200813.5437.9172 12/31/20097.91710.1731 12/31/201010.17311.2391 VMIV 72.05% 12/31/2003N/A9.9370 12/31/20049.93710.9350 12/31/200510.93511.7260 12/31/200611.72613.2120 12/31/200713.21213.5430 12/31/200813.5437.9170 12/31/20097.91710.1730 12/31/201010.17311.2390 VMIV 81.90% 12/31/2003N/A9.9963 12/31/20049.99611.0164 12/31/200511.01611.8303 12/31/200611.83013.3503 12/31/200713.35013.7043 12/31/200813.7048.0243 12/31/20098.02410.3263 12/31/201010.32611.4253 VMIV 92.15% 12/31/2003N/A9.8981 12/31/20049.89810.8822 12/31/200510.88211.6573 12/31/200611.65713.1213 12/31/200713.12113.4364 12/31/200813.4367.8473 12/31/20097.84710.0732 12/31/201010.07311.1172 The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 Appendix 29 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option Franklin Global Real Estate Securities Fund VMIV 11.49% 12/31/2001N/A29.3401185 12/31/200229.34029.5561078 12/31/200329.55639.626981 12/31/200439.62651.603848 12/31/200551.60357.828692 12/31/200657.82868.868538 12/31/200768.86853.831388 12/31/200853.83130.640309 12/31/200930.64036.047257 12/31/201036.04743.058218 VMIV 21.79% 12/31/2001N/A28.2410 12/31/200228.24128.36312 12/31/200328.36337.91332 12/31/200437.91349.22434 12/31/200549.22454.99834 12/31/200654.99865.30128 12/31/200765.30150.89020 12/31/200850.89028.87915 12/31/200928.87933.87412 12/31/201033.87440.3409 VMIV 31.59% 12/31/2001N/A28.9720 12/31/200228.97229.1560 12/31/200329.15639.0500 12/31/200439.05050.8030 12/31/200550.80356.8750 12/31/200656.87567.6650 12/31/200767.66552.8380 12/31/200852.83830.0450 12/31/200930.04535.3110 12/31/201035.31142.1360 VMIV 41.89% 12/31/2001N/A27.8830 12/31/200227.88327.9756 12/31/200327.97537.3576 12/31/200437.35748.4547 12/31/200548.45454.0837 12/31/200654.08364.1516 12/31/200764.15149.9436 12/31/200849.94328.3135 12/31/200928.31333.1775 12/31/201033.17739.4713 VMIV 62.05% 12/31/2003N/A36.4840 12/31/200436.48447.2460 12/31/200547.24652.6501 12/31/200652.65062.3521 12/31/200762.35248.4651 12/31/200848.46527.4311 12/31/200927.43132.0921 12/31/201032.09238.1190 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 72.05% 12/31/2003N/A36.4840 12/31/200436.48447.2460 12/31/200547.24652.6500 12/31/200652.65062.3520 12/31/200762.35248.4650 12/31/200848.46527.4310 12/31/200927.43132.0920 12/31/201032.09238.1190 VMIV 81.90% 12/31/2003N/A37.3021 12/31/200437.30248.3772 12/31/200548.37753.9922 12/31/200653.99264.0372 12/31/200764.03749.8492 12/31/200849.84928.2572 12/31/200928.25733.1082 12/31/201033.10839.3851 VMIV 92.15% 12/31/2003N/A35.9492 12/31/200435.94946.5063 12/31/200546.50651.7743 12/31/200651.77461.2543 12/31/200761.25447.5633 12/31/200847.56326.8943 12/31/200926.89431.4323 12/31/201031.43237.2972 Franklin Growth and Income Securities Fund VMIV 11.49% 12/31/2001N/A29.0534359 12/31/200229.05324.1793944 12/31/200324.17930.0303430 12/31/200430.03032.8112938 12/31/200532.81133.5272313 12/31/200633.52738.6641762 12/31/200738.66436.7711392 12/31/200836.77123.5641082 12/31/200923.56429.442906 12/31/201029.44233.919760 VMIV 21.79% 12/31/2001N/A27.9642 12/31/200227.96423.20426 12/31/200323.20428.73241 12/31/200428.73231.29945 12/31/200531.29931.88643 12/31/200631.88636.66241 12/31/200736.66234.76237 12/31/200834.76222.20924 12/31/200922.20927.66716 12/31/201027.66731.77812 The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 Appendix 30 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 31.59% 12/31/2001N/A28.6880 12/31/200228.68823.8520 12/31/200323.85229.5940 12/31/200429.59432.3030 12/31/200532.30332.9740 12/31/200632.97437.9891 12/31/200737.98936.0921 12/31/200836.09223.1060 12/31/200923.10628.8410 12/31/201028.84133.1930 VMIV 41.89% 12/31/2001N/A27.6090 12/31/200227.60922.8869 12/31/200322.88628.31011 12/31/200428.31030.80911 12/31/200530.80931.35511 12/31/200631.35536.01611 12/31/200736.01634.11510 12/31/200834.11521.7749 12/31/200921.77427.0988 12/31/201027.09831.0936 VMIV 62.05% 12/31/2003N/A27.6491 12/31/200427.64930.0414 12/31/200530.04130.5254 12/31/200630.52535.0066 12/31/200735.00633.1050 12/31/200833.10521.0960 12/31/200921.09626.2110 12/31/201026.21130.0280 VMIV 72.05% 12/31/2003N/A27.6490 12/31/200427.64930.0410 12/31/200530.04130.5250 12/31/200630.52535.0060 12/31/200735.00633.1050 12/31/200833.10521.0960 12/31/200921.09626.2110 12/31/201026.21130.0280 VMIV 81.90% 12/31/2003N/A28.2691 12/31/200428.26930.7602 12/31/200530.76031.3033 12/31/200631.30335.9523 12/31/200735.95234.0513 12/31/200834.05121.7313 12/31/200921.73127.0413 12/31/201027.04131.0252 VMIV 92.15% 12/31/2003N/A27.2431 12/31/200427.24329.5714 12/31/200529.57130.0176 12/31/200630.01734.3896 12/31/200734.38932.4897 12/31/200832.48920.6836 12/31/200920.68325.6726 12/31/201025.67229.3816 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option Franklin High Income Securities Fund VMIV 11.49% 12/31/2001N/A18.2202807 12/31/200218.22016.2362443 12/31/200316.23621.0342321 12/31/200421.03422.8021753 12/31/200522.80223.3021317 12/31/200623.30225.1351025 12/31/200725.13525.507781 12/31/200825.50719.308583 12/31/200919.30827.201505 12/31/201027.20130.472425 VMIV 21.79% 12/31/2001N/A17.5371 12/31/200217.53715.58166 12/31/200315.58120.125173 12/31/200420.12521.75137 12/31/200521.75122.16135 12/31/200622.16123.83336 12/31/200723.83324.11425 12/31/200824.11418.19814 12/31/200918.19825.56116 12/31/201025.56128.54912 VMIV 31.59% 12/31/2001N/A17.9910 12/31/200217.99116.0160 12/31/200316.01620.7280 12/31/200420.72822.4480 12/31/200522.44822.9180 12/31/200622.91824.6950 12/31/200724.69525.0370 12/31/200825.03718.9330 12/31/200918.93326.6450 12/31/201026.64529.8200 VMIV 41.89% 12/31/2001N/A17.3150 12/31/200217.31515.3684 12/31/200315.36819.8308 12/31/200419.83021.4105 12/31/200521.41021.7934 12/31/200621.79323.4134 12/31/200723.41323.6651 12/31/200823.66517.8421 12/31/200917.84225.0353 12/31/201025.03527.9342 VMIV 62.05% 12/31/2003N/A19.3660 12/31/200419.36620.8763 12/31/200520.87621.2163 12/31/200621.21622.7573 12/31/200722.75722.9653 12/31/200822.96517.2862 12/31/200917.28624.2163 12/31/201024.21626.9772 The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 Appendix 31 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 72.05% 12/31/2003N/A19.3660 12/31/200419.36620.8760 12/31/200520.87621.2160 12/31/200621.21622.7570 12/31/200722.75722.9650 12/31/200822.96517.2860 12/31/200917.28624.2160 12/31/201024.21626.9770 VMIV 81.90% 12/31/2003N/A19.80030 12/31/200419.80021.3762 12/31/200521.37621.7562 12/31/200621.75623.3722 12/31/200723.37223.6212 12/31/200823.62117.8062 12/31/200917.80624.9832 12/31/201024.98327.8732 VMIV 92.15% 12/31/2003N/A19.0821 12/31/200419.08220.5501 12/31/200520.55020.8631 12/31/200620.86322.3561 12/31/200722.35622.5371 12/31/200822.53716.9471 12/31/200916.94723.7181 12/31/201023.71826.3961 Franklin Income Securities Fund VMIV 11.49% 12/31/2001N/A28.2733485 12/31/200228.27327.7513112 12/31/200327.75136.1182857 12/31/200436.11840.6082544 12/31/200540.60840.7422051 12/31/200640.74247.5561693 12/31/200747.55648.7291422 12/31/200848.72933.8881078 12/31/200933.88845.368912 12/31/201045.36850.447791 VMIV 21.79% 12/31/2001N/A27.2141 12/31/200227.21426.63266 12/31/200326.63234.557101 12/31/200434.55738.73789 12/31/200538.73738.74891 12/31/200638.74845.09496 12/31/200745.09446.067112 12/31/200846.06731.94086 12/31/200931.94042.63279 12/31/201042.63247.26360 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 31.59% 12/31/2001N/A27.9180 12/31/200227.91827.3760 12/31/200327.37635.5930 12/31/200435.59339.9790 12/31/200539.97940.0701 12/31/200640.07046.7251 12/31/200746.72547.8301 12/31/200847.83033.2290 12/31/200933.22944.4410 12/31/201044.44149.3680 VMIV 41.89% 12/31/2001N/A26.8690 12/31/200226.86926.2677 12/31/200326.26734.05012 12/31/200434.05038.13012 12/31/200538.13038.10313 12/31/200638.10344.29914 12/31/200744.29945.21013 12/31/200845.21031.3155 12/31/200931.31541.7553 12/31/201041.75546.2453 VMIV 62.05% 12/31/2003N/A33.2541 12/31/200433.25437.18014 12/31/200537.18037.09417 12/31/200637.09443.05718 12/31/200743.05743.87117 12/31/200843.87130.33914 12/31/200930.33940.3898 12/31/201040.38944.6618 VMIV 72.05% 12/31/2003N/A33.2540 12/31/200433.25437.1800 12/31/200537.18037.0940 12/31/200637.09443.0570 12/31/200743.05743.8710 12/31/200843.87130.3390 12/31/200930.33940.3890 12/31/201040.38944.6610 VMIV 81.90% 12/31/2003N/A33.99911 12/31/200433.99938.07011 12/31/200538.07038.03910 12/31/200638.03944.22011 12/31/200744.22045.12515 12/31/200845.12531.25310 12/31/200931.25341.66810 12/31/201041.66846.1447 The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 Appendix 32 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 92.15% 12/31/2003N/A32.7660 12/31/200432.76636.5971 12/31/200536.59736.4771 12/31/200636.47742.2982 12/31/200742.29843.0553 12/31/200843.05529.7454 12/31/200929.74539.5593 12/31/201039.55943.6983 Franklin Large Cap Growth Securities Fund VMIV 11.49% 12/31/2001N/A18.3566822 12/31/200218.35613.9365537 12/31/200313.93617.4554892 12/31/200417.45518.6114162 12/31/200518.61118.5763193 12/31/200618.57620.3472432 12/31/200720.34721.3531852 12/31/200821.35313.8021486 12/31/200913.80217.6831279 12/31/201017.68319.4861106 VMIV 21.79% 12/31/2001N/A18.0460 12/31/200218.04613.65927 12/31/200313.65917.05841 12/31/200417.05818.13347 12/31/200518.13318.04541 12/31/200618.04519.70638 12/31/200719.70620.61836 12/31/200820.61813.28727 12/31/200913.28716.97216 12/31/201016.97218.64615 VMIV 31.59% 12/31/2001N/A18.2520 12/31/200218.25213.8430 12/31/200313.84317.3220 12/31/200417.32218.4501 12/31/200518.45018.3971 12/31/200618.39720.1310 12/31/200720.13121.1050 12/31/200821.10513.6280 12/31/200913.62817.4430 12/31/201017.44319.2020 VMIV 41.89% 12/31/2001N/A17.9440 12/31/200217.94413.5692 12/31/200313.56916.9283 12/31/200416.92817.9763 12/31/200517.97617.8712 12/31/200617.87119.4972 12/31/200719.49720.3782 12/31/200820.37813.1202 12/31/200913.12016.7422 12/31/201016.74218.3751 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 62.05% 12/31/2003N/A16.7211 12/31/200416.72117.7287 12/31/200517.72817.5967 12/31/200617.59619.1674 12/31/200719.16720.0013 12/31/200820.00112.8563 12/31/200912.85616.3792 12/31/201016.37917.9482 VMIV 72.05% 12/31/2003N/A16.7210 12/31/200416.72117.7280 12/31/200517.72817.5960 12/31/200617.59619.1670 12/31/200719.16720.0010 12/31/200820.00112.8560 12/31/200912.85616.3790 12/31/201016.37917.9480 VMIV 81.90% 12/31/2003N/A16.9151 12/31/200416.91517.9612 12/31/200517.96117.8543 12/31/200617.85419.4764 12/31/200719.47620.3554 12/31/200820.35513.1034 12/31/200913.10316.7193 12/31/201016.71918.3482 VMIV 92.15% 12/31/2003N/A16.5933 12/31/200416.59317.5754 12/31/200517.57517.4274 12/31/200617.42718.9634 12/31/200718.96319.7694 12/31/200819.76912.6943 12/31/200912.69416.1573 12/31/201016.15717.6863 Franklin Rising Dividends Securities Fund VMIV 11.49% 12/31/2001N/A25.0413084 12/31/200225.04124.3452853 12/31/200324.34529.9522593 12/31/200429.95232.8282321 12/31/200532.82833.5341811 12/31/200633.53438.7981391 12/31/200738.79837.2981102 12/31/200837.29826.845873 12/31/200926.84531.123710 12/31/201031.12337.083598 The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 Appendix 33 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 21.79% 12/31/2001N/A24.3120 12/31/200224.31223.56640 12/31/200323.56628.90696 12/31/200428.90631.58697 12/31/200531.58632.17083 12/31/200632.17037.10878 12/31/200737.10835.56668 12/31/200835.56625.52259 12/31/200925.52229.49943 12/31/201029.49935.04331 VMIV 31.59% 12/31/2001N/A24.7960 12/31/200224.79624.0830 12/31/200324.08329.6011 12/31/200429.60132.4101 12/31/200532.41033.0741 12/31/200633.07438.2281 12/31/200738.22836.7130 12/31/200836.71326.3980 12/31/200926.39830.5730 12/31/201030.57336.3920 VMIV 41.89% 12/31/2001N/A24.0730 12/31/200224.07323.3118 12/31/200323.31128.5659 12/31/200428.56531.18210 12/31/200531.18231.7279 12/31/200631.72736.5608 12/31/200736.56035.0069 12/31/200835.00625.0957 12/31/200925.09528.9776 12/31/201028.97734.3883 VMIV 62.05% 12/31/2003N/A28.0231 12/31/200428.02330.5414 12/31/200530.54131.0255 12/31/200631.02535.6953 12/31/200735.69534.1222 12/31/200834.12224.4222 12/31/200924.42228.1551 12/31/201028.15533.3591 VMIV 72.05% 12/31/2003N/A28.0230 12/31/200428.02330.5410 12/31/200530.54131.0250 12/31/200631.02535.6950 12/31/200735.69534.1220 12/31/200834.12224.4220 12/31/200924.42228.1550 12/31/201028.15533.3590 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 81.90% 12/31/2003N/A28.5291 12/31/200428.52931.1405 12/31/200531.14031.6805 12/31/200631.68036.5035 12/31/200736.50334.9485 12/31/200834.94825.0504 12/31/200925.05028.9234 12/31/201028.92334.3213 VMIV 92.15% 12/31/2003N/A27.6912 12/31/200427.69130.1497 12/31/200530.14930.5968 12/31/200630.59635.1668 12/31/200735.16633.5838 12/31/200833.58324.0127 12/31/200924.01227.6547 12/31/201027.65432.7347 Franklin Small Cap Value Securities Fund VMIV 11.49% 12/31/2001N/A10.7221364 12/31/200210.7229.6081326 12/31/20039.60812.5391188 12/31/200412.53915.3291042 12/31/200515.32916.460733 12/31/200616.46019.024547 12/31/200719.02418.340386 12/31/200818.34012.129285 12/31/200912.12915.481227 12/31/201015.48119.597184 VMIV 21.79% 12/31/2001N/A10.6050 12/31/200210.6059.47460 12/31/20039.47412.328130 12/31/200412.32815.025133 12/31/200515.02516.086127 12/31/200616.08618.535113 12/31/200718.53517.81695 12/31/200817.81611.74771 12/31/200911.74714.94852 12/31/201014.94818.86532 VMIV 31.59% 12/31/2001N/A10.6830 12/31/200210.6839.5630 12/31/20039.56312.4680 12/31/200412.46815.2270 12/31/200515.22716.3340 12/31/200616.33418.8590 12/31/200718.85918.1640 12/31/200818.16412.0010 12/31/200912.00115.3010 12/31/201015.30119.3500 The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 Appendix 34 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 41.89% 12/31/2001N/A10.5660 12/31/200210.5669.43017 12/31/20039.43012.25816 12/31/200412.25814.92516 12/31/200514.92515.96315 12/31/200615.96318.37511 12/31/200718.37517.6449 12/31/200817.64411.6229 12/31/200911.62214.7747 12/31/201014.77418.6287 VMIV 62.05% 12/31/2003N/A12.1470 12/31/200412.14714.7672 12/31/200514.76715.7685 12/31/200615.76818.1225 12/31/200718.12217.3735 12/31/200817.37311.4255 12/31/200911.42514.5013 12/31/201014.50118.2543 VMIV 72.05% 12/31/2003N/A12.1470 12/31/200412.14714.7670 12/31/200514.76715.7680 12/31/200615.76818.1220 12/31/200718.12217.3730 12/31/200817.37311.4250 12/31/200911.42514.5010 12/31/201014.50118.2540 VMIV 81.90% 12/31/2003N/A12.2511 12/31/200412.25114.9154 12/31/200514.91515.9514 12/31/200615.95118.3594 12/31/200718.35917.6275 12/31/200817.62711.6103 12/31/200911.61014.7574 12/31/201014.75718.6043 VMIV 92.15% 12/31/2003N/A12.0781 12/31/200412.07814.6684 12/31/200514.66815.6485 12/31/200615.64817.9664 12/31/200717.96617.2064 12/31/200817.20611.3043 12/31/200911.30414.3323 12/31/201014.33218.0243 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option Franklin Small-Mid Cap Growth Securities Fund VMIV 11.49% 12/31/2001N/A19.8985025 12/31/200219.89814.0134620 12/31/200314.01318.9984108 12/31/200418.99820.9073499 12/31/200520.90721.6462658 12/31/200621.64623.2362069 12/31/200723.23625.5251643 12/31/200825.52514.4991301 12/31/200914.49920.5621091 12/31/201020.56225.917924 VMIV 21.79% 12/31/2001N/A19.5331 12/31/200219.53313.71419 12/31/200313.71418.53735 12/31/200418.53720.33935 12/31/200520.33920.99532 12/31/200620.99522.47030 12/31/200722.47024.60926 12/31/200824.60913.93720 12/31/200913.93719.70516 12/31/201019.70524.76315 VMIV 31.59% 12/31/2001N/A19.7750 12/31/200219.77513.9132 12/31/200313.91318.8432 12/31/200418.84320.7152 12/31/200520.71521.4272 12/31/200621.42722.9781 12/31/200722.97825.2161 12/31/200825.21614.3090 12/31/200914.30920.2720 12/31/201020.27225.5270 VMIV 41.89% 12/31/2001N/A19.4120 12/31/200219.41213.61610 12/31/200313.61618.38610 12/31/200418.38620.1539 12/31/200520.15320.7828 12/31/200620.78222.2218 12/31/200722.22124.3118 12/31/200824.31113.7547 12/31/200913.75419.4286 12/31/201019.42824.3904 VMIV 62.05% 12/31/2003N/A18.1481 12/31/200418.14819.8591 12/31/200519.85920.4471 12/31/200620.44721.8270 12/31/200721.82723.8420 12/31/200823.84213.4670 12/31/200913.46718.9920 12/31/201018.99223.8050 The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 Appendix 35 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 72.05% 12/31/2003N/A18.1480 12/31/200418.14819.8590 12/31/200519.85920.4470 12/31/200620.44721.8270 12/31/200721.82723.8420 12/31/200823.84213.4670 12/31/200913.46718.9920 12/31/201018.99223.8050 VMIV 81.90% 12/31/2003N/A18.3712 12/31/200418.37120.1342 12/31/200520.13420.7613 12/31/200620.76122.1963 12/31/200722.19624.2813 12/31/200824.28113.7363 12/31/200913.73619.4002 12/31/201019.40024.3532 VMIV 92.15% 12/31/2003N/A18.0002 12/31/200418.00019.6782 12/31/200519.67820.2401 12/31/200620.24021.5842 12/31/200721.58423.5532 12/31/200823.55313.2911 12/31/200913.29118.7251 12/31/201018.72523.4461 Franklin Templeton VIP Founding Funds Allocation Fund VMIV 11.49% 12/31/2007N/A9.24215 12/31/20089.2425.83941 12/31/20095.8397.49340 12/31/20107.4938.139181 VMIV 21.79% 12/31/2007N/A9.2284 12/31/20089.2285.81310 12/31/20095.8137.4373 12/31/20107.4378.0542 VMIV 31.59% 12/31/2007N/A9.2370 12/31/20089.2375.8300 12/31/20095.8307.4740 12/31/20107.4748.1100 VMIV 41.89% 12/31/2007N/A9.2240 12/31/20089.2245.8041 12/31/20095.8047.4181 12/31/20107.4188.0261 VMIV 62.05% 12/31/2007N/A9.2160 12/31/20089.2165.7900 12/31/20095.7907.3890 12/31/20107.3897.9810 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 72.05% 12/31/2007N/A9.2160 12/31/20089.2165.7900 12/31/20095.7907.3890 12/31/20107.3897.9810 VMIV 81.90% 12/31/2007N/A9.2230 12/31/20089.2235.8031 12/31/20095.8037.4170 12/31/20107.4178.0230 VMIV 92.15% 12/31/2007N/A9.2120 12/31/20089.2125.7820 12/31/20095.7827.3700 12/31/20107.3707.9530 Franklin U.S. Government Fund VMIV 11.49% 12/31/2001N/A21.4833480 12/31/200221.48323.3003527 12/31/200323.30023.5142839 12/31/200423.51424.0252260 12/31/200524.02524.2971720 12/31/200624.29724.9701401 12/31/200724.97026.2841171 12/31/200826.28427.943971 12/31/200927.94328.449859 12/31/201028.44929.586760 VMIV 21.79% 12/31/2001N/A20.6761 12/31/200220.67622.35863 12/31/200322.35822.496118 12/31/200422.49622.915111 12/31/200522.91523.106102 12/31/200623.10623.67591 12/31/200723.67524.84585 12/31/200824.84526.33482 12/31/200926.33426.73179 12/31/201026.73127.71644 VMIV 31.59% 12/31/2001N/A21.2120 12/31/200221.21222.9821 12/31/200322.98223.1700 12/31/200423.17023.6500 12/31/200523.65023.8941 12/31/200623.89424.5321 12/31/200724.53225.7962 12/31/200825.79627.3972 12/31/200927.39727.8662 12/31/201027.86628.9501 The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 Appendix 36 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 41.89% 12/31/2001N/A20.4140 12/31/200220.41422.05219 12/31/200322.05222.16622 12/31/200422.16622.55721 12/31/200522.55722.72222 12/31/200622.72223.25820 12/31/200723.25824.38318 12/31/200824.38325.81822 12/31/200925.81826.18114 12/31/201026.18127.11910 VMIV 62.05% 12/31/2003N/A21.6486 12/31/200421.64821.9941 12/31/200521.99422.1202 12/31/200622.12022.6062 12/31/200722.60623.6612 12/31/200823.66125.0141 12/31/200925.01425.3251 12/31/201025.32526.1901 VMIV 72.05% 12/31/2003N/A21.6480 12/31/200421.64821.9940 12/31/200521.99422.1200 12/31/200622.12022.6060 12/31/200722.60623.6610 12/31/200823.66125.0140 12/31/200925.01425.3250 12/31/201025.32526.1900 VMIV 81.90% 12/31/2003N/A22.1331 12/31/200422.13322.5214 12/31/200522.52122.6844 12/31/200622.68423.2175 12/31/200723.21724.3373 12/31/200824.33725.7674 12/31/200925.76726.1273 12/31/201026.12727.0603 VMIV 92.15% 12/31/2003N/A21.3302 12/31/200421.33021.6504 12/31/200521.65021.7525 12/31/200621.75222.2084 12/31/200722.20823.2214 12/31/200823.22124.5244 12/31/200924.52424.8043 12/31/201024.80425.6253 Jennison Portfolio VMIV 11.49% 12/31/2010N/A10.44416 VMIV 21.79% 12/31/2010N/A10.4232 VMIV 31.59% 12/31/2010N/A10.4370 VMIV 41.89% 12/31/2010N/A10.4160 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 62.05% 12/31/2010N/A10.4050 VMIV 72.05% 12/31/2010N/A10.4050 VMIV 81.90% 12/31/2010N/A10.4150 VMIV 92.15% 12/31/2010N/A10.3980 Mutual Global Discovery Securities Fund VMIV 11.49% 12/31/2001N/A14.7036442 12/31/200214.70313.1735488 12/31/200313.17316.7674778 12/31/200416.76719.5834065 12/31/200519.58322.4353306 12/31/200622.43527.2572750 12/31/200727.25730.1212321 12/31/200830.12121.2791853 12/31/200921.27925.9191581 12/31/201025.91928.6621377 VMIV 21.79% 12/31/2001N/A14.4780 12/31/200214.47812.93333 12/31/200312.93316.41280 12/31/200416.41219.11081 12/31/200519.11021.82897 12/31/200621.82826.441118 12/31/200726.44129.130132 12/31/200829.13020.51893 12/31/200920.51824.91782 12/31/201024.91727.47159 VMIV 31.59% 12/31/2001N/A14.6270 12/31/200214.62713.0921 12/31/200313.09216.6481 12/31/200416.64819.4240 12/31/200519.42422.2300 12/31/200622.23026.9820 12/31/200726.98229.7870 12/31/200829.78721.0220 12/31/200921.02225.5810 12/31/201025.58128.2600 VMIV 41.89% 12/31/2001N/A14.4040 12/31/200214.40412.85415 12/31/200312.85416.29515 12/31/200416.29518.95517 12/31/200518.95521.62916 12/31/200621.62926.17414 12/31/200726.17428.80816 12/31/200828.80820.27015 12/31/200920.27024.59215 12/31/201024.59227.0869 The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 Appendix 37 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 62.05% 12/31/2003N/A16.1103 12/31/200416.11018.7106 12/31/200518.71021.3156 12/31/200621.31525.7528 12/31/200725.75228.29811 12/31/200828.29819.88011 12/31/200919.88024.0799 12/31/201024.07926.4794 VMIV 72.05% 12/31/2003N/A16.1100 12/31/200416.11018.7100 12/31/200518.71021.3150 12/31/200621.31525.7520 12/31/200725.75228.2980 12/31/200828.29819.8800 12/31/200919.88024.0790 12/31/201024.07926.4790 VMIV 81.90% 12/31/2003N/A16.2831 12/31/200416.28318.9402 12/31/200518.94021.6095 12/31/200621.60926.1476 12/31/200726.14728.77514 12/31/200828.77520.2455 12/31/200920.24524.5595 12/31/201024.55927.0474 VMIV 92.15% 12/31/2003N/A15.9952 12/31/200415.99518.5584 12/31/200518.55821.1204 12/31/200621.12025.4924 12/31/200725.49227.9847 12/31/200827.98419.6396 12/31/200919.63923.7647 12/31/201023.76426.1074 Mutual Shares Securities Fund VMIV 11.49% 12/31/2001N/A15.62014838 12/31/200215.62013.60912905 12/31/200313.60916.82511299 12/31/200416.82518.7109645 12/31/200518.71020.4307646 12/31/200620.43023.8856225 12/31/200723.88524.4065002 12/31/200824.40615.1643930 12/31/200915.16418.8753277 12/31/201018.87520.7292785 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 21.79% 12/31/2001N/A15.3804 12/31/200215.38013.361104 12/31/200313.36116.468210 12/31/200416.46818.259184 12/31/200518.25919.877184 12/31/200619.87723.170189 12/31/200723.17023.603185 12/31/200823.60314.621157 12/31/200914.62118.146119 12/31/201018.14619.86890 VMIV 31.59% 12/31/2001N/A15.5390 12/31/200215.53913.5261 12/31/200313.52616.7051 12/31/200416.70518.5581 12/31/200518.55820.2440 12/31/200620.24423.6440 12/31/200723.64424.1350 12/31/200824.13514.9800 12/31/200914.98018.6290 12/31/201018.62920.4380 VMIV 41.89% 12/31/2001N/A15.3020 12/31/200215.30213.2796 12/31/200313.27916.3518 12/31/200416.35118.1118 12/31/200518.11119.6978 12/31/200619.69722.9367 12/31/200722.93623.34214 12/31/200823.34214.44413 12/31/200914.44417.9099 12/31/201017.90919.5893 VMIV 62.05% 12/31/2003N/A16.1652 12/31/200416.16517.87611 12/31/200517.87619.41015 12/31/200619.41022.56721 12/31/200722.56722.92920 12/31/200822.92914.16618 12/31/200914.16617.53517 12/31/201017.53519.15014 VMIV 72.05% 12/31/2003N/A16.1650 12/31/200416.16517.8760 12/31/200517.87619.4100 12/31/200619.41022.5670 12/31/200722.56722.9290 12/31/200822.92914.1660 12/31/200914.16617.5350 12/31/201017.53519.1500 The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 Appendix 38 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 81.90% 12/31/2003N/A16.3393 12/31/200416.33918.0963 12/31/200518.09619.6784 12/31/200619.67822.9135 12/31/200722.91323.3165 12/31/200823.31614.4275 12/31/200914.42717.8854 12/31/201017.88519.5614 VMIV 92.15% 12/31/2003N/A16.0504 12/31/200416.05017.7316 12/31/200517.73119.2335 12/31/200619.23322.3395 12/31/200722.33922.6755 12/31/200822.67513.9955 12/31/200913.99517.3064 12/31/201017.30618.8814 Oppenheimer Global Securities Fund/VA VMIV 11.49% 12/31/2002N/A6.89451 12/31/20036.8949.713286 12/31/20049.71311.403180 12/31/200511.40312.842324 12/31/200612.84214.89295 12/31/200714.89215.597175 12/31/200815.5979.191103 12/31/20099.19112.65652 12/31/201012.65614.45945 VMIV 21.79% 12/31/2002N/A6.83435 12/31/20036.8349.60068 12/31/20049.60011.23658 12/31/200511.23612.616147 12/31/200612.61614.58651 12/31/200714.58615.231101 12/31/200815.2318.94835 12/31/20098.94812.28533 12/31/201012.28513.99329 VMIV 31.59% 12/31/2002N/A6.8740 12/31/20036.8749.6760 12/31/20049.67611.3470 12/31/200511.34712.7670 12/31/200612.76714.7890 12/31/200714.78915.4740 12/31/200815.4749.1090 12/31/20099.10912.5310 12/31/201012.53114.3020 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 41.89% 12/31/2002N/A6.8147 12/31/20036.8149.5621 12/31/20049.56211.1811 12/31/200511.18112.5421 12/31/200612.54214.4851 12/31/200714.48515.1111 12/31/200815.1118.8681 12/31/20098.86812.1631 12/31/201012.16313.8411 VMIV 62.05% 12/31/2003N/A9.5035 12/31/20049.50311.0931 12/31/200511.09312.4241 12/31/200612.42414.3261 12/31/200714.32614.9201 12/31/200814.9208.7431 12/31/20098.74311.9721 12/31/201011.97213.6011 VMIV 72.05% 12/31/2003N/A9.5030 12/31/20049.50311.0930 12/31/200511.09312.4240 12/31/200612.42414.3260 12/31/200714.32614.9200 12/31/200814.9208.7430 12/31/20098.74311.9720 12/31/201011.97213.6010 VMIV 81.90% 12/31/2003N/A9.5592 12/31/20049.55911.1755 12/31/200511.17512.5355 12/31/200612.53514.4755 12/31/200714.47515.0994 12/31/200815.0998.8604 12/31/20098.86012.1513 12/31/201012.15113.8262 VMIV 92.15% 12/31/2003N/A9.4666 12/31/20049.46611.0399 12/31/200511.03912.3509 12/31/200612.35014.2278 12/31/200714.22714.8038 12/31/200814.8038.6655 12/31/20098.66511.8544 12/31/201011.85413.4534 The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 Appendix 39 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option Oppenheimer High Income Fund/VA VMIV 11.49% 12/31/2002N/A9.199232 12/31/20039.19911.2341321 12/31/200411.23412.059263 12/31/200512.05912.15633 12/31/200612.15613.106197 12/31/200713.10612.89826 12/31/200812.8982.71023 12/31/20092.7103.34623 12/31/20103.3463.78519 VMIV 21.79% 12/31/2002N/A9.1182 12/31/20039.11811.102428 12/31/200411.10211.88358 12/31/200511.88311.94310 12/31/200611.94312.83796 12/31/200712.83712.5958 12/31/200812.5952.6396 12/31/20092.6393.2486 12/31/20103.2483.6636 VMIV 31.59% 12/31/2002N/A9.1720 12/31/20039.17211.1900 12/31/200411.19012.0000 12/31/200512.00012.0850 12/31/200612.08513.0151 12/31/200713.01512.7961 12/31/200812.7962.6860 12/31/20092.6863.3130 12/31/20103.3133.7440 VMIV 41.89% 12/31/2002N/A9.0920 12/31/20039.09211.0592 12/31/200411.05911.8242 12/31/200511.82411.8722 12/31/200611.87212.7482 12/31/200712.74812.4952 12/31/200812.4952.6152 12/31/20092.6153.2160 12/31/20103.2163.6230 VMIV 62.05% 12/31/2003N/A10.9900 12/31/200410.99011.7323 12/31/200511.73211.7603 12/31/200611.76012.6083 12/31/200712.60812.3383 12/31/200812.3382.5783 12/31/20092.5783.1653 12/31/20103.1653.5608 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 72.05% 12/31/2003N/A10.9900 12/31/200410.99011.7320 12/31/200511.73211.7600 12/31/200611.76012.6080 12/31/200712.60812.3380 12/31/200812.3382.5780 12/31/20092.5783.1650 12/31/20103.1653.5600 VMIV 81.90% 12/31/2003N/A11.0551 12/31/200411.05511.8192 12/31/200511.81911.8652 12/31/200611.86512.7392 12/31/200712.73912.4861 12/31/200812.4862.6133 12/31/20092.6133.2133 12/31/20103.2133.6193 VMIV 92.15% 12/31/2003N/A10.9470 12/31/200410.94711.6741 12/31/200511.67411.6911 12/31/200611.69112.5211 12/31/200712.52112.2411 12/31/200812.2412.5551 12/31/20092.5553.1341 12/31/20103.1343.5221 Oppenheimer Main Street Fund/VA VMIV 11.49% 12/31/2002N/A6.66487 12/31/20036.6648.320172 12/31/20048.3208.972164 12/31/20058.9729.368130 12/31/20069.36810.61694 12/31/200710.61610.92178 12/31/200810.9216.62051 12/31/20096.6208.36746 12/31/20108.3679.57140 VMIV 21.79% 12/31/2002N/A6.60625 12/31/20036.6068.22383 12/31/20048.2238.84087 12/31/20058.8409.20373 12/31/20069.20310.39868 12/31/200710.39810.66561 12/31/200810.6656.44551 12/31/20096.4458.12245 12/31/20108.1229.26337 The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 Appendix 40 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 31.59% 12/31/2002N/A6.6450 12/31/20036.6458.2870 12/31/20048.2878.9280 12/31/20058.9289.3120 12/31/20069.31210.5431 12/31/200710.54310.8351 12/31/200810.8356.5611 12/31/20096.5618.2841 12/31/20108.2849.4670 VMIV 41.89% 12/31/2002N/A6.5871 12/31/20036.5878.1904 12/31/20048.1908.7974 12/31/20058.7979.1492 12/31/20069.14910.3272 12/31/200710.32710.5802 12/31/200810.5806.3882 12/31/20096.3888.0411 12/31/20108.0419.1621 VMIV 62.05% 12/31/2003N/A8.1399 12/31/20048.1398.7286 12/31/20058.7289.0626 12/31/20069.06210.2136 12/31/200710.21310.4476 12/31/200810.4476.2974 12/31/20096.2977.9154 12/31/20107.9159.0033 VMIV 72.05% 12/31/2003N/A8.1390 12/31/20048.1398.7280 12/31/20058.7289.0620 12/31/20069.06210.2130 12/31/200710.21310.4470 12/31/200810.4476.2970 12/31/20096.2977.9150 12/31/20107.9159.0030 VMIV 81.90% 12/31/2003N/A8.1873 12/31/20048.1878.7938 12/31/20058.7939.1437 12/31/20069.14310.3197 12/31/200710.31910.5727 12/31/200810.5726.3825 12/31/20096.3828.0334 12/31/20108.0339.1524 VMIV 92.15% 12/31/2003N/A8.1075 12/31/20048.1078.68511 12/31/20058.6859.0097 12/31/20069.00910.1437 12/31/200710.14310.3656 12/31/200810.3656.2414 12/31/20096.2417.8372 12/31/20107.8378.9052 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option PIMCO EqS Pathfinder World Portfolio VMIV 11.49% 12/31/2010N/A10.3512 VMIV 21.79% 12/31/2010N/A10.3300 VMIV 31.59% 12/31/2010N/A10.3440 VMIV 41.89% 12/31/2010N/A10.3230 VMIV 62.05% 12/31/2010N/A10.3120 VMIV 72.05% 12/31/2010N/A10.3120 VMIV 81.90% 12/31/2010N/A10.3220 VMIV 92.15% 12/31/2010N/A10.3052 PIMCO VIT All Asset Portfolio VMIV 11.49% 12/31/2004N/A11.87199 12/31/200511.87112.424215 12/31/200612.42412.811150 12/31/200712.81113.672122 12/31/200813.67211.335111 12/31/200911.33513.577112 12/31/201013.57715.127162 VMIV 21.79% 12/31/2004N/A11.8473 12/31/200511.84712.3627 12/31/200612.36212.7095 12/31/200712.70913.5222 12/31/200813.52211.17712 12/31/200911.17713.3477 12/31/201013.34714.82710 VMIV 31.59% 12/31/2004N/A11.8630 12/31/200511.86312.4030 12/31/200612.40312.7770 12/31/200712.77713.6220 12/31/200813.62211.2820 12/31/200911.28213.5000 12/31/201013.50015.0260 VMIV 41.89% 12/31/2004N/A11.8390 12/31/200511.83912.3410 12/31/200612.34112.6750 12/31/200712.67513.4720 12/31/200813.47211.1255 12/31/200911.12513.2725 12/31/201013.27214.7284 The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 Appendix 41 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 62.05% 12/31/2004N/A11.8260 12/31/200511.82612.3090 12/31/200612.30912.6210 12/31/200712.62113.3930 12/31/200813.39311.0420 12/31/200911.04213.1520 12/31/201013.15214.5720 VMIV 72.05% 12/31/2004N/A11.8260 12/31/200511.82612.3090 12/31/200612.30912.6210 12/31/200712.62113.3930 12/31/200813.39311.0420 12/31/200911.04213.1520 12/31/201013.15214.5720 VMIV 81.90% 12/31/2004N/A11.8381 12/31/200511.83812.3392 12/31/200612.33912.6722 12/31/200712.67213.4671 12/31/200813.46711.1201 12/31/200911.12013.2642 12/31/201013.26414.7192 VMIV 92.15% 12/31/2004N/A11.8183 12/31/200511.81812.2884 12/31/200612.28812.5884 12/31/200712.58813.3442 12/31/200813.34410.9912 12/31/200910.99113.0783 12/31/201013.07814.4753 PIMCO VIT CommodityRealReturn Strategy Portfolio VMIV 11.49% 12/31/2005N/A11.03038 12/31/200611.03010.53073 12/31/200710.53012.78562 12/31/200812.7857.08097 12/31/20097.0809.872119 12/31/20109.87212.111143 VMIV 21.79% 12/31/2005N/A11.0086 12/31/200611.00810.4788 12/31/200710.47812.6834 12/31/200812.6837.0029 12/31/20097.0029.73419 12/31/20109.73411.90619 VMIV 31.59% 12/31/2005N/A11.0220 12/31/200611.02210.5130 12/31/200710.51312.7510 12/31/200812.7517.0541 12/31/20097.0549.8262 12/31/20109.82612.0422 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 41.89% 12/31/2005N/A11.0001 12/31/200611.00010.4601 12/31/200710.46012.6491 12/31/200812.6496.9761 12/31/20096.9769.6891 12/31/20109.68911.8391 VMIV 62.05% 12/31/2005N/A10.9880 12/31/200610.98810.4330 12/31/200710.43312.5950 12/31/200812.5956.9350 12/31/20096.9359.6170 12/31/20109.61711.7320 VMIV 72.05% 12/31/2005N/A10.9880 12/31/200610.98810.4330 12/31/200710.43312.5950 12/31/200812.5956.9350 12/31/20096.9359.6170 12/31/20109.61711.7320 VMIV 81.90% 12/31/2005N/A11.0001 12/31/200611.00010.4590 12/31/200710.45912.6451 12/31/200812.6456.9742 12/31/20096.9749.6843 12/31/20109.68411.8322 VMIV 92.15% 12/31/2005N/A10.9810 12/31/200610.98110.4150 12/31/200710.41512.5611 12/31/200812.5616.9103 12/31/20096.9109.5724 12/31/20109.57211.6653 PIMCO VIT Emerging Markets Bond Portfolio VMIV 11.49% 12/31/2005N/A10.92118 12/31/200610.92111.75827 12/31/200711.75812.25728 12/31/200812.25710.31330 12/31/200910.31313.26832 12/31/201013.26814.66339 VMIV 21.79% 12/31/2005N/A10.8991 12/31/200610.89911.6998 12/31/200711.69912.1596 12/31/200812.15910.2005 12/31/200910.20013.0847 12/31/201013.08414.4158 VMIV 31.59% 12/31/2005N/A10.9140 12/31/200610.91411.7380 12/31/200711.73812.2250 12/31/200812.22510.2750 12/31/200910.27513.2070 12/31/201013.20714.5800 The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 Appendix 42 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 41.89% 12/31/2005N/A10.8920 12/31/200610.89211.6800 12/31/200711.68012.1270 12/31/200812.12710.1630 12/31/200910.16313.0230 12/31/201013.02314.3340 VMIV 62.05% 12/31/2005N/A10.8800 12/31/200610.88011.6490 12/31/200711.64912.0750 12/31/200812.07510.1030 12/31/200910.10312.9250 12/31/201012.92514.2040 VMIV 72.05% 12/31/2005N/A10.8800 12/31/200610.88011.6490 12/31/200711.64912.0750 12/31/200812.07510.1030 12/31/200910.10312.9250 12/31/201012.92514.2040 VMIV 81.90% 12/31/2005N/A10.8910 12/31/200610.89111.6780 12/31/200711.67812.1240 12/31/200812.12410.1590 12/31/200910.15913.0160 12/31/201013.01614.3260 VMIV 92.15% 12/31/2005N/A10.8730 12/31/200610.87311.6291 12/31/200711.62912.0431 12/31/200812.04310.0661 12/31/200910.06612.8651 12/31/201012.86514.1241 PIMCO VIT Global Bond Portfolio (Unhedged) VMIV 11.49% 12/31/2005N/A9.34357 12/31/20069.3439.63377 12/31/20079.63310.415147 12/31/200810.41510.17456 12/31/200910.17411.71451 12/31/201011.71412.88671 VMIV 21.79% 12/31/2005N/A9.3240 12/31/20069.3249.5852 12/31/20079.58510.33262 12/31/200810.33210.0625 12/31/200910.06211.5512 12/31/201011.55112.6692 VMIV 31.59% 12/31/2005N/A9.3370 12/31/20069.3379.6170 12/31/20079.61710.3870 12/31/200810.38710.1370 12/31/200910.13711.6590 12/31/201011.65912.8130 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 41.89% 12/31/2005N/A9.3180 12/31/20069.3189.5690 12/31/20079.56910.3042 12/31/200810.30410.0252 12/31/200910.02511.4970 12/31/201011.49712.5970 VMIV 62.05% 12/31/2005N/A9.3080 12/31/20069.3089.5440 12/31/20079.54410.2600 12/31/200810.2609.9670 12/31/20099.96711.4110 12/31/201011.41112.4830 VMIV 72.05% 12/31/2005N/A9.3080 12/31/20069.3089.5440 12/31/20079.54410.2600 12/31/200810.2609.9670 12/31/20099.96711.4110 12/31/201011.41112.4830 VMIV 81.90% 12/31/2005N/A9.3180 12/31/20069.3189.5680 12/31/20079.56810.3020 12/31/200810.30210.0220 12/31/200910.02211.4920 12/31/201011.49212.5900 VMIV 92.15% 12/31/2005N/A9.3020 12/31/20069.3029.5280 12/31/20079.52810.2330 12/31/200810.2339.9300 12/31/20099.93011.3580 12/31/201011.35812.4120 PIMCO VIT High Yield Portfolio VMIV 11.49% 12/31/2001N/A9.923103 12/31/20029.9239.658766 12/31/20039.65811.695475 12/31/200411.69512.624849 12/31/200512.62412.951404 12/31/200612.95113.921236 12/31/200713.92114.196190 12/31/200814.19610.693168 12/31/200910.69314.795207 12/31/201014.79516.690114 VMIV 21.79% 12/31/2001N/A9.8670 12/31/20029.8679.57417 12/31/20039.57411.55972 12/31/200411.55912.439478 12/31/200512.43912.723282 12/31/200612.72313.63548 12/31/200713.63513.86266 12/31/200813.86210.41157 12/31/200910.41114.361159 12/31/201014.36116.15247 The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 Appendix 43 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 31.59% 12/31/2001N/A9.9040 12/31/20029.9049.6300 12/31/20039.63011.6490 12/31/200411.64912.5620 12/31/200512.56212.8740 12/31/200612.87413.8250 12/31/200713.82514.0840 12/31/200814.08410.5980 12/31/200910.59814.6480 12/31/201014.64816.5080 VMIV 41.89% 12/31/2001N/A9.8480 12/31/20029.8489.54615 12/31/20039.54611.51315 12/31/200411.51312.37819 12/31/200512.37812.64818 12/31/200612.64813.5419 12/31/200713.54113.7537 12/31/200813.75310.3186 12/31/200910.31814.2191 12/31/201014.21915.9762 VMIV 62.05% 12/31/2003N/A11.0270 12/31/200411.02711.8352 12/31/200511.83512.0742 12/31/200612.07412.9072 12/31/200712.90713.0882 12/31/200813.0889.8032 12/31/20099.80313.4875 12/31/201013.48715.1305 VMIV 72.05% 12/31/2003N/A11.0270 12/31/200411.02711.8350 12/31/200511.83512.0740 12/31/200612.07412.9070 12/31/200712.90713.0881 12/31/200813.0889.8030 12/31/20099.80313.4870 12/31/201013.48715.1300 VMIV 81.90% 12/31/2003N/A11.0921 12/31/200411.09211.92352 12/31/200511.92312.18247 12/31/200612.18213.0422 12/31/200713.04213.24411 12/31/200813.2449.9352 12/31/20099.93513.69049 12/31/201013.69015.3802 VMIV 92.15% 12/31/2003N/A10.9842 12/31/200410.98411.7774 12/31/200511.77712.0034 12/31/200612.00312.8184 12/31/200712.81812.9844 12/31/200812.9849.7163 12/31/20099.71613.3543 12/31/201013.35414.9664 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option PIMCO VIT Real Return Portfolio VMIV 11.49% 12/31/2003N/A10.51052 12/31/200410.51011.277283 12/31/200511.27711.344308 12/31/200611.34411.257210 12/31/200711.25712.272161 12/31/200812.27211.238247 12/31/200911.23813.108231 12/31/201013.10813.961247 VMIV 21.79% 12/31/2003N/A10.48953 12/31/200410.48911.22168 12/31/200511.22111.25473 12/31/200611.25411.13464 12/31/200711.13412.10148 12/31/200812.10111.04867 12/31/200911.04812.84847 12/31/201012.84813.64322 VMIV 31.59% 12/31/2003N/A10.5030 12/31/200410.50311.2590 12/31/200511.25911.3140 12/31/200611.31411.2160 12/31/200711.21612.2150 12/31/200812.21511.1740 12/31/200911.17413.0210 12/31/201013.02113.8551 VMIV 41.89% 12/31/2003N/A10.4820 12/31/200410.48211.2020 12/31/200511.20211.2240 12/31/200611.22411.0930 12/31/200711.09312.0450 12/31/200812.04510.9851 12/31/200910.98512.7628 12/31/201012.76213.5397 VMIV 62.05% 12/31/2003N/A10.4701 12/31/200410.47011.1722 12/31/200511.17211.1762 12/31/200611.17611.0282 12/31/200711.02811.9552 12/31/200811.95510.8861 12/31/200910.88612.6271 12/31/201012.62713.3744 VMIV 72.05% 12/31/2003N/A10.4700 12/31/200410.47011.1720 12/31/200511.17211.1760 12/31/200611.17611.0280 12/31/200711.02811.9550 12/31/200811.95510.8860 12/31/200910.88612.6270 12/31/201012.62713.3740 The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 Appendix 44 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 81.90% 12/31/2003N/A10.4811 12/31/200410.48111.2003 12/31/200511.20011.2214 12/31/200611.22111.0893 12/31/200711.08912.0393 12/31/200812.03910.9793 12/31/200910.97912.7543 12/31/201012.75413.5292 VMIV 92.15% 12/31/2003N/A10.4632 12/31/200410.46311.1533 12/31/200511.15311.1465 12/31/200611.14610.9873 12/31/200710.98711.9002 12/31/200811.90010.8244 12/31/200910.82412.5435 12/31/201012.54313.2714 PIMCO VIT Total Return Portfolio VMIV 11.49% 12/31/2001N/A11.699159 12/31/200211.69912.572968 12/31/200312.57213.0111119 12/31/200413.01113.446965 12/31/200513.44613.572925 12/31/200613.57213.887844 12/31/200713.88714.879723 12/31/200814.87915.362605 12/31/200915.36217.265679 12/31/201017.26518.390690 VMIV 21.79% 12/31/2001N/A11.6320 12/31/200211.63212.463123 12/31/200312.46312.859217 12/31/200412.85913.248208 12/31/200513.24813.333208 12/31/200613.33313.602214 12/31/200713.60214.530188 12/31/200814.53014.956180 12/31/200914.95616.758175 12/31/201016.75817.797108 VMIV 31.59% 12/31/2001N/A11.6770 12/31/200211.67712.5361 12/31/200312.53612.9611 12/31/200412.96113.3801 12/31/200513.38013.4921 12/31/200613.49213.7911 12/31/200713.79114.7621 12/31/200814.76215.2262 12/31/200915.22617.0941 12/31/201017.09418.1901 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 41.89% 12/31/2001N/A11.6100 12/31/200211.61012.42727 12/31/200312.42712.80931 12/31/200412.80913.18332 12/31/200513.18313.25532 12/31/200613.25513.50831 12/31/200713.50814.41533 12/31/200814.41514.82431 12/31/200914.82416.59323 12/31/201016.59317.60417 VMIV 62.05% 12/31/2003N/A12.3954 12/31/200412.39512.7372 12/31/200512.73712.7853 12/31/200612.78513.0093 12/31/200713.00913.8603 12/31/200813.86014.2303 12/31/200914.23015.9034 12/31/201015.90316.8457 VMIV 72.05% 12/31/2003N/A12.3950 12/31/200412.39512.7370 12/31/200512.73712.7850 12/31/200612.78513.0090 12/31/200713.00913.8600 12/31/200813.86014.2300 12/31/200914.23015.9030 12/31/201015.90316.8450 VMIV 81.90% 12/31/2003N/A12.4685 12/31/200412.46812.8317 12/31/200512.83112.8998 12/31/200612.89913.1458 12/31/200713.14514.0266 12/31/200814.02614.4222 12/31/200914.42216.1424 12/31/201016.14217.12311 VMIV 92.15% 12/31/2003N/A12.3473 12/31/200412.34712.6745 12/31/200512.67412.7106 12/31/200612.71012.9196 12/31/200712.91913.7516 12/31/200813.75114.1048 12/31/200914.10415.7469 12/31/201015.74616.6628 The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 Appendix 45 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option SP International Growth Portfolio VMIV 11.49% 12/31/2001N/A5.35623 12/31/20025.3564.07295 12/31/20034.0725.582125 12/31/20045.5826.38547 12/31/20056.3857.28522 12/31/20067.2858.62527 12/31/20078.62510.12231 12/31/200810.1224.93816 12/31/20094.9386.63714 12/31/20106.6377.44210 VMIV 21.79% 12/31/2001N/A5.3391 12/31/20025.3394.0476 12/31/20034.0475.53119 12/31/20045.5316.30810 12/31/20056.3087.1759 12/31/20067.1758.4708 12/31/20078.4709.9107 12/31/20089.9104.8207 12/31/20094.8206.4595 12/31/20106.4597.2215 VMIV 31.59% 12/31/2001N/A5.3500 12/31/20025.3504.0630 12/31/20034.0635.5650 12/31/20045.5656.3600 12/31/20056.3607.2480 12/31/20067.2488.5730 12/31/20078.57310.0510 12/31/200810.0514.8980 12/31/20094.8986.5770 12/31/20106.5777.3670 VMIV 41.89% 12/31/2001N/A5.3340 12/31/20025.3344.0391 12/31/20034.0395.5142 12/31/20045.5146.2831 12/31/20056.2837.1391 12/31/20067.1398.4190 12/31/20078.4199.8410 12/31/20089.8414.7810 12/31/20094.7816.4010 12/31/20106.4017.1490 VMIV 62.05% 12/31/2003N/A5.4872 12/31/20045.4876.2420 12/31/20056.2427.0820 12/31/20067.0828.3380 12/31/20078.3389.7300 12/31/20089.7304.7200 12/31/20094.7206.3090 12/31/20106.3097.0350 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 72.05% 12/31/2003N/A5.4870 12/31/20045.4876.2420 12/31/20056.2427.0820 12/31/20067.0828.3380 12/31/20078.3389.7300 12/31/20089.7304.7200 12/31/20094.7206.3090 12/31/20106.3097.0350 VMIV 81.90% 12/31/2003N/A5.5120 12/31/20045.5126.2800 12/31/20056.2807.1360 12/31/20067.1368.4140 12/31/20078.4149.8340 12/31/20089.8344.7770 12/31/20094.7776.3950 12/31/20106.3957.1410 VMIV 92.15% 12/31/2003N/A5.4702 12/31/20045.4706.2171 12/31/20056.2177.0461 12/31/20067.0468.2881 12/31/20078.2889.6621 12/31/20089.6624.6821 12/31/20094.6826.2521 12/31/20106.2526.9640 Templeton Foreign Securities Fund VMIV 11.49% 12/31/2001N/A17.7723729 12/31/200217.77214.2873556 12/31/200314.28718.6573195 12/31/200418.65721.8492838 12/31/200521.84923.7822334 12/31/200623.78228.5151904 12/31/200728.51532.5271552 12/31/200832.52719.1511093 12/31/200919.15125.914905 12/31/201025.91427.745755 VMIV 21.79% 12/31/2001N/A17.2551 12/31/200217.25513.82927 12/31/200313.82918.00646 12/31/200418.00621.02342 12/31/200521.02322.81443 12/31/200622.81427.27345 12/31/200727.27331.01636 12/31/200831.01618.20731 12/31/200918.20724.56220 12/31/201024.56226.21915 The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 Appendix 46 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 31.59% 12/31/2001N/A17.5990 12/31/200217.59914.1330 12/31/200314.13318.4380 12/31/200418.43821.5710 12/31/200521.57123.4560 12/31/200623.45628.0960 12/31/200728.09632.0161 12/31/200832.01618.8321 12/31/200918.83225.4561 12/31/201025.45627.2281 VMIV 41.89% 12/31/2001N/A17.0850 12/31/200217.08513.6800 12/31/200313.68017.7931 12/31/200417.79320.7541 12/31/200520.75422.5001 12/31/200622.50026.8712 12/31/200726.87130.5281 12/31/200830.52817.9021 12/31/200917.90224.1270 12/31/201024.12725.7290 VMIV 62.05% 12/31/2003N/A17.4560 12/31/200417.45620.3280 12/31/200520.32822.0031 12/31/200622.00326.2356 12/31/200726.23529.7576 12/31/200829.75717.4235 12/31/200917.42323.4434 12/31/201023.44324.9592 VMIV 72.05% 12/31/2003N/A17.4560 12/31/200417.45620.3280 12/31/200520.32822.0030 12/31/200622.00326.2350 12/31/200726.23529.7570 12/31/200829.75717.4230 12/31/200917.42323.4430 12/31/201023.44324.9590 VMIV 81.90% 12/31/2003N/A17.7710 12/31/200417.77120.7261 12/31/200520.72622.4671 12/31/200622.46726.8291 12/31/200726.82930.4770 12/31/200830.47717.8710 12/31/200917.87124.0820 12/31/201024.08225.6790 VMIV 92.15% 12/31/2003N/A17.2480 12/31/200417.24820.0664 12/31/200520.06621.6986 12/31/200621.69825.8466 12/31/200725.84629.2866 12/31/200829.28617.1306 12/31/200917.13023.0266 12/31/201023.02624.4915 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option Templeton Global Bond Securities Fund VMIV 11.49% 12/31/2001N/A17.102590 12/31/200217.10220.462382 12/31/200320.46224.739311 12/31/200424.73928.050266 12/31/200528.05026.831202 12/31/200626.83129.909154 12/31/200729.90932.786147 12/31/200832.78634.387138 12/31/200934.38740.309151 12/31/201040.30945.554161 VMIV 21.79% 12/31/2007N/A31.6565 12/31/200831.65633.10212 12/31/200933.10238.68716 12/31/201038.68743.58912 VMIV 31.59% 12/31/2007N/A32.8340 12/31/200832.83434.4030 12/31/200934.40340.2870 12/31/201040.28745.4840 VMIV 41.89% 12/31/2007N/A31.0833 12/31/200831.08332.4713 12/31/200932.47137.9112 12/31/201037.91142.6720 VMIV 62.05% 12/31/2007N/A30.1880 12/31/200830.18831.4850 12/31/200931.48536.7010 12/31/201036.70141.2450 VMIV 72.05% 12/31/2007N/A30.1880 12/31/200830.18831.4850 12/31/200931.48536.7010 12/31/201036.70141.2450 VMIV 81.90% 12/31/2007N/A31.0260 12/31/200831.02632.4081 12/31/200932.40837.8340 12/31/201037.83442.5821 VMIV 92.15% 12/31/2007N/A29.6410 12/31/200829.64130.8842 12/31/200930.88435.9652 12/31/201035.96540.3772 The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 Appendix 47 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option Templeton Growth Securities Fund VMIV 11.49% 12/31/2001N/A18.9337387 12/31/200218.93315.2366416 12/31/200315.23619.9075661 12/31/200419.90722.7984856 12/31/200522.79824.4963936 12/31/200624.49629.4943150 12/31/200729.49429.7972549 12/31/200829.79716.9872051 12/31/200916.98721.9791716 12/31/201021.97923.3291469 VMIV 21.79% 12/31/2001N/A18.4951 12/31/200218.49514.83957 12/31/200314.83919.33088 12/31/200419.33022.07169 12/31/200522.07123.64462 12/31/200623.64428.38255 12/31/200728.38228.58855 12/31/200828.58816.24841 12/31/200916.24820.96131 12/31/201020.96122.18226 VMIV 31.59% 12/31/2001N/A18.7860 12/31/200218.78615.1020 12/31/200315.10219.7130 12/31/200419.71322.5530 12/31/200522.55324.2090 12/31/200624.20929.1180 12/31/200729.11829.3880 12/31/200829.38816.7370 12/31/200916.73721.6340 12/31/201021.63422.9400 VMIV 41.89% 12/31/2001N/A18.3510 12/31/200218.35114.70910 12/31/200314.70919.14110 12/31/200419.14121.8339 12/31/200521.83323.3668 12/31/200623.36628.0218 12/31/200728.02128.1968 12/31/200828.19616.0107 12/31/200916.01020.6325 12/31/201020.63221.8121 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VMIV 62.05% 12/31/2003N/A18.8430 12/31/200418.84321.4593 12/31/200521.45922.9297 12/31/200622.92927.45314 12/31/200727.45327.58013 12/31/200827.58015.63511 12/31/200915.63520.11710 12/31/201020.11721.2339 VMIV 72.05% 12/31/2003N/A18.8430 12/31/200418.84321.4590 12/31/200521.45922.9290 12/31/200622.92927.4530 12/31/200727.45327.5800 12/31/200827.58015.6350 12/31/200915.63520.1170 12/31/201020.11721.2330 VMIV 81.90% 12/31/2003N/A19.1231 12/31/200419.12321.8102 12/31/200521.81023.3393 12/31/200623.33927.9863 12/31/200727.98628.1573 12/31/200828.15715.9863 12/31/200915.98620.5993 12/31/201020.59921.7762 VMIV 92.15% 12/31/2003N/A18.6600 12/31/200418.66021.2282 12/31/200521.22822.6603 12/31/200622.66027.1046 12/31/200727.10427.2026 12/31/200827.20215.4056 12/31/200915.40519.8015 12/31/201019.80120.8794 The Valuemark® IV Variable Annuity Contract SAI – May 1, 2011 Appendix 48 PART C - OTHER INFORMATION ITEM 24. FINANCIAL STATEMENTS AND EXHIBITS a. Financial Statements The following financial statements of the Company(19) are incorporated by reference as exhibit EX-99.A. 1. Report of Independent Registered Public Accounting Firm 2. Consolidated Balance Sheets – December 31, 2010 and 2009 3. Consolidated Statements of Operations – Years ended December 31, 2010, 2009, and 2008 4. Consolidated Statements of Comprehensive Income – Years ended December 31, 2010, 2009, and 2008 5. Consolidated Statements of Stockholder's Equity – Years ended December 31, 2010, 2009, and 2008 6. Consolidated Statements of Cash Flows – Years ended December 31, 2010, 2009, and 2008 7. Notes to Consolidated Financial Statements – December 31, 2010 and 2009 8. Supplemental Schedules: – Schedule I – Summary of Investments – Other than Investments in Related Parties – Schedule II – Supplementary Insurance Information – Schedule III – Reinsurance The following financial statements of the Variable Account(19) are incorporated by reference as exhibit EX-99.A. 1. Report of Independent Registered Public Accounting Firm 2. Statements of Assets and Liabilities – December 31, 2010 3. Statements of Operations – For the year ended December 31, 2010 4. Statements of Changes in Net Assets – For the year ended December 31, 2010 and 2009 5. Notes to the Financial Statements – December 31, 2010 b. Exhibits 1. Resolution of Board of Directors of the Company authorizing the establishment of the Separate Account, dated May 31, 1985(1) incorporated by reference as exhibit EX-99.B1. 2. Not Applicable 3. a. Principal Underwriter Agreement by and between North American Life and Casualty Company on behalf of NALAC Financial Plans, Inc. dated September 14, 1988.(2) incorporated by reference as exhibit EX-99.B3.a. (North American Life and Casualty Company is the predecessor to Allianz Life Insurance Company of North America. NALAC Financial Plans, Inc., is the predecessor to USAllianz Investor Services, LLC, which is the predecessor to Allianz Life Financial Services, LLC.) b. Broker-Dealer Agreement between North American Life and Casualty Company and NALAC Financial Plans, Inc. dated November 19, 1987; Amendment #1 dated April 12, 2000; Amendment #2 dated September 30, 2002; Amendment #3 dated October 1, 2003.(14) incorporated by reference as exhibit EX-99.B3.b. (North American Life and Casualty Company is the predecessor to Allianz Life Insurance Company of North America. NALAC Financial Plans, Inc, is the predecessor to USAllianz Investor Services, LLC, which is the predecessor to Allianz Life Financial Services, LLC.) c. The current specimen of the selling agreement between Allianz Life Financial Services, LLC, the principal underwriter for the Contracts, and retail brokers which offer and sell the Contracts to the public is incorporated by reference(12) as exhibit EX-99.B3.b. The underwriter has executed versions of the agreement with approximately 2,100 retail brokers. 4. a. Individual Variable Annuity "Original" Contract & Schedule Pages - L30570(1) incorporated by reference as exhibit EX-99.B4. b. Waiver of CDSC Endorsement - S30074(1) incorporated by reference as exhibit EX-99.B4.a. c. Enhanced Death Benefit Endorsement(1) incorporated by reference as exhibit EX-99.B4.b. d. GMIB Endorsements-Opt 1 & Opt 2(7) incorporated by reference as exhibit EX-99.B4.c. e. Endorsement for DB option 2(7) incorporated by reference as exhibit EX-99.B4.d. f. Traditional GMDB Endorsement - S40381(8) incorporated by reference as exhibit EX-99.B4.e. g. Enhanced GMDB Endorsement - S40390(8) incorporated by reference as exhibit EX-99.B4.f. h. Earnings Protection GMDB Endorsement(8) incorporated by reference as exhibit EX-99.B4.g. i. Traditional GMIB Endorsement - S40388(8) incorporated by reference as exhibit EX-99.B4.h. j. Contract Schedule Page-May 2003(8) incorporated by reference as exhibit EX-99.B4.i. k. DCA Fixed Account Endorsement - S40394(8) incorporated by reference as exhibit EX-99.B4.j. l. Inherited IRA/Roth IRA Endorsement(11) incorporated by reference as exhibit EX-99.B4.k. 5. a. Application for Individual Variable Annuity "Original" Contract(1) incorporated by reference as exhibit EX-99.B5. b. Application for Individual Variable Annuity "May 2003" Contract - F40112(8) incorporated by reference as exhibit EX-99.B5.b. 6. (i). The Restated Articles of Incorporation of the Company (as amended August 1, 2006)(18) incorporated by reference as exhibit EX-99.B6.i. (ii). The Restated Bylaws of the Company (as amended August 1, 2006)(18) incorporated by reference as exhibit EX-99.B6.ii. 7. Not Applicable 8. a. 22c-2 Agreements(15) incorporated by reference as exhibit EX-99.B8.a. b. 22c-2 Agreement-BlackRock Distributors, Inc.(16) incorporated by reference as exhibit EX-99.B8.b. c. Participation Agreement between BlackRock Series Fund, Inc., BlackRock Distributors, Inc., Allianz Life Insurance Co. of North America, and Allianz Life Financial Services, LLC (16) incorporated by reference as exhibit EX-99.B8.c. d. Adminstrative Service Agreement between BlackRock Advisors, LLC and Allianz Life (16)incorporated by reference as exhibit EX-99.B8.d. e. Participation Agreement between Davis Variable Account Fund, Inc., Davis Distributors, LLC and Allianz Life Insurance Company of North America, dated 11/1/1999(6) incorporated by reference as exhibit EX-99.B8.e. f. Amendment to Participation Agreement between Davis Variable Account Fund, Inc., Davis Distributors, LLC and Allianz Life Insurance Company of North America dated 5/1/08(16) incorporated by reference as exhibit EX-99.B8.f. g. Administrative Services Agreement between The Dreyfus Corporation and Allianz Life Insurance Company of North America, dated 5/1/2002(14) incorporated by reference as exhibit EX-99.B8.f. h. Amendments to Administrative Services Agreement between The Dreyfus Corporation and Allianz Life Insurance Company of North America, dated 8/7/02, 10/16/06(14) incorporated by reference as exhibit EX-99.B8.g. i. Disribution/12 b-1 Letter Agreement between Dreyfus Service Corporation and USAllianz Investor Services, LLC (predecessor to Allianz Life Financial Services, LLC.), dated 5/1/2002(14) incorporated by reference as exhibit EX-99.B8.h. j. Fund Participation Agreement between Allianz Life Insurance Company of North America, Dreyfus Investment Portfolios and The Dreyfus Life and Annuity Index Fund, dated 5/1/2002(5) incorporated by reference as exhibit EX-99.B8.h. k. Amendment to Fund Participation Agreement between Allianz Life Insurance Company of North America, Dreyfus Investment Portfolios and the Dreyfus Stock Index Fund, Inc., dated 5/1/2007(15) incorporated by reference as exhibit EX-99.B8.j. l. Administrative Services Agreement between Franklin Templeton Services LLC and Allianz Life Insurance Company of North America, dated 10/1/2003(10) incorporated by reference as exhibit EX-99.B8.ac. m. Amendment to Administrative Services Agreement between Franklin Templeton Services LLC and Allianz Life Insurance Company of North America, dated 8/8/2008(16) incorporated by reference as exhibit EX-99.B8.h. n. Participation Agreement between Franklin Templeton Variable Insurance Products Trust, Franklin/Templeton Distributors, Inc., Allianz Life Insurance Company of North America and USAllianz Investor Services, LLC (the predecessor to Allianz Life Financial Services, LLC.), and dated 10/1/2003(10) incorporated by reference as exhibit EX-99.B8.h. o. Amendment to Participation Agreement between Franklin Templeton Variable Insurance Products Trust, Franklin/Templeton Distributors, Inc., Allianz Life Insurance Company of North America and USAllianz Investor Services, LLC (the predecessor to Allianz Life Financial Services, LLC.), dated 5/1/08(16) incorporated by reference as exhibit EX-99.B8.j. p. Participation Agreement between Premier VIT, Allianz Life Insurance Company of North America and Allianz Global Investors Distributors LLC, dated 5/1/2006(13) incorporated by reference as exhibit EX-99.B8.ai. q. Administrative Service Agreement between OpCap Advisors LLC and Allianz Life Insurance Company of North America, dated 5/1/2006(13) incorporated by reference as exhibit EX-99.B8.aj. r. Administrative Support Service Agreement between OppenheimerFunds, Inc. and Allianz Life Insurance Company of North America, dated 12/1/1999(9) incorporated by reference as exhibit EX-99.B8.u. s. Amendment to Administrative Support Service Agreement between OppenheimerFunds, Inc. and Allianz Life Insurance Company of North America, dated 2/1/00(14) incorporated by reference as exhibit EX-99.B8.r. t. Participation Agreement between Oppenheimer Variable Account Funds, OppenheimerFunds, Inc. and Allianz Life Insurance Company of North America, dated 12/1/1999(6) incorporated by reference as exhibit EX-99.B8.n. u. Amendments to Participation Agreement between Oppenheimer Variable Account Funds, OppenheimerFunds, Inc. and Allianz Life Insurance Company of North America, dated 2/1/00, 5/1/02, 4/30/04, 4/29/05, 5/1/06(14) incorporated by reference as exhibit EX-99.B8.t. v. Amended and Restated Services Agreement between Pacific Investment Management Company LLC and Allianz Life Insurance Company of North America, dated 01/01/2007(14) incorporated by reference as exhibit EX-99.B8.u. w. Amendment dated May 1, 2011 to Investor Services Agreement between Allianz Life Insurance Company of North America and Pacific Investment Management Company dated June 1, 2009(20) incorporated by reference as exhibit EX-99.B8.n. x. Participation Agreement between Allianz Life Insurance Company of North America, PIMCO Variable Insurance Trust, and PIMCO Funds Distributors LLC, dated 12/1/1999(3) incorporated by reference as exhibit EX-99.B8.i. y. Amendments to Participation Agreement between Allianz Life Insurance Company of North America, PIMCO Variable Insurance Trust, and PIMCO Funds Distributors LLC, dated 4/1/00, 11/5/01, 5/1/02, 5/1/03, 4/30/04, 4/29/05(14)incorporated by reference as exhibit EX-99.B8.w. z. Amendment dated May 1, 2011 to Participation Agreement between Allianz Life Insurance Company of North America, PIMCO Variable Insurance Trust and PIMCO Investments LLC (formerly Allianz Global Investors Distributiors LLC) dated December 1, 1999(20) incorporated by reference as exhibit EX-99.B8.q. aa. Distribution Services Agreement between Allianz Life Insurance Company of North America and Allianz Global Investors Distributors, LLC, dated 01/01/2007(14) incorporated by reference as exhibit EX-99.B8.x. ab. Services Agreement between Prudential Investment Management Services LLC and Allianz Life Insurance Company of North America, dated 12/15/2000(9) incorporated by reference as exhibit EX-99.B8.w. ac. Amendment to Services Agreement between Prudential Investment Management Services LLC and Allianz Life Insurance Company of North America, dated 9/9/2002(14) incorporated by reference as exhibit EX-99.B8.z. ad. Fund Participation Agreement between Allianz Life Insurance Company of North America, The Prudential Series Fund, Inc., Prudential Investments Fund Management LLC, and Prudential Investment Management Services, LLC, dated 12/15/2000(4) incorporated by reference as exhibit EX-99.B8.k. ae. Service Agreement between J.&W. Seligman & Co. Incorporated and Allianz Life Insurance Company of North America, dated 12/16/1999(9) incorporated by reference as exhibit EX-99.B8.x. af. Fund Participation Agreement between Seligman Portfolios, Inc. and Allianz Life Insurance Company of North America, dated 12/1/1999(6) incorporated by reference as exhibit EX-99.B8.j. ag. Amendments to Participation Agreement between Seligman Portfolios, Inc. and Allianz Life Insurance Company of North America, dated 2/1/00, 5/1/02, 5/1/03, 4/30/04, 5/1/06(14) incorporated by reference as exhibit EX-99.B8.ad. 9. Opinion and Consent of Counsel* Consent of Independent Registered Public Accounting Firm* Not Applicable Not Applicable Power of Attorney(17) incorporated by reference as exhibit EX-99.B13. * Filed herewith Incorporated by reference from Registrant's Form N-4 (File Nos. 333-06709 and 811-05616) electronically filed on June 25, 1996. Incorporated by reference from Pre-Effective Amendment No. 1 to Registrant's form N-4 (File Nos. 333-06709 and 811-05616) electronically filed on December 13, 1996. Incorporated by reference from Post-Effective Amendment No. 8 Registrant's Form N-4 (File Nos. 333-06709 and 811-05618) electronically filed on April 27, 2000. Incorporated by reference from Post-Effective Amendment No.2 to Registrant's Form N-4 (File Nos. 333-82329 and 811-05618) electronically filed on December 15, 2000. Incorporated by reference from Post-Effective Amendment No.3 to Allianz Life Variable Account A Form N-6 (File Nos. 333-60206 and 811-04965) electronically filed on January 6, 2003. Incorporated by reference from Pre-Effective Amendment No. 1 to Registrant's Form N-4 (File Nos. 333-82329 and 811-05618) electronically filed on December 30, 1999. Incorporated by reference to Post-Effective Amendment No.19 to Registrant's Form N-4 (File Nos. 333-06709 and 811-05618) electronically filed on August 27, 2001. Incorporated by reference from Post-Effective Amendment No. 26 to Registrant's Form N-4 (File Nos. 333-06709 and 811-05618) electronically Filed on April 24, 2003. Incorporated by reference to Registrant's Post-Effective Amendment No.12 to Registrant's Form N-4(File Nos. 333-95729 and 811-05618) electronically filed on April 26, 2004. Incorporated by reference from Pre-Effective Amendment No.2 to Registrant's Form N-4 (File Nos. 333-120181 and 811-05618) electronically filed on March 30, 2005. Incorporated by reference to Registrant's Post-Effective Amendment No. 28 to Registrant's Form N-4(File Nos. 333-06709 and 811-05618) electronically filed on April 27, 2005. Incorporated by reference from the Initial Registration Statement to Registrant's Form N-4 (file Nos. 333-134267 and 811-05618 electronically filed on May 19, 2006. Incorporated by reference from Pre-Effective Amendment No.1 to Registrant's Form N-4 (File Nos. 333-134267 and 811-05618) electronically filed on September 25, 2006. Incorporated by reference from Post-Effective Amendment No. 18 to Registrant's Form N-4 (File Nos. 333-82329 and 811-05618) electronically filed on April 23, 2007. Incorporated by reference from Post-Effective Amendment No. 20 to Registrant's Form N-4 (File Nos. 333-82329 and 811-05618) electronically filed on April 24, 2008. Incorporated by reference from Post-Effective Amendment No. 14 to Registrant's Form N-4 (File Nos. 333-139701 and 811-05618) electronically filed on April 3, 2009. Incorporated by reference from Post-Effective Amendment No. 19 to Registrant's Form N-4 (File Nos. 333-139701 and 811-05618) electronically filed on February 10, 2010. Incorporated by reference from Pre-Effective Amendment No. 1 to Registrant's Form N-4 (File Nos. 333-166408 and 811-05618) electronically filed on September 24, 2010. Incorporated by reference from Pre-Effective Amendment No.1 to Registrant’s Form N-4 (File Nos. 333-171427 and 811-05618) electronically filed on April 7, 2011. Incorporated by reference from Post-Effective Amendment No. 25 to Registrant’s Form N-4 (File Nos. 333-139701 and 811-05618) electronically filed on April 26, 2011. ITEM 25. DIRECTORS AND OFFICERS OF THE DEPOSITOR Unless noted otherwise, all officers and directors have the following principal business address: 5701 Golden Hills Drive Minneapolis, MN 55416-1297 The following are the Officers and Directors of the Company: Name and Principal Business Address Positions and Offices with Depositor Gary C. Bhojwani Director, President and Chief Executive Officer Giulio Terzariol Director, Senior Vice President and Chief Financial Officer Thomas P. Burns Senior Vice President, Chief Distribution Officer Neil H. McKay Senior Vice President, Chief Actuary Maureen A. Phillips Senior Vice President, Secretary and General Counsel Axel Zehren Senior Vice President, Chief Investment Officer Walter R. White Senior Vice President, Chief Administrative Officer Nancy E. Jones Senior Vice President, Chief Marketing Officer Patrick L. Nelson Vice President, Chief Suitability Officer Nicole Scanlon Vice President, Controller Jay Ralph Allianz SE Koniginstr. 28 80802 Munchen Germany Director and Chairman of the Board Dr. Helmut Perlet Koniginstr. 80802 Munchen Germany Director Michael P. Sullivan enter 80 South 8th Street Minneapolis, MN 55402 Director Dale E. Lauer 14103 205th Ave. NE Woodinville, WA 98077 Director ITEM 26. PERSONS CONTROLLED BY OR UNDER COMMON CONTROL WITH THE DEPOSITOR OR REGISTRANT The Insurance Company organizational chart is incorporated by reference from Registrant's Pre-Effective No. 1 to Form N-4 File Nos. 333-171427 and 811-05618 filed electronically on April 7, 2011. ITEM 27. NUMBER OF CONTRACT OWNERS As of March 31, 2011 there were 3,810 qualified Contract Owners and 6,248 non-qualified Contract Owners with Contracts in the Separate Account. ITEM 28. INDEMNIFICATION The Bylaws of the Insurance Company provide: ARTICLE XI. INDEMNIFICATION OF DIRECTORS, OFFICERS AND EMPLOYEES SECTION 1. RIGHT TO INDEMNIFICATION: (a) Subject to the conditions of this Article and any conditions or limitations imposed by applicable law, the Corporation shall indemnify any employee, director or officer of the Corporation (an "Indemnified Person") who was, is, or in the sole opinion of the Corporation, may reasonably become a party to or otherwise involved in any Proceeding by reason of the fact that such Indemnified Person is or was: (i) a director of the Corporation; or (ii) acting in the course and scope of his or her duties as an officer or employee of the Corporation; or (iii) rendering Professional Services at the request of and for the benefit of the Corporation; or (iv) serving at the request of the Corporation as an officer, director, fiduciary or member of another corporation, association, committee, partnership, joint venture, trust, employee benefit plan or other enterprise (an "Outside Organization"). (b) Notwithstanding the foregoing, no officer, director or employee shall be indemnified pursuant to these bylaws under the following circumstances: (i) in connection with a Proceeding initiated by such person, in his or her own personal capacity, unless such initiation was authorized by the Board of Directors; (ii) if a court of competent jurisdiction finally determines that any indemnification hereunder is unlawful; (iii) for acts or omissions involving intentional misconduct or knowing and culpable violation of law; (iv) for acts or omissions that the Indemnified Person believes to be contrary to the best interests of the Corporation or its shareholders or that involve the absence of good faith on the part of the Indemnified Person; (v) for any transaction for which the Indemnified Person derived an improper personal benefit; (vi) for acts or omissions that show a reckless disregard for the Indemnified Person's duty to the Corporation or its shareholders in circumstances in which the Indemnified Person was aware or should have been aware, in the ordinary course of performing the Indemnified Person's duties, of the risk of serious injury to the Corporation or its shareholders; (vii) for acts or omissions that constitute an unexcused pattern of inattention that amounts to an abdication of the Indemnified Person's duties to the Corporation or its shareholders; (viii) in circumstances where indemnification is prohibited by applicable law; (ix) in the case of service as an officer, director, fiduciary or member of an Outside Organization, where the Indemnified Person was aware or should have been aware that the conduct in question was outside the scope of the assignment as contemplated by the Corporation. SECTION 2. SCOPE OF INDEMNIFICATION: (a) Indemnification provided pursuant to Section 1(a)(iv) shall be secondary and subordinate to indemnification or insurance provided to an Indemnified Person by an Outside Organization or other source, if any. (b) Indemnification shall apply to all reasonable expenses, liability and losses, actually incurred or suffered by an Indemnified Person in connection with a Proceeding, including without limitation, attorneys' fees and any expenses of establishing a right to indemnification or advancement under this article, judgments, fines, ERISA excise taxes or penalties, amounts paid or to be paid in settlement and all interest, assessments and other charges paid or payable in connection with or in respect of such expense, liability and loss. (c) Such indemnification shall continue as to any Indemnified Person who has ceased to be an employee, director or officer of the Corporation and shall inure to the benefit of his or her heirs, estate, executors and administrators. SECTION 3. DEFINITIONS: (a) "Corporation" for the purpose of Article XI shall mean Allianz Life Insurance Company of North America and all of its subsidiaries. (b) "Proceeding" shall mean any threatened, pending, or completed action, suit or proceeding whether civil, criminal, administrative, investigative or otherwise, including actions by or in the right of the Corporation to procure a judgment in its favor. (c) "Professional Services" shall mean services rendered pursuant to (i) a professional actuarial designation, (ii) a license to engage in the practice of law issued by a State Bar Institution or (iii) a Certified Public Accountant designation issued by the American Institute of Certified Public Accountants. Insofar as indemnification for liability arising under the Securities Act of 1933 may be permitted for directors and officers or controlling persons of the Insurance Company pursuant to the foregoing, or otherwise, the Insurance Company has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the Insurance Company of expenses incurred or paid by a director, officer or controlling person of the Insurance Company in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Company will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. ITEM 29. PRINCIPAL UNDERWRITERS a. Allianz Life Financial Services, LLC (previously USAllianz Investor Services, LLC) is the principal underwriter for the Contracts. It also is the principal underwriter for: Allianz Life Variable Account A Allianz Life of NY Variable Account C b. The following are the officers (managers) and directors (Board of Governors) of Allianz Life Financial Services, LLC. All officers and directors have the following principal business address: 5701 Golden Hills Drive Minneapolis, MN 55416-1297 Name Positions and Offices with Underwriter Robert DeChellis Chief Executive Officer, President and Governor Thomas Burns Governor Angela Forsman Chief Financial Officer and Vice President Kristine Klitzke Chief Compliance Officer Stewart D. Gregg Vice President and Secretary Theodore C. Cadwell, Jr. Assistant Secretary c. For the period 1-1-2010 to 12-31-2010 Name of Principal Underwriter Net Underwriting Discounts and Commissions Compensation on Redemption Brokerage Commissions Compensation Allianz Life Financial Services, LLC $0 $0 $0 The $220,761,073.60 that Allianz Life Financial Services, LLC received from Allianz Life as commissions on the sale of Contracts issued under Allianz Life Variable Account B was subsequently paid entirely to the third party broker/dealers that perform the retail distribution of the Contracts and, therefore, no commission or compensation was retained by Allianz Life Financial Services, LLC. ITEM 30. LOCATION OF ACCOUNTS AND RECORDS Allianz Life Insurance Company of North America, at 5701 Golden Hills Drive, Minneapolis, Minnesota 55416, maintains physical possession of the accounts, books or documents of the Variable Account required to be maintained by Section 31(a) of the Investment Company Act of 1940, as amended, and the rules promulgated thereunder. ITEM 31. MANAGEMENT SERVICES Not Applicable ITEM 32. UNDERTAKINGS a. Registrant hereby undertakes to file a post-effective amendment to this registration statement as frequently as is necessary to ensure that the audited financial statements in the registration statement are never more than sixteen (16) months old for so long as payment under the variable annuity contracts may be accepted. b. Registrant hereby undertakes to include either (1) as part of any application to purchase a contract offered by the prospectus, a space that an applicant can check to request a Statement of Additional Information, or (2) a postcard or similar written communication affixed to or included in the prospectus that the applicant can remove to send for a Statement of Additional Information. c. Registrant hereby undertakes to deliver any Statement of Additional Information and any financial statements required to be made available under this Form promptly upon written or oral request. REPRESENTATIONS Allianz Life Insurance Company of North America ("Company") hereby represents that the fees and charges deducted under the Contract in the aggregate, are reasonable in relation to the services rendered, the expenses to be incurred and the risks assumed by the Company. The Company hereby represents that it is relying upon a No Action Letter issued to the American Council of Life Insurance, dated November 28, 1988 (Commission ref. IP-6-88), and that the following provisions have been complied with: 1. Include appropriate disclosure regarding the redemption restrictions imposed by Section 403(b)(11) in each registration statement, including the prospectus, used in connection with the offer of the contract; 2. Include appropriate disclosure regarding the redemption restrictions imposed by Section 403(b)(11) in any sales literature used in connection with the offer of the contract; 3. Instruct sales representatives who solicit participants to purchase the contract specifically to bring the redemption restrictions imposed by Section 403(b)(11) to the attention of the potential participants; 4. Obtain from each plan participant who purchases a Section 403(b) annuity contract, prior to or at the time of such purchase, a signed statement acknowledging the participant's understanding of (1) the restrictions on redemption imposed by Section 403(b)(11), and (2) other investment alternatives available under the employer's Section 403(b) arrangement to which the participant may elect to transfer his contract value. SIGNATURES As required by the Securities Act of 1933 and the Investment Company Act of 1940, as amended, Allianz Life Insurance Company of North America on behalf of the Registrant certifies that it meets the requirements of the Securities Act Rule 485(b) for effectiveness of this Registration Statement and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized in the City of Minneapolis and State of Minnesota, on this 26th day of April, 2011. ALLIANZ LIFE VARIABLE ACCOUNT B (Registrant) By: ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA (Depositor) By: /s/ STEWART D. GREGG Stewart D. Gregg Senior Securities Counsel ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA (Depositor) By: GARY C. BHOJWANI* Gary C. Bhojwani President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on the 26th day of April, 2011. Signature Title Gary C. Bhojwani* Director, President & Chief Executive Officer Giulio Terzariol* Director, Senior Vice President and Chief Financial Officer Dr. Helmut Perlet* Director Jay S Ralph* Director and Chairman of the Board * By Power of Attorney filed as Exhibit 13 to this Registration Statement By: /s/ STEWART D. GREGG Stewart D. Gregg Senior Securities Counsel EXHIBITS TO POST-EFFECTIVE AMENDMENT NO. 36 TO FORM N-4 (FILE NOS. 333-06-05816) ALLIANZ LIFE VARIABLE ACCOUNT B ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA INDEX TO EXHIBITS EX-99.B9. Opinion and Consent of Counsel EX-99.B10. Consent of Independent Registered Public Accounting Firm
